Exhibit 10.1




SEPARATION AND DISTRIBUTION AGREEMENT
BY AND AMONG
PEAK GOLD, LLC,
CONTANGO MINERALS ALASKA, LLC,
CONTANGO ORE, INC.,
CORE ALASKA, LLC,
ROYAL GOLD, INC.
AND
ROYAL ALASKA, LLC
DATED AS OF SEPTEMBER 29, 2020

--------------------------------------------------------------------------------

TABLE OF CONTENTS



ARTICLE I DEFINITIONS

2

 


 
ARTICLE II THE SEPARATION  10
2.1

Transfer of Assets and Assumption of Liabilities
 10
2.2

Retained Assets; Transferred Assets
 11
2.3

Retained Liabilities; Assumed Liabilities
 12
2.4

Termination of Agreements
 12
2.5

Treatment of Shared Contracts
 13
2.6

Disclaimer of Representations and Warranties
 14
2.7

Company Name and Company Marks
 14
2.8
The Distribution  15

 
 
 
ARTICLE III MUTUAL RELEASES; INDEMNIFICATION
 15
3.1
Release of Pre-Distribution Claims  15
3.2

Indemnification by CORE Minerals
 17
3.3

Indemnification by the Company
 18
3.4

Indemnification Obligations Net of Insurance Proceeds and Other Amounts
 18
3.5

Procedures for Indemnification of Third-Party Claims
 19
3.6

Additional Matters
 21
3.7

Right of Contribution
 22
3.8

Covenant Not to Sue
 17
3.9

Survival of Indemnities
 23
 



 23
ARTICLE IV CERTAIN OTHER MATTERS     
4.1

Late Payments
 23




i

--------------------------------------------------------------------------------



ARTICLE V EXCHANGE OF INFORMATION; CONFIDENTIALITY
23

5.1

Agreement for Exchange of Information
23
5.2

Ownership of Information
 25
5.3

Compensation for Providing Information
 25
5.4

Record Retention
 25
5.5

Limitations of Liability
 25
5.6

Other Agreements Providing for Exchange of Information.
 25
5.7

Production of Witnesses; Records; Cooperation
 26
5.8
Privileged Matters 27
5.9








Confidentiality
29
5.10 Protective Arrangements   30
 
 
 
ARTICLE VI FURTHER ASSURANCES AND ADDITIONAL COVENANTS
 30
6.1
Further Assurances  30
6.2

Tax Matters
 31
6.3

Post-Effective Time Conduct
 32
6.4

Successors
 32
6.5

Tag-Along Right; Drag Right
 32
 




ARTICLE VII RESERVED   
 33     ARTICLE VIII MISCELLANEOUS    33
8.1

Counterparts; Entire Agreement; Authorization
33
8.2  Governing Law   33 8.3  Submission to Jurisdiction   33 8.4  Waiver of Jury
Trial   34 8.5  Assignability   34 8.6  Third-Party Beneficiaries   35 8.7
Notices   35






ii

--------------------------------------------------------------------------------

8.8

Severability
36
8.9

No Set-Off
 36
8.10

Publicity
 36
8.11

Expenses
 37
8.12

Survival of Covenants
 37
8.13

Waivers of Default
 37
8.14

Specific Performance
 37
8.15
Amendments 37
8.16








Interpretation
37
8.17 Performance  38 8.18
Mutual Drafting
38
            Schedule I
Exploration Properties
  Schedule II Optioned State Claims
  Schedule III Transferred Contracts
 



 



iii

--------------------------------------------------------------------------------



SEPARATION AND DISTRIBUTION AGREEMENT
 
This SEPARATION AND DISTRIBUTION AGREEMENT, dated as of September 29, 2020 (this
“Agreement”), is by and among Peak Gold, LLC, a Delaware limited liability
company (the “Company”), Contango Minerals Alaska, LLC, an Alaska limited
liability company and a wholly-owned Subsidiary of the Company (“CORE
Minerals”), Contango ORE, Inc., a Delaware corporation (“CORE”), CORE Alaska,
LLC, a Delaware limited liability company and wholly-owned Subsidiary of CORE
(“CORE Alaska”), Royal Gold, Inc., a Delaware corporation (“Royal Gold”), and
Royal Alaska, LLC, a Delaware limited liability company and wholly-owned
Subsidiary of Royal Gold (“Royal Alaska”); the Company, CORE Minerals, CORE,
CORE Alaska, Royal Gold and Royal Alaska are each a “Party”, and collectively,
the “Parties”, to this Agreement. Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to them in Article
I.
 
R E C I T A L S
 
WHEREAS, CORE Alaska and Royal Alaska respectively own 60% and 40% of the
limited liability company interests in the Company;
 
WHEREAS, the Company owns certain properties in the State of Alaska;
 
WHEREAS, CORE Minerals is currently a wholly owned Subsidiary of the Company;
 
WHEREAS, in connection with and prior to the consummation of the Acquisitions
(as defined below), the Parties desire to undertake the following actions and
distributions: (a) the State of Alaska mining claims shown on Schedule I (the
“Exploration Properties”) and certain other assets specified herein will be
contributed by the Company to CORE Minerals, subject to the Option Agreement and
the CORE Minerals Royalty; (b) the Company and Royal Gold will amend and restate
the Existing Royalty Agreement pursuant to (i) the Amended and Restated Royalty
Agreement, pursuant to which the Company will grant to Royal Gold the New Silver
Royalty and ratify certain existing royalty obligations, and (ii) the CORE
Minerals Royalty Agreement, pursuant to which CORE Minerals will grant to Royal
Gold the CORE Minerals Royalty and ratify certain existing royalty obligations;
and (c) the Company will distribute to CORE Alaska 100% of the membership
interests in CORE Minerals, with CORE Alaska in turn distributing such
membership interests to CORE, such that CORE Minerals will become a wholly-owned
Subsidiary of CORE (clauses (b) and (c), the “Distribution”);
 
WHEREAS, each of the Parties desire to take such steps necessary to separate the
Exploration Properties from all other properties (the “Retained Properties”) of
the Company (the “Separation”), such that the Exploration Properties will be
held and operated exclusively by CORE Minerals and the Retained Properties will
be held and operated exclusively by the Company;
 
WHEREAS, each of the Parties has determined that it is appropriate and desirable
to set forth the principal transactions required to effect the Separation and
the Distribution and certain other agreements that will govern certain matters
relating to the Separation and the Distribution and the relationship among the
parties and the members of their respective Groups following the Separation and
the Distribution;
1

--------------------------------------------------------------------------------

WHEREAS, CORE and CORE Alaska are entering into a Purchase Agreement dated as of
the date hereof, by and among CORE, CORE Alaska, Skip Sub, Inc., a Delaware
corporation (“Skip”), (such agreement as it may be amended from time to time,
the “CORE Purchase Agreement”), pursuant to which Skip will acquire 30% of the
limited liability company interests in the Company owned by CORE Alaska (the
“CORE Acquisition”); and
 
WHEREAS, Royal Gold is entering into a Purchase Agreement dated as of the date
hereof, by and between Royal Gold and Skip (such agreement as it may be amended
from time to time, the “Royal Purchase Agreement”), pursuant to which Skip will
acquire 100% of the limited liability company interests in Royal Alaska, which
owns 40% of the limited liability company interests of the Company (the “Royal
Gold Acquisition”, and, together with the CORE Acquisition, the “Acquisitions”).
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
For the purpose of this Agreement, the following terms shall have the following
meanings:
 
“Acquisitions” shall have the meaning set forth in the Recitals.
 
“Action” shall mean any action, claim, suit, arbitration, inquiry, investigation
or other proceeding.
 
“Affiliate” of any Person shall mean any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.  It is expressly agreed that,
after the Effective Time, for purposes of this Agreement, (a) no member of the
CORE Group shall be deemed to be an Affiliate of any member of the Company Group
and (b) no member of the Company Group shall be deemed to be an Affiliate of any
member of the CORE Group.
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Amended and Restated Royalty Agreement” shall mean that Omnibus Second
Amendment and Restatement of Royalty Deeds and Grant of Deed of Additional
Royalty, between the Company and Royal Gold, dated as of the date hereof.
 
“Approvals or Notifications” shall mean any consents, waivers, approvals,
permits or authorizations to be obtained from, notices, registrations or reports
to be submitted to, or other filings to be made with, any third Person,
including any Governmental Entity.
 
2

--------------------------------------------------------------------------------

            “Asset Taxes” shall mean all ad valorem, property, excise,
severance, production, sales, use and similar Taxes based upon the acquisition,
operation or ownership of the Exploration Properties or the receipt of proceeds
therefrom, but excluding, for the avoidance of doubt, income Taxes and Transfer
Taxes. For purposes of determining the allocations described in Section
2.3(b)(ii), (i) Asset Taxes that are attributable to the severance or production
resources from the Exploration Properties shall be allocated to the period in
which the severance or production giving rise to such Asset Taxes occurred and
(ii) Asset Taxes that are based upon or related to sales or receipts or imposed
on a transactional basis (other than such Asset Taxes described in clause (i)),
shall be allocated to the period in which the transaction giving rise to such
Asset Taxes occurred.
 
“Assets” shall mean, with respect to any Person, (i) the assets, properties,
claims and rights (including goodwill) of such Person, wherever located
(including in the possession of vendors or other third Persons or elsewhere), of
every kind, character and description, whether real, personal or mixed,
tangible, intangible or contingent, in each case whether or not recorded or
reflected or required to be recorded or reflected on the books and records or
financial statements of such Person, including rights and benefits pursuant to
any contract, license, permit, indenture, note, bond, mortgage, agreement,
concession, franchise, instrument, undertaking, commitment, understanding or
other arrangement; and (ii) the Contracts, Equipment, Information, Insurance
Proceeds, Intellectual Property, Permits, Real Property, Real Property Leases,
Registrable IP, Software, Tangible Information and Technology of such Person.
 
“Assumed Liabilities” shall have the meaning set forth in Section 2.3(b).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Company Group” shall mean the Company and each Person that is a Subsidiary of
the Company, including, prior to the Distribution, CORE Minerals.
 
“Company Indemnitees” shall have the meaning set forth in Section 3.2.
 
“Company LLC Agreement” shall mean that Limited Liability Company Agreement
between CORE Alaska and Royal Alaska dated January 8, 2015, as amended by
(a) that Amendment No. 1 to Limited Liability Company Agreement dated as of
November 10, 2017, and (b) that Amendment No. 2 to Limited Liability Company
Agreement dated as of January 18, 2019.
 
“Company Marks” shall mean all logos, names, domains and URLs associated with
the Company Name.
 
“Company Name” shall mean Peak Gold, LLC.
 
“Contract” shall mean any agreement, mortgage, deed, lease, license, contract,
undertaking instrument or other legally binding understanding or arrangement,
whether written or oral and whether express or implied.
 
“Control” (including the terms “Controlled” and “under common Control with”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
 
3

--------------------------------------------------------------------------------

 
“CORE Acquisition” shall have the meaning set forth in the Recitals.
 
“CORE Group” shall mean CORE, CORE Alaska and, following the Distribution, CORE
Minerals.
 
“CORE Indemnitees” shall have the meaning set forth in Section 3.3.
 
“CORE Minerals” shall have the meaning set forth in the Recitals.
 
“CORE Minerals Royalty” shall mean the additional 1% net smelter returns royalty
granted pursuant to the CORE Minerals Royalty Agreement to increase the royalty
payable to Royal Gold to 3% on all properties subject to the CORE Minerals
Royalty Agreement.
 
“CORE Minerals Royalty Agreement” means the Omnibus Second Amendment and
Restatement of Royalty Deeds between the Company and CORE Minerals and Grant of
Deed of Additional Royalty, between CORE Minerals and Royal Gold, substantially
in the form of Exhibit C.
 
“CORE Purchase Agreement” shall have the meaning set forth in the Recitals.
 
“Distribution” shall have the meaning set forth in the Recitals.
 
“Effective Time” shall mean the time at which the Distribution occurs, which
shall be immediately prior to the consummation of the CORE Acquisition and the
Royal Gold Acquisition.
 
“Environmental Law” shall mean any Law relating to (i) the protection,
preservation or restoration of the environment (including air, surface water,
groundwater, drinking water supply, surface and subsurface soils and strata,
wetlands, plant and animal life or any other natural resource), or (ii) the
exposure to, use, recycling, handling, transportation, treatment, storage,
disposal or Release of Hazardous Substances.
 
“Environmental Liabilities” shall mean all Liabilities relating to, arising out
of or resulting from any Hazardous Substances, Environmental Law or Contract
relating to environmental, health or safety matters (including all removal,
remediation or cleanup costs, investigatory costs, response costs, natural
resources damages, property damages, personal injury damages, costs of
compliance with any product take back requirements or with any settlement,
judgment or other determination of Liability and indemnity, contribution or
similar obligations) and all costs and expenses, interest, fines, penalties or
other monetary sanctions in connection therewith.
 
“Equipment” shall mean all apparatus, materials, computers and other electronic
data processing and communications equipment, furniture, automobiles, trucks,
tractors, trailers, motor vehicles, tools and other tangible personal property
and fixtures.
 
“Exchange Act” shall mean the U.S.  Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.
 
4

--------------------------------------------------------------------------------

“Existing Royalty Agreement” shall mean that certain Omnibus Amendment and
Restatement of Royalty Deeds and Grant and Deed of Additional Royalty dated as
of November 10, 2017, and recorded on December 20, 2017 as Instrument Number
2017-021489-0 in the Fairbanks Recording District, Alaska, as amended by that
certain First Amendment to Omnibus Amendment and Restatement of Royalty Deeds
and Grant and Deed of Additional Royalty dated November 10, 2017, and recorded
on August 3, 2018 as Instrument Number 2018-011722-0 in the Fairbanks Recording
District, Alaska.
 
“Exploration Properties” shall have the meaning set forth in the Recitals.
 
“FIRPTA Compliance” shall mean the requirement to withhold and remit Tax or,
alternatively obtain the necessary certificates and forms to avoid the
withholding and remittance of Tax, pursuant to Section 1445 of the Code and the
Treasury Regulations thereunder.
 
“Governmental Approvals” shall mean any Approvals or Notifications to be made
to, or obtained from, any Governmental Entity.
 
“Governmental Entity” shall mean any federal, state, provincial, tribal,
village, local or foreign government or subdivision thereof or any other
governmental, administrative, judicial, arbitral, legislative, executive,
regulatory or self-regulatory authority, instrumentality, agency, commission or
body, including any stock exchange.
 
“Group” shall mean the Company Group or the CORE Group, as the context requires.
 
“Hazardous Substances” shall mean any substance listed, defined, designated,
classified or regulated as a waste, pollutant or contaminant or as hazardous,
toxic, radioactive or dangerous or any other term of similar import under any
Environmental Law, including but not limited to petroleum.
 
“Indemnifying Party” shall have the meaning set forth in Section 3.4(a).
 
“Indemnitee” shall have the meaning set forth in Section 3.4(a).
 
“Indemnity Payment” shall have the meaning set forth in Section 3.4(a).
 
“Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, assay certificates, ore
body and geospatial models, development plans, topographical data and aerial
imagery, drill hole and assay data, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other Software, marketing plans, customer names and records, customer prospect
lists, supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, communications by or to attorneys (including
attorney-client privileged communications), memos and other materials prepared
by attorneys or consultants or under their direction (including attorney work
product), and other technical, financial, employee or business information or
data, files, papers, tapes, keys, correspondence, plans, invoices, forms, cost
information, sales and pricing data, product data and literature, investor
records, catalogs, sales, promotional and advertising materials, technical data,
operating records, operating manuals, instructional documents, quality records
and reports and other printed or written materials, land and title records
(including abstracts of title, title opinions, and title curative documents),
operations, environmental, production, accounting and regulatory compliance
records, and facility and well records; provided, that “Information” shall not
include Registrable IP.
 
5

--------------------------------------------------------------------------------

“Insurance Proceeds” shall mean those monies:
 
(a)            received by an insured from an insurance carrier; or
 
(b)            paid by an insurance carrier on behalf of the insured;
 
in any such case net of any applicable premium adjustments (including reserves
and retrospectively rated premium adjustments) costs and expenses incurred in
the collection thereof; provided, however, with respect to a captive insurance
arrangement, Insurance Proceeds shall only include amounts received by the
captive insurer in respect of any reinsurance arrangement.
 
“Intellectual Property” shall mean all intellectual property and other similar
proprietary rights in any jurisdiction worldwide, whether registered or
unregistered, including such rights in and to: (a) patents (including all
reissues, divisions, provisionals, continuations and continuations-in-part,
re-examinations, renewals and extensions thereof), patent applications, patent
disclosures or other patent rights; (b) copyrights, design, design registration,
and all registrations, applications for registration, and renewals for any of
the foregoing, and any “moral” rights; (c) trademarks, service marks, trade
names, business names, logos, trade dress, certification marks and other indicia
of commercial source or origin together with all goodwill associated with the
foregoing, and all registrations, applications and renewals for any of the
foregoing; (d) trade secrets and business, technical and know-how information,
databases (including assay), data collections, and drawings; (e) Software,
including data files, source code, object code, application programming
interfaces, architecture, files, records, schematics, computerized databases and
other Software-related specifications and documentation; (f) Internet domain
name registrations; and (g) other intellectual property and related proprietary
rights.
 
“Law” shall mean any statute, law (including common law), ordinance, regulation,
rule, code, injunction, judgment, decree or order of any Governmental Entity,
having the force of law and any legal requirements arising under the common law
or principles of law or equity and the term “applicable” with respect to such
Laws and, in the context that refers to any person, means such Law as is
applicable at the relevant time or times to such person or its business,
undertaking, property or securities and emanate from a Governmental Entity
having jurisdiction over such person or its business, undertaking, property or
securities.
 
“Liabilities” shall mean all debts, guarantees, assurances, commitments,
liabilities, responsibilities, Losses, remediation, deficiencies, damages,
fines, penalties, settlements, sanctions, costs, expenses, interest and
obligations of any nature or kind, whether accrued or fixed, absolute or
contingent, matured or unmatured, accrued or not accrued, asserted or
unasserted, liquidated or unliquidated, foreseen or unforeseen, known or
unknown, reserved or unreserved, or determined or determinable, including those
arising under any Law, claim (including any Third-Party Claim), demand, Action
or Order award entered by or with any Governmental Entity or arbitration
tribunal, and those arising under any Contract, promise, release, warranty or
undertaking, or any fines, damages or equitable relief that is imposed, in each
case, including all costs and expenses relating thereto.
 
6

--------------------------------------------------------------------------------

“Losses” shall mean all losses, liabilities, claims, obligations, interest,
awards, damages, penalties, fees, costs and expenses (including all legal fees
and accounting fees, expenses and costs incurred in investigating, preparing for
or defending any of the foregoing ).
 
“New Silver Royalty” shall mean the production royalty payable to Royal Gold
pursuant to the Amended and Restated Royalty Agreement.
 
“Option Agreement” shall mean that certain Option Agreement granting the option
to acquire certain Optioned State Claims held by CORE Minerals, between the
Company and CORE Minerals dated as of the date hereof.
 
“Optioned State Claims” shall mean those State of Alaska unpatented mining
claims described in Schedule II attached hereto.


“Order” shall mean any charge, order, writ, injunction, judgment, decree,
ruling, determination, directive, award, stipulation or settlement, whether
civil, criminal or administrative and whether formal or informal.
 
“Parties” shall have the meaning set forth in the preamble to this Agreement.
 
“Permits” shall mean all material permits, approvals, authorizations, consents,
licenses, operating certificates, variances, exemptions, concessions,
franchises, orders and other approvals issued by any Governmental Entity.
 
“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including any
Governmental Entity.
 
“Prime Rate” shall mean the rate that Bloomberg displays as “Prime Rate by
Country United States” at www.bloomberg.com/markets/rates-bonds/key-rates/ or on
a Bloomberg terminal at PRIMBB Index.
 
“Privileged Information” shall mean any information, in written, oral,
electronic or other tangible or intangible forms, including any communications
by or to attorneys (including attorney-client privileged communications),
memoranda and other materials prepared by attorneys or under their direction
(including attorney work product), as to which a Party or any member of its
Group would be entitled to assert or have asserted a privilege, including the
attorney-client and attorney work product privileges.
 
“Real Property” shall mean surface lands, concession rights, and mineral lands,
together with all easements, rights and interests arising out of the ownership
thereof or appurtenant thereto and all buildings, structures, improvements and
fixtures located thereon.
 
“Real Property Leases” shall mean leases and subleases of Real Property.
 
7

--------------------------------------------------------------------------------

“Registrable IP” shall mean all patents, patent applications, statutory
invention registrations, registered trademarks, registered service marks,
registered Internet domain names and copyright registrations.
 
“Release” shall mean any release, spill, emission, discharge, leaking, pumping,
pouring, dumping, injection, deposit, disposal, dispersal, leaching or migration
of Hazardous Substances into the environment (including, ambient air, surface
water, groundwater and surface or subsurface strata and the abandonment or
discarding of barrels, containers or other receptacles containing Hazardous
Substances).
 
“Representatives” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, Affiliates, agents, consultants, advisors,
accountants, attorneys, investment bankers, financial advisors or other
representatives.
 
“Retained Assets” shall have the meaning set forth in Section 2.2.
 
“Retained Properties” shall have the meaning set forth in the Recitals.
 
“Retained Liabilities” shall have the meaning set forth in Section 2.3(a).
 
“Royal Gold Acquisition” shall have the meaning set forth in the Recitals.
 
“Royal Purchase Agreement Closing” shall have the meaning set forth in Section
3.3(a).
 
“Royal Purchase Agreement” shall have the meaning set forth in the Recitals.
 
“SEC” shall mean the U.S. Securities and Exchange Commission.
 
“Security Interest” shall mean any mortgage, security interest, pledge, lien,
charge, claim, option, right to acquire, voting or other restriction,
right-of-way, covenant, condition, easement, encroachment, restriction on
transfer, or other encumbrance of any nature whatsoever.
 
“Separation” shall have the meaning set forth in the Recitals.
 
“Shared Contract” shall have the meaning set forth in Section 2.5.
 
“Skip” shall have the meaning set forth in the Recitals.
 
“Software” shall mean any and all (a) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code, object code, human readable form or other form; (b) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise; (c) descriptions, flow charts and other work
products used to design, plan, organize and develop any of the foregoing; (d)
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons; and (e) documentation, including user
manuals and other training documentation, relating to any of the foregoing.
 
“Stored Information” shall have the meaning set forth in Section 5.1(b)(i).
 
8

--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person, any other Person of which
stock or other equity interests having ordinary voting power to elect more than
50% of the board of directors or other governing body are owned, directly or
indirectly, by such first Person.
 
“Tangible Information” shall mean Information that is contained in written,
electronic or other tangible forms.
 
“Tax” shall mean (a) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, income, gross receipts,
excise, property, sales, use, license, capital stock, transfer, franchise,
margin, payroll, withholding, social security, value added and other taxes; (b)
any interest, penalties or additions attributable thereto; (c) all liabilities
in respect of any items described in clauses (a) or (b) payable by reason of
assumption, transferee or successor liability, operation of Law or Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under Law); and (d) all liabilities in respect of
any items described in clauses (a), (b) or (c) as a result of any tax sharing,
tax indemnity or tax allocation agreement or any other express or implied
agreement to indemnify any other Person.
 
“Tax Liabilities” shall mean any Liability arising out of or relating to a Tax.
 
“Technology” shall mean all technology, designs, formulae, algorithms,
procedures, methods, discoveries, processes, techniques, ideas, know-how,
research and development, technical data, tools, materials, specifications,
processes, inventions (whether patentable or unpatentable and whether or not
reduced to practice), apparatus, creations, improvements, works of authorship in
any media, confidential, proprietary or nonpublic information, and other similar
materials, and all recordings, graphs, drawings, reports, analyses and other
writings, and other tangible embodiments of the foregoing in any form whether or
not listed herein, in each case, other than Software.
 
“Third Party” shall mean any Person other than the Parties or any members of
their respective Groups.
 
“Third-Party Claim” shall have the meaning set forth in Section 3.5(a).
 
“Tok Facility” shall have the meaning set forth in Section 5.1(b)(i).
 
“Transfer Documents” shall have the meaning set forth in Section 2.1(b).
 
“Transfer Taxes” shall mean all transfer, sales, use, stamp, registration or
other similar federal, foreign, tribal, state and local Taxes (but excluding any
income Taxes) resulting from the transfer of an asset from one Party to the
other pursuant to the terms of this Agreement.
 
“Transferred Assets” shall have the meaning set forth in Section 2.2(b).
 
“Transferred Contracts” shall mean the Contracts set forth on Schedule III.
 
9

--------------------------------------------------------------------------------

ARTICLE II
THE SEPARATION
 
2.1            Transfer of Assets and Assumption of Liabilities
 
(a)            On or prior to the Distribution and the Acquisitions:
 
Transfer and Assignment of Transferred Assets.  The Company shall, and shall
cause the applicable members of the Company Group to, contribute, assign,
transfer, convey and deliver to CORE Minerals, and CORE Minerals shall accept
from the Company and such applicable members of the Company Group, all of the
Company’s and such Company Group member’s respective right, title and interest,
whether direct or indirect, in and to all of the Transferred Assets; and
 
Acceptance and Assumption of Assumed Liabilities.  CORE Minerals shall accept,
assume and agree to faithfully perform, discharge and fulfill all the Assumed
Liabilities.
 
(b)            Transfer Documents.  In furtherance of the contribution,
assignment, transfer, conveyance and delivery of the Transferred Assets and the
assumption of the Assumed Liabilities in accordance with Section 2.1(a), (i)
each Party shall execute and deliver, and shall cause the applicable members of
its Group to execute and deliver (as applicable), such bills of sale, quitclaim
deeds, stock or unit powers, certificates of title, assignments of contracts and
other instruments of transfer, conveyance and assignment as and to the extent
necessary to evidence the transfer, conveyance and assignment of all of such
Party’s and the applicable members of its Group’s (as applicable) right, title
and interest in and to such Transferred Assets in accordance with Section
2.1(a), and (ii) each Party shall execute and deliver, and shall cause the
applicable members of its Group (as applicable) to execute and deliver, to the
other Party such assumptions of contracts and other instruments of assumption as
and to the extent reasonably necessary to evidence the valid and effective
assumption of the Assumed Liabilities in accordance with Section 2.1(a).  All of
the foregoing documents contemplated by this Section 2.1(b) shall be referred to
collectively herein as the “Transfer Documents.”
 
(c)            Misallocations.  In the event that at any time, or from time to
time (whether prior to, at or after the Effective Time), any Party (or any
member of such Party’s respective Group) shall receive or otherwise possess any
Asset that is allocated to any other Party (or any member of such Party’s Group)
pursuant to this Agreement, such Party shall promptly transfer, or cause to be
transferred, such Asset to the Party so entitled thereto (or to any member of
such Party’s Group), and such entitled Party (or member of such Party’s Group)
shall accept such Asset.  Prior to any such transfer, the Person receiving or
possessing such Asset shall hold such Asset in trust for any such other Person. 
In the event that at any time, or from time to time (whether prior to, at or
after the Effective Time), any Party (or any member of such Party’s respective
Group) shall receive or otherwise assume any Liability that is allocated to any
other Party (or any member of such Party’s Group) pursuant to this Agreement,
such Party shall promptly transfer, or cause to be transferred, such Liability
to the Party responsible therefor (or to any member of such Party’s Group), and
such responsible Party (or any member of such Party’s Group) shall accept,
assume and agree to faithfully perform such Liability.
 
10

--------------------------------------------------------------------------------

(d)            Bulk-Sale and Bulk-Transfer Laws.  Each Party hereby acknowledges
that the transfer or sale of any or all of the Transferred Assets to any member
of the CORE Group and deemed transfer or sale of any or all of the Retained
Assets to any member of the Company Group is not subject to any requirements and
provisions of any “bulk-sale” or “bulk-transfer” Laws of any jurisdiction.
 
2.2            Retained Assets; Transferred Assets
 
Retained Assets.  For the purposes of this Agreement, “Retained Assets” shall
mean all Assets of any member of the Company Group as of immediately prior to
the Effective Time, other than the Transferred Assets.
 
Transferred Assets.  For purposes of this Agreement, “Transferred Assets” shall
mean all of the following Assets of the Company or any other member of the
Company Group as of immediately prior to the Effective Time:
 
(i)            the Exploration Properties; the Parties acknowledge and agree
that certain of the Exploration Properties are subject to the Option Agreement
and all of the Exploration Properties are subject to the CORE Minerals Royalty
Agreement;
 
(ii)            all Transferred Contracts and all rights, interests or claims of
any members of the Company Group thereunder (including rights under or pursuant
to all warranties, representations and guarantees, whether express or implied,
thereunder);
 
(iii)            [reserved];
 
(iv)            all rights of any member of the Company Group to indemnities and
releases from Third Parties to the extent related to the Exploration Properties;
 
(v)            all claims, defenses, causes of action, choses in action, rights
of recovery, rights of set off, and rights of recoupment of any member of the
Company Group to the extent attributable to the Exploration Properties;
 
(vi)            all Permits owned or licensed by any member of the Company Group
set forth on Schedule 2.2(b)(vi) or that relate solely to the Exploration
Properties;
 
(vii)            all Equipment of any member of the Company Group set forth on
Schedule 2.2(b)(vii);
 
(viii)            all rights, interests and claims of any member of the Company
Group with respect to Information to the extent related to the Exploration
Properties;
 
(ix)            all Insurance Proceeds received or receivable by any member of
the Company Group under any insurance policy written prior to the Effective Time
to the extent in connection with (i) the damage or complete destruction of any
assets or properties prior to the Effective Time that would have been included
in the Transferred Assets but for such damage or complete destruction, or (ii)
any Assumed Liability; and
 
11

--------------------------------------------------------------------------------

(x)            all Technology owned or licensed by the Company set forth on
Schedule 2.2(b)(x).
 
2.3            Retained Liabilities; Assumed Liabilities
 
Retained Liabilities.  For the purposes of this Agreement, “Retained
Liabilities” shall mean all Liabilities of the Company Group, other than the
Assumed Liabilities.
 
Assumed Liabilities(c).  For the purposes of this Agreement, “Assumed
Liabilities” shall mean the following Liabilities of any member of the Company
Group:
 
(i)            all Liabilities other than Tax Liabilities (including
Environmental Liabilities and Liabilities related to the Permits included in
Transferred Assets) to the extent arising out of, resulting from or related to
the Exploration Properties or a Transferred Asset, in each case, regardless of
whether such Liabilities arise before, on or after the Effective Time;
 
(ii)            Asset Taxes and all other Taxes to the extent arising out of,
resulting from or related to the Exploration Properties or a Transferred Asset,
in each case, attributable to any Tax period beginning at or after the Effective
Time;
 
(iii)            CORE Minerals’ obligations and the obligations of any member of
the CORE Group under this Agreement and any other Contract entered into by CORE
Minerals or any member of the CORE Group in connection herewith; and
 
(iv)            all Liabilities arising out of claims made by any Third Party
against any member of the Company Group to the extent relating to, arising out
of or resulting from the Exploration Properties or the Transferred Assets, in
each case, regardless of whether such Liabilities arise before, on or after the
Effective Time.
 
2.4            Termination of Agreements
 
(a)            In furtherance of the releases and other provisions of Section
3.1, each member of the Company Group, on the one hand, and CORE, CORE Minerals
and each member of the CORE Group, on the other hand, hereby terminate any and
all Contracts between or among the Company, on the one hand, and CORE, CORE
Minerals and/or any member of the CORE Group, on the other hand, with such
termination to be effective as of the Effective Time.  No such terminated
Contract (including any provision thereof which purports to survive termination)
shall be of any further force or effect after the Effective Time.  Each Party
shall, at the reasonable request of the other Party, take, or cause to be taken,
such other actions as may be necessary to effect the foregoing.
 
(b)            The provisions of Section 2.4(a) shall not apply to any of the
following agreements (or to any of the provisions thereof):
 
(i)            this Agreement (and each other agreement expressly contemplated
by this Agreement or the CORE Purchase Agreement to be entered into or continued
by any of the Parties);
 
12

--------------------------------------------------------------------------------

(ii)            the Company LLC Agreement;
 
(iii)            any agreement to which any Person other than the Parties and
their respective Affiliates is a party; and
 
(iv)            any confidentiality or non-disclosure agreements among any
member of the CORE Group or the Company and any of their respective employees,
including any obligation not to disclose proprietary or Privileged Information.
 
2.5            Treatment of Shared Contracts
 
(a)            Subject to applicable Law and without limiting the generality of
the obligations set forth in Section 2.1, unless the Parties otherwise agree or
the benefits of any Contract described in this Section 2.5 are expressly
conveyed to the applicable Party pursuant to this Agreement, any Contract, only
a portion of which is a Transferred Contract (any such Contract, a “Shared
Contract”), shall be assigned in relevant part to the applicable member(s) of
the applicable Group, if so assignable, or appropriately amended prior to, on or
after the Effective Time, so that each Party or the member of its Group shall,
as of the Effective Time, be entitled to the rights and benefits, and shall
assume the related portion of any Liabilities, inuring to its respective
businesses; provided, however, that (i) in no event shall any member of any
Group be required to assign (or amend) any Shared Contract in its entirety or to
assign a portion of any Shared Contract which is not assignable (or cannot be
amended) by its terms (including any terms imposing consents or conditions on an
assignment where such consents or conditions have not been obtained or
fulfilled) and (ii) if any Shared Contract cannot be so partially assigned by
its terms or otherwise, or cannot be amended or if such assignment or amendment
would impair the benefit the Parties thereto derive from such Shared Contract,
then the Parties shall, and shall cause each of the members of their respective
Groups to, take such other reasonable and permissible actions (including by
providing prompt notice to the other Party with respect to any relevant claim of
Liability or other relevant matters arising in connection with a Shared Contract
so as to allow such other Party the ability to exercise any applicable rights
under such Shared Contract) to cause a member of the CORE Group or the Company,
as the case may be, to receive the rights and benefits of that portion of each
Shared Contract that relates to the Exploration Properties or the Retained
Properties, as the case may be (in each case, to the extent so related), as if
such Shared Contract had been assigned to (or amended to allow) a member of the
applicable Group pursuant to this Section 2.5, and to bear the burden of the
corresponding Liabilities (including any Liabilities that may arise by reason of
such arrangement), as if such Liabilities had been assumed by a member of the
applicable Group pursuant to this Section 2.5.
 
(b)            Each of the Company and CORE Minerals shall, and shall cause the
members of its Group to, (i) treat for all Tax purposes the portion of each
Shared Contract inuring to its respective businesses as Assets owned by, and/or
Liabilities of, as applicable, such Party, or the members of its Group, as
applicable, not later than the Effective Time, and (ii) neither report nor take
any Tax position (on a Tax return or otherwise) inconsistent with such treatment
(unless required by applicable Law).
 
13

--------------------------------------------------------------------------------

(c)            Nothing in this Section 2.5 shall require any member of any Group
to make any non-de minimis payment (except to the extent advanced, assumed or
agreed in advance to be reimbursed by any member of the other Group), incur any
non-de minimis obligation or grant any non-de minimis concession for the benefit
of any member of any other Group in order to effect any transaction contemplated
by this Section 2.5.  For purposes of this Section 2.5, “de minimis” shall be
determined in reference to customary contracts of similar nature, character and
size to the Shared Contracts and not in reference to the value of the
transactions contemplated by the CORE Purchase Agreement.
 
2.6            Disclaimer of Representations and Warranties
 
EACH OF THE COMPANY (ON BEHALF OF ITSELF AND EACH MEMBER OF THE COMPANY GROUP)
AND CORE (ON BEHALF OF ITSELF AND EACH MEMBER OF THE CORE GROUP) UNDERSTANDS AND
AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN THE CORE PURCHASE
AGREEMENT, THE ROYAL PURCHASE AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT
CONTEMPLATED BY THIS AGREEMENT, NO PARTY TO THIS AGREEMENT, THE CORE PURCHASE
AGREEMENT, THE ROYAL PURCHASE AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT
CONTEMPLATED BY THIS AGREEMENT, THE CORE PURCHASE AGREEMENT, THE ROYAL PURCHASE
AGREEMENT OR OTHERWISE, IS REPRESENTING OR WARRANTING IN ANY WAY AS TO THE
ASSETS, BUSINESSES OR LIABILITIES TRANSFERRED OR ASSUMED AS CONTEMPLATED HEREBY
OR THEREBY, AS TO ANY CONSENTS OR APPROVALS REQUIRED IN CONNECTION THEREWITH, AS
TO THE VALUE OR FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER
CONCERNING, ANY ASSETS OF SUCH PARTY, OR AS TO THE ABSENCE OF ANY DEFENSES OR
RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY CLAIM OR OTHER
ASSET, INCLUDING ANY ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS TO THE LEGAL
SUFFICIENCY OF ANY ASSIGNMENT, DOCUMENT OR INSTRUMENT DELIVERED HEREUNDER TO
CONVEY TITLE TO ANY ASSET OR THING OF VALUE UPON THE EXECUTION, DELIVERY AND
FILING HEREOF OR THEREOF.  EXCEPT AS MAY EXPRESSLY BE SET FORTH HEREIN, IN THE
CORE PURCHASE AGREEMENT OR ANY OTHER AGREEMENT CONTEMPLATED BY THIS AGREEMENT,
ALL SUCH ASSETS ARE BEING TRANSFERRED ON AN “AS IS,” “WHERE IS” BASIS (AND, IN
THE CASE OF ANY REAL PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR FORM OF DEED
OR CONVEYANCE) AND THE RESPECTIVE TRANSFEREES SHALL BEAR THE ECONOMIC AND LEGAL
RISKS THAT (I) ANY CONVEYANCE WILL PROVE TO BE INSUFFICIENT TO VEST IN THE
TRANSFEREE GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF ANY SECURITY INTEREST,
AND (II) ANY NECESSARY APPROVALS OR NOTIFICATIONS ARE NOT OBTAINED OR MADE OR
THAT ANY REQUIREMENTS OF LAWS OR JUDGMENTS ARE NOT COMPLIED WITH.
 
2.7            Company Name and Company Marks
 
(a)            The Company shall retain all its rights and rights to use the
Company Name and Company Marks.  For the avoidance of doubt, the Company shall
not retain any rights in any name, trade name, trademark, logo or similar rights
in and to “Royal Gold” and similar names, logos and marks, including Royal
Gold’s registered trademarks.
 
14

--------------------------------------------------------------------------------

(b)            Notwithstanding anything to the contrary provided in Section
2.7(a), each member of the CORE Group may use the Company Name and Company
Marks, (i) in a neutral, non-trademark manner to describe the historical
relationship of the Company and CORE Group, (ii) to the extent required by Law
in legal or business documents in existence at the Effective Time or (iii) as
necessary in connection with the transactions contemplated by this Agreement.
 
2.8            The Distribution
 
(a)            Immediately prior to the Effective Time, the following
transactions shall take place:
 
(i)            the Transferred Assets shall be transferred, and the Assumed
Liabilities shall be assumed, as contemplated pursuant to Section 2.1; and
 
(ii)            the Company and CORE Minerals shall enter into the Option
Agreement providing for the right of optionee to acquire certain Optioned State
Claims held by CORE Minerals pursuant to the terms and conditions of the Option
Agreement.
 
(b)            At the Effective Time, and subject to completion of transactions
set forth in Section 2.8(a), the following transactions shall take place:
 
(i)            the Company and Royal Gold shall execute the Amended and Restated
Royalty Agreement pursuant to which the Company will grant to Royal Gold the New
Silver Royalty and ratify certain existing royalty obligations, pursuant to the
terms and conditions of the Amended and Restated Royalty Agreement;
 
(ii)            CORE Minerals and Royal Gold shall execute the CORE Minerals
Royalty Agreement pursuant to which CORE Minerals will grant to Royal Gold the
CORE Minerals Royalty and ratify certain existing royalty obligations; and
 
(iii)            the Company shall distribute to CORE Alaska 100% of the
membership interests in CORE Minerals, with CORE Alaska in turn distributing
such membership interests to CORE, such that CORE Minerals will become a
wholly-owned Subsidiary of CORE.
 
(c)            The Parties acknowledge and agree that the aggregate value of the
distributions provided for in this Section 2.8 are being distributed to CORE
Alaska and Royal Alaska, respectively, in proportion to their respective
ownership interest in the Company, as shown in Schedule 2.8(c).


2.9            CORE Minerals.  Each of CORE and CORE Alaska hereby represent and
warrant that from the date of its formation to the date of Distribution, CORE
Minerals has conducted no business other than as necessary to consummate the
Separation and the Distribution.
 
ARTICLE III
MUTUAL RELEASES; INDEMNIFICATION
 
3.1            Release of Pre-Distribution Claims
 
15

--------------------------------------------------------------------------------

CORE Release of the Company Group.  Except as provided in Sections 3.1(c) and
3.1(d), effective as of the Effective Time, each member of the CORE Group and
CORE Minerals does hereby, for itself and each of its successors and assigns,
and, to the extent permitted by applicable Law, all Persons who at any time
prior to the Effective Time have been stockholders, members, directors,
managers, officers, agents or employees of any member of the CORE Group (in each
case, in their respective capacities as such), remise, release and forever
discharge (i) the Company and the members of the Company Group, and their
respective successors and assigns, (ii) Skip, (iii) Royal Gold and Royal Alaska,
(iv) all Persons who at any time prior to the Effective Time have been managers,
stockholders, directors, managers, officers, agents or employees of any member
of the Company Group (in each case, in their respective capacities as such), and
their respective heirs, executors, administrators, successors and assigns,
including, without limitation, Royal Alaska in its capacity as “Manager” under
the Company LLC Agreement, and (v) all Persons who at any time prior to the
Effective Time are or have been stockholders, members, directors, managers,
officers, agents or employees of CORE Minerals and who are not, as of
immediately following the Effective Time, stockholders, members, directors,
managers, officers, agents or employees of CORE Minerals, in each case from all
Assumed Liabilities.
 
Company Release of the CORE Group(c).  Except as provided in Sections 3.1(c) and
3.1(d), effective as of the Effective Time, each member of the Company Group
does hereby, for itself and each other member of the Company Group and their
respective successors and assigns (including Skip upon consummation of the
Acquisitions), and, to the extent permitted by Law, all Persons who at any time
prior to the Effective Time have been stockholders, members, directors,
managers, officers, agents or employees of any member of the Company Group (in
each case, in their respective capacities as such), remise, release and forever
discharge CORE and CORE Minerals and its successors and assigns, from all
Retained Liabilities.
 
Obligations Not Affected(i).  Nothing contained in Section 3.1(a) or 3.1(b)
shall impair any right of any Person to enforce this Agreement, the CORE
Purchase Agreement, the Royal Purchase Agreement, or any Contracts that are
specified in Section 2.4 as not to terminate as of the Effective Time, in each
case, in accordance with its terms and solely to the extent such Person is a
party thereto.  Nothing contained in Section 3.1(a) or 3.1(b) shall release any
Person from:
 
(i)            any Liability provided in or resulting from any Contract among
any members of the Company Group or the CORE Group that is specified in Section
2.4 to terminate as of the Effective Time;
 
(ii)            any Liability, contingent or otherwise, assumed, transferred,
assigned or allocated to the Group of which such Person is a member in
accordance with, or any other Liability of any member of any Group under, this
Agreement, the CORE Purchase Agreement or the Royal Purchase Agreement; and
 
(iii)            any Liability that the Parties may have with respect to
indemnification or contribution pursuant to this Agreement, the CORE Purchase
Agreement or the Royal Purchase Agreement for claims brought against the Parties
by third Persons, which Liability shall be governed by the provisions of this
Article III and, if applicable, the appropriate provisions of the CORE Purchase
Agreement or the Royal Purchase Agreement.
 
16

--------------------------------------------------------------------------------

In addition, nothing contained in Section 3.1(a) shall (i) release any member of
the Company Group from honoring its existing obligations to indemnify any
manager, member, director, officer or employee of the Company, CORE, CORE
Alaska, or CORE Minerals who was a director, officer or employee of any member
of the Company Group on or prior to the Effective Time, to the extent such
manager, member, director, officer or employee becomes a named defendant in any
Action with respect to which such manager, member, director, officer or employee
was entitled to such indemnification pursuant to then-existing obligations under
the Company LLC Agreement; it being understood that, if the underlying
obligation giving rise to such Action is an Assumed Liability, CORE Minerals
shall indemnify the Company for such Liability (including the Company’s costs to
indemnify the director, officer or employee) in accordance with the provisions
set forth in this Article III or (ii) release Skip from honoring any of its
obligations to indemnify any director, officer or employee in accordance with
the CORE Purchase Agreement or the Royal Purchase Agreement.
 
(d)            No Claims. Neither CORE Minerals nor any member of the CORE Group
shall make any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification, against the
Company or any other member of the Company Group, or any other Person released
pursuant to Section 3.1(a), with respect to any Liabilities released pursuant to
Section 3.1(a).  The Company shall not make, and shall not permit any other
member of the Company Group to make, any claim or demand, or commence any Action
asserting any claim or demand, including any claim of contribution or any
indemnification against CORE or CORE Minerals, or any other Person released
pursuant to Section 3.1(b), with respect to any Liabilities released pursuant to
Section 3.1(b).
 
3.2            Indemnification by CORE Minerals
 
Except as otherwise specifically set forth in this Agreement, to the fullest
extent permitted by Law, CORE Minerals shall indemnify, defend and hold harmless
the Company, each other member of the Company Group and each of their respective
past, present and future members, managers, stockholders, directors, officers,
employees and agents, in each case in their respective capacities as such, and
each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Company Indemnitees”), from and against any and all
Liabilities of the Company Indemnitees relating to, arising out of or resulting
from, directly or indirectly, any of the following items (without duplication):
 
(a)            any Assumed Liability to the extent such Assumed Liability was
not satisfied by the Company prior to the Effective Time;
 
(b)            any failure of CORE Minerals or any other Person to pay, perform
or otherwise promptly discharge any Assumed Liabilities in accordance with their
terms, whether prior to, on or after the Effective Time;
 
(c)            any breach by CORE Minerals or any member of the CORE Group of
this Agreement; and
 
17

--------------------------------------------------------------------------------

(d)            except to the extent it relates to a Retained Liability, any
guarantee, indemnification or contribution obligation, surety bond or other
credit support Contract for the benefit of any member of the CORE Group by any
member of the Company Group that survives following the Separation.
 
3.3            Indemnification by the Company
 
(a)            Except as otherwise specifically set forth in this Agreement, to
the fullest extent permitted by Law, the Company shall, and shall cause the
other members of the Company Group to, jointly and severally, indemnify, defend
and hold harmless CORE and CORE Minerals, and each of their respective past,
present and future stockholders, directors, officers, employees or agents, in
each case in their respective capacities as such, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“CORE Indemnitees”), from and against any and all Liabilities of the CORE
Indemnitees relating to, arising out of or resulting from, directly or
indirectly, any of the following items (without duplication):
 
(i)            any Retained Liability;
 
(ii)            any failure of the Company, any other member of the Company
Group or any other Person to pay, perform or otherwise promptly discharge any
Retained Liabilities in accordance with their terms after the Effective Time;
 
(iii)            any breach by the Company or any other member of the Company
Group of this Agreement after the Effective Time; and
 
(iv)            except to the extent it relates to an Assumed Liability, any
guarantee, indemnification or contribution obligation, surety bond or other
credit support Contract for the benefit of any member of the Company Group by
any member of the CORE Group.
 
For the avoidance of doubt, neither Royal Gold nor Royal Alaska shall have any
Liability for indemnification under this Agreement, including with respect to
any Liability of the Company or any Liability incurred or assumed by CORE
Minerals; provided that the foregoing sentence shall not affect Royal Gold’s or
Royal Alaska’s obligations under any other agreement, including, without
limitation, liability under the Company LLC Agreement to the extent such
Liability arises out of actions or omissions of Royal Gold or Royal Alaska prior
to the closing date of the transactions contemplated by the Royal Purchase
Agreement (the “Royal Purchase Agreement Closing”).
 
(b)            Notwithstanding any termination, amendment, restatement, or other
modification of the Company LLC Agreement after the Effective Time, the Company
and each of its successors and assigns (including any such successors or assigns
arising by operation of law) shall indemnify Royal Gold and Royal Alaska to the
extent provided by Section 4.9 of the Company LLC Agreement as in effect
immediately prior to the Effective Time.
 
18

--------------------------------------------------------------------------------

3.4            Indemnification Obligations Net of Insurance Proceeds and Other
Amounts
 
(a)            The Parties intend that any Liability subject to indemnification,
contribution or reimbursement pursuant to this Article III will be net of
Insurance Proceeds or other amounts actually recovered (net of any out-of-pocket
costs or expenses incurred in the collection thereof) from any Person by or on
behalf of the Indemnitee in respect of any indemnifiable Liability. 
Accordingly, the amount which either Party (an “Indemnifying Party”) is required
to pay to any Person entitled to indemnification or contribution hereunder (an
“Indemnitee”) will be reduced by any Insurance Proceeds or other amounts
actually recovered (net of any out-of-pocket costs or expenses incurred in the
collection thereof) from any Person by or on behalf of the Indemnitee in respect
of the related Liability.  If an Indemnitee receives a payment (an “Indemnity
Payment”) required by this Agreement from an Indemnifying Party in respect of
any Liability and subsequently receives Insurance Proceeds or any other amounts
in respect of the related Liability, then the Indemnitee will pay to the
Indemnifying Party an amount equal to the excess of the Indemnity Payment
received over the amount of the Indemnity Payment that would have been due if
the Insurance Proceeds or such other amounts (net of any out-of-pocket costs or
expenses incurred in the collection thereof) had been received, realized or
recovered before the Indemnity Payment was made.
 
(b)            The Parties agree than an insurer that would otherwise be
obligated to pay any claim shall not be relieved of the responsibility with
respect thereto or, solely by virtue of any provisions contained in this
Agreement, have any subrogation rights with respect thereto, it being understood
that no insurer or any other Third Party shall be entitled to a “windfall”
(i.e., a benefit they would not be entitled to receive in the absence of the
indemnification provisions) by virtue of the indemnification and contribution
provisions hereof.  Each Party shall, and shall cause the members of its Group
to, use commercially reasonable efforts (taking into account the probability of
success on the merits and the cost of expending such efforts, including
attorneys’ fees and expenses) to collect or recover any Insurance Proceeds that
may be collectible or recoverable respecting the Liabilities for which
indemnification or contribution may be available under this Article III.
 
3.5            Procedures for Indemnification of Third-Party Claims
 
Notice of Claims.  If, at or following the date of this Agreement, an Indemnitee
shall receive notice or otherwise learn of the assertion by a Person (including
any Governmental Entity) who is not a member of the Company Group or the CORE
Group of any claim or of the commencement by any such Person of any Action
(collectively, a “Third-Party Claim”) with respect to which an Indemnifying
Party may be obligated to provide indemnification to such Indemnitee pursuant to
Section 3.2 or 3.3, or any other Section of this Agreement, such Indemnitee
shall give such Indemnifying Party written notice thereof as soon as reasonably
practicable, but in any event within thirty (30) days (or sooner if applicable
Law, statute of limitation or the nature of the Third-Party Claim so requires)
after becoming aware of such Third-Party Claim.  Any such notice shall describe
the Third-Party Claim in reasonable detail, including the facts and
circumstances giving rise to such claim for indemnification, and include copies
of all notices and documents (including court papers) received by the Indemnitee
relating to the Third-Party Claim.  Notwithstanding the foregoing, the failure
of an Indemnitee to provide notice in accordance with this Section 3.5(a) shall
not relieve an Indemnifying Party of its indemnification obligations under this
Agreement, except to the extent to which the Indemnifying Party is actually
prejudiced by the Indemnitee’s failure to provide notice in accordance with this
Section 3.5(a).
 
19

--------------------------------------------------------------------------------

Control of Defense(c).  An Indemnifying Party may elect to defend (and seek to
settle or compromise), at its own expense and with its own counsel, any
Third-Party Claim; provided, that, prior to the Indemnifying Party assuming and
controlling defense of such Third-Party Claim, it shall first confirm to the
Indemnitee in writing that, assuming the facts presented to the Indemnifying
Party by the Indemnitee being true, the Indemnifying Party shall indemnify the
Indemnitee for any such damages to the extent resulting from, or arising out of,
such Third-Party Claim.  Notwithstanding the foregoing, if the Indemnifying
Party assumes such defense and, in the course of defending such Third-Party
Claim, (i) the Indemnifying Party discovers that the facts presented at the time
the Indemnifying Party acknowledged its indemnification obligation in respect of
such Third-Party Claim were not true in all material respects and (ii) such
untruth provides a reasonable basis for asserting that the Indemnifying Party
does not have an indemnification obligation in respect of such Third-Party
Claim, then (A) the Indemnifying Party shall not be bound by such
acknowledgment, (B) the Indemnifying Party shall promptly thereafter provide the
Indemnitee written notice of its assertion that it does not have an
indemnification obligation in respect of such Third-Party Claim and (C) the
Indemnitee shall have the right to assume the defense of such Third-Party
Claim.  Within thirty (30) days after the receipt of a notice from an Indemnitee
in accordance with Section 3.5(a) (or sooner if applicable Law, statute of
limitation or the nature of the Third-Party Claim so requires), the Indemnifying
Party shall provide written notice to the Indemnitee indicating whether the
Indemnifying Party shall assume responsibility for defending the Third-Party
Claim.  If an Indemnifying Party elects not to assume responsibility for
defending any Third-Party Claim or fails to notify an Indemnitee of its election
within thirty (30) days after receipt of the notice from an Indemnitee as
provided in Section 3.5(a), then the Indemnitee that is the subject of such
Third-Party Claim shall be entitled to continue to conduct and control the
defense of such Third-Party Claim.
 
(c)            Allocation of Defense Costs.  If an Indemnifying Party has
elected to assume the defense of a Third-Party Claim, then such Indemnifying
Party shall be solely liable for all fees and expenses incurred by it in
connection with the defense of such Third-Party Claim and shall not be entitled
to seek any indemnification or reimbursement from the Indemnitee for any such
fees or expenses incurred by the Indemnifying Party during the course of the
defense of such Third-Party Claim by such Indemnifying Party, regardless of any
subsequent decision by the Indemnifying Party to reject or otherwise abandon its
assumption of such defense.  If an Indemnifying Party elects not to assume
responsibility for defending any Third-Party Claim or fails to notify an
Indemnitee of its election within thirty (30) days after receipt of a notice
from an Indemnitee as provided in Section 3.5(a), and the Indemnitee conducts
and controls the defense of such Third-Party Claim and the Indemnifying Party
has an indemnification obligation with respect to such Third-Party Claim, then
the Indemnifying Party shall be liable for all reasonable fees and expenses
incurred by the Indemnitee in connection with the defense of such Third-Party
Claim.
 
20

--------------------------------------------------------------------------------

(d)            Right to Monitor and Participate.  An Indemnitee that does not
conduct and control the defense of any Third-Party Claim, or an Indemnifying
Party that has failed to elect to defend any Third-Party Claim as contemplated
hereby, nevertheless shall have the right to employ separate counsel (including
local counsel as necessary) of its own choosing to monitor and participate in
(but not control) the defense of any Third-Party Claim for which it is a
potential Indemnitee or Indemnifying Party, but the fees and expenses of such
counsel shall be at the expense of such Indemnitee or Indemnifying Party, as the
case may be, and the provisions of Section 3.5(c) shall not apply to such fees
and expenses.  Notwithstanding the foregoing, but subject to Sections 5.7 and
5.8, such Party shall cooperate with the Party entitled to conduct and control
the defense of such Third-Party Claim in such defense and make available to the
controlling Party, at the non-controlling Party’s expense, all witnesses,
information and materials in such Party’s possession or under such Party’s
control relating thereto as are reasonably required by the controlling Party. 
In addition to the foregoing, if any Indemnitee shall in good faith determine
that such Indemnitee and the Indemnifying Party have actual or potential
differing defenses or conflicts of interest between them that make joint
representation inappropriate, then the Indemnitee shall have the right to employ
separate counsel (including local counsel as necessary) and to participate in
(but not control) the defense, compromise, or settlement thereof, and the
Indemnifying Party shall bear the reasonable fees and expenses of such counsel
for all Indemnitees.
 
(e)            No Settlement.  No Party may settle or compromise any Third-Party
Claim for which a Party is seeking to be indemnified hereunder without the prior
written consent of the other Parties (which consent may not be unreasonably
withheld), unless such settlement or compromise provides for a full,
unconditional and irrevocable release of the other Parties from all Liability in
connection with the Third-Party Claim.
 
(f)            Mixed Claims.  Notwithstanding anything to the contrary in this
Section 3.5, in the event that a Third-Party Claim for which a Party is seeking
to be indemnified hereunder involves matters for which the other Party or its
indemnitees is also entitled to indemnification hereunder (for example, a Third
Party Claim involving both Retained Liabilities and Assumed Liabilities), then
the Company shall be entitled to control the defense of such Third Party Claim,
and CORE Minerals shall reimburse the Company for its proportionate share of
reasonable and documented defense costs associated therewith.
 
3.6            Additional Matters
 
(a)            Timing of Payments.  Indemnification or contribution payments in
respect of any Liabilities for which an Indemnitee is entitled to
indemnification or contribution under this Article III shall be paid within
forty-five (45) days of the final determination of the amount that the
Indemnitee is entitled to indemnification or contribution under this Article III
by the Indemnifying Party to the Indemnitee as such Liabilities are incurred
upon demand by the Indemnitee, including reasonably satisfactory documentation
setting forth the basis for the amount of such indemnification or contribution
payment, including documentation with respect to calculations made and
consideration of any Insurance Proceeds that actually reduce the amount of such
Liabilities.  The indemnity and contribution provisions contained in this
Article III shall remain operative and in full force and effect, regardless of
(i) any investigation made by or on behalf of any Indemnitee, or (ii) the
knowledge by the Indemnitee of any Liabilities for which it might be entitled to
indemnification hereunder.
 
(b)            Notice of Direct Claims.  Any claim for indemnification or
contribution under this Agreement that does not result from a Third-Party Claim
shall be asserted by written notice given by the Indemnitee to the applicable
Indemnifying Party; provided, that the failure by an Indemnitee to so assert any
such claim shall not prejudice the ability of the Indemnitee to do so at a later
time except to the extent (if any) that the Indemnifying Party is prejudiced
thereby.  Such Indemnifying Party shall have a period of thirty (30) days after
the receipt of such notice within which to respond thereto.  If such
Indemnifying Party does not respond within such thirty (30)-day period or
rejects such claim in whole or in part, such Indemnitee shall, subject to the
provisions this Agreement, be free to pursue such remedies as may be available
to such party as contemplated by this Agreement, as applicable, without
prejudice to its continuing rights to pursue indemnification or contribution
hereunder.
 
21

--------------------------------------------------------------------------------

(c)            Pursuit of Claims Against Third Parties.  If (i) a Party incurs
any Liability arising out of this Agreement, (ii) an adequate legal or equitable
remedy is not available for any reason against the other Party to satisfy the
Liability incurred by the incurring Party, and (iii) a legal or equitable remedy
may be available to the other Party against a Third Party for such Liability,
then the other Party shall use its commercially reasonable efforts to cooperate
with the incurring Party, at the incurring Party’s expense, to permit the
incurring Party to obtain the benefits of such legal or equitable remedy against
the Third Party.
 
(d)            Subrogation.  In the event of payment by or on behalf of any
Indemnifying Party to any Indemnitee in connection with any Third-Party Claim,
such Indemnifying Party shall be subrogated to and shall stand in the place of
such Indemnitee as to any events or circumstances in respect of which such
Indemnitee may have any right, defense or claim relating to such Third-Party
Claim against any claimant or plaintiff asserting such Third-Party Claim or
against any other Person.  Such Indemnitee shall cooperate with such
Indemnifying Party in a reasonable manner, and at the cost and expense of such
Indemnifying Party, in prosecuting any subrogated right, defense or claim.
 
(e)            Substitution.  In the event of an Action in which the
Indemnifying Party is not a named defendant, if either the Indemnitee or
Indemnifying Party shall so request, the Parties shall endeavor to substitute
the Indemnifying Party for the named defendant.  If such substitution or
addition cannot be achieved for any reason or is not requested, the named
defendant shall allow the Indemnifying Party to manage the Action as set forth
in Section 3.5 and this Section 3.6, and the Indemnifying Party shall fully
indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a court, attorneys’ fees, experts
fees and all other external expenses), the costs of any judgment or settlement
and the cost of any interest or penalties relating to any judgment or
settlement.
 
(f)            Remedies Cumulative.  The remedies provided in this Article III
shall be cumulative and, subject to the provisions of Article VI, shall not
preclude assertion by any Indemnitee of any other rights or the seeking of any
and all other remedies against any Indemnifying Party.
 
3.7            Right of Contribution
 
If any right of indemnification contained in Section 3.2 or 3.3 is held
unenforceable or is unavailable for any reason, or is insufficient to hold
harmless an Indemnitee in respect of any Liability for which such Indemnitee is
entitled to indemnification hereunder, then the Indemnifying Party shall
contribute to the amounts paid or payable by the Indemnitees as a result of such
Liability (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party and the members of its
Group, on the one hand, and the Indemnitees entitled to contribution, on the
other hand, as well as any other relevant equitable considerations.
 
22

--------------------------------------------------------------------------------

Covenant Not to Sue
 
Each Party hereby covenants and agrees that none of it, the members of such
Party’s Group or any Person claiming through it shall bring suit or otherwise
assert any claim against any Indemnitee, or assert a defense against any claim
asserted by any Indemnitee, before any court, arbitrator, mediator or
administrative agency anywhere in the world, alleging that: (a) the assumption
of any Assumed Liabilities by CORE Minerals or a member of the CORE Group on the
terms and conditions set forth in this Agreement is void or unenforceable for
any reason; (b) the retention of any Retained Liabilities by the Company or a
member of the Company Group on the terms and conditions set forth in this
Agreement is void or unenforceable for any reason; or (c) the provisions of this
Article III are void or unenforceable for any reason.
 
3.9            Survival of Indemnities
 
The rights and obligations of each of the Company and each member of the Company
Group, CORE Minerals and each member of the CORE Group and their respective
Indemnitees under this Article III shall survive (a) the sale or other transfer
by either Party or any member of its Group of any Assets or businesses or the
assignment by it of any liabilities or (b) any merger, consolidation, business
combination, sale of all or substantially all of its Assets, restructuring,
recapitalization, reorganization or similar transaction involving either Party
or any of the members of its Group.
 
ARTICLE IV
CERTAIN OTHER MATTERS
 
4.1            Late Payments
 
Except as expressly provided to the contrary in this Agreement, any amount not
paid when due pursuant to this Agreement (and any amounts billed or otherwise
invoiced or demanded and properly payable that are not paid within thirty (30)
days of such bill, invoice or other demand) shall accrue interest at a rate per
annum equal to Prime Rate plus two percent (2%).
 
ARTICLE V
EXCHANGE OF INFORMATION; CONFIDENTIALITY
 
5.1            Agreement for Exchange of Information
 
(a)            Subject to Section 5.9 and any other applicable confidentiality
obligations, each Party, on behalf of itself and each member of its Group (as
applicable) agrees to use commercially reasonable efforts to provide or make
available, or cause to be provided or made available, to any other Party and the
members of such other Party’s Group (as applicable) at any time before, on or
after the Effective Time, as soon as reasonably practicable after written
request therefor, any information (or a copy thereof) in the possession or under
the control of such Party or its Group (as applicable) which the requesting
Party or its Group (as applicable) has reasonably requested to the extent that
(i) such information relates to the Exploration Properties, or any Transferred
Asset or Assumed Liability, if CORE Minerals or CORE is the requesting Party, or
to the Retained Properties, or any Retained Asset or Retained Liability, if the
Company is the requesting Party; (ii) such information is required by the
requesting Party to comply with its obligations under this Agreement; or (iii)
such information is required by the requesting Party to comply with any
obligation imposed by any Governmental Entity; provided, however, that, in the
event that the Party to whom the request has been made determines that any such
provision of information could violate any Law or Contract, or waive any
privilege available under applicable Law, including any attorney-client
privilege, then the Parties shall use commercially reasonable efforts to permit
compliance with such obligations to the extent and in a manner that avoids any
such harm or consequence.  The Party providing information pursuant to this
Section 5.1 shall only be obligated to provide such information in the form,
condition and format in which it then exists, and in no event shall such Party
be required to perform any improvement, modification, conversion, updating or
reformatting of any such information, and nothing in this Section 5.1 shall
expand the obligations of a Party under Section 5.4.
 
23

--------------------------------------------------------------------------------

(b)            Without limiting the generality of the foregoing,
 
(i)            for a period of two years following the Effective Time and as
soon as reasonably practicable after written request therefor, the Company and
each other member of the Company Group shall, and shall cause its respective
Representatives to, permit CORE Minerals, CORE and their respective
Representatives to access and remove all information, including drill core and
pulp samples (the “Stored Information”) located at Tok Core Facility on land
leased from Young’s Timber Inc. (the “Tok Facility”), that relates solely to the
Exploration Properties, or any Transferred Asset or Assumed Liability. For the
avoidance of doubt, the Parties acknowledge that (A) the Stored Information
shall, at all times following the Effective Time constitute Transferred Assets
contemplated by Section 2.2(b)(viii), (B) no member of the Company Group shall
have any responsibility or liability for any loss of or damage to any Stored
Information, and (C) CORE Minerals or CORE shall remove all Stored Information
from the Tok Facility upon the earlier of (x) the two-year anniversary of the
Effective Time, (y) such time that the Company reasonably determines that there
is no longer adequate available space to store the Stored Information at the Tok
Facility, and (z) such time that the Company determines to no longer lease the
Tok Facility (provided that the Company shall provide CORE Minerals at least 90
days’ notice of such decision); and
 
(ii)            until the first fiscal year end of CORE occurring after the
Effective Time (and for a reasonable period of time afterwards as required for
each Party to prepare consolidated financial statements or complete a financial
statement audit for the fiscal year during which the Effective Time occurs),
each Party shall use its commercially reasonable efforts to cooperate with the
other Party’s information requests to enable (i) the other Party to meet its
timetable for dissemination of its earnings releases, financial statements and
management’s assessment of the effectiveness of its disclosure controls and
procedures and its internal control over financial reporting in accordance with
Items 307 and 308, respectively, of Regulation S-K promulgated under the
Exchange Act; and (ii) the other Party’s accountants to timely complete their
review of the quarterly financial statements and audit of the annual financial
statements, including, to the extent applicable to such Party, its auditor’s
audit of its internal control over financial reporting and management’s
assessment thereof in accordance with Section 404 of the Sarbanes-Oxley Act of
2002, the SEC’s and Public Company Accounting Oversight Board’s rules and
auditing standards thereunder and any other applicable Laws;
 
24

--------------------------------------------------------------------------------

provided, however, that Royal Gold’s only obligations under this Section 5.1(b)
shall be the following: Royal Gold shall use its commercially reasonable efforts
to cooperate with reasonable information requests by CORE or the auditor
selected by CORE relating to periods prior to the Royal Purchase Agreement
Closing by (i) responding to such reasonable information requests,
(ii) providing access to employees and other representatives on a mutually
convenient basis in a manner such as to not unreasonably interfere with the
normal operation of Royal Gold’s business, (iii) providing, at CORE’s request,
reasonable access to available historical information relating to the
Transferred Assets or Assumed Liabilities, and (iv) providing all work papers or
similar records under Royal Gold’s control reasonably requested by CORE or the
auditor chosen by CORE to prepare financial statements, in each case, to the
extent reasonably required in connection with the preparation of audited
financial statements relating to the Transferred Assets or Assumed
Liabilities (it being understood that CORE is responsible for the preparation of
such financial statements, including any adjustments relating to any actions to
be taken on or after the Effective Time).  In the event that Royal Gold incurs
Third Party expenses in order to provide assistance in accordance with this
Section 5.1, CORE shall promptly either reimburse Royal Gold or pay such
out-of-pocket expenses directly on Royal Gold’s behalf.
 
5.2            Ownership of Information
 
The provision of any information pursuant to Section 5.1 or 5.7 shall not affect
the ownership of such information (which shall be determined solely in
accordance with the terms of this Agreement), or constitute a grant of rights in
or to any such information.
 
5.3            Compensation for Providing Information
 
The Party requesting information agrees to reimburse the other Party for the
reasonable out-of-pocket costs, if any, of copying, and transporting such
information.
 
5.4            Record Retention
 
To facilitate the possible exchange of information pursuant to this Article V
and other provisions of this Agreement after the Effective Time, the Parties
agree to use their commercially reasonable efforts to retain all information in
their respective possession or control on the Effective Time in accordance with
the policies of the Company as in effect on the Effective Time; provided,
however, that in the case of any information relating to Taxes, employee
benefits or Environmental Liabilities, such retention period shall be extended
to the expiration of the applicable statute of limitations (giving effect to any
extensions thereof).
 
5.5            Limitations of Liability
 
No Party shall have any Liability to any other Party in the event that any
information exchanged or provided pursuant to this Agreement is found to be
inaccurate in the absence of gross negligence or willful misconduct by the Party
providing such information.  No Party shall have any Liability to any other
Party if any information is destroyed after commercially reasonable efforts by
such Party to comply with the provisions of Section 5.4.
 
5.6            Other Agreements Providing for Exchange of Information.
 
25

--------------------------------------------------------------------------------

Any Party that receives, pursuant to request for information in accordance with
this Article V, Tangible Information that is not relevant to its request shall
(i) return it to the providing Party or, at the providing Party’s request,
destroy such Tangible Information; and (ii) deliver to the providing Party
written confirmation that such Tangible Information was returned or destroyed,
as the case may be, which confirmation shall be signed by an authorized
representative of the requesting Party.
 
5.7            Production of Witnesses; Records; Cooperation
 
(a)            After the Effective Time, each Party shall use its commercially
reasonable efforts to make available to each other Party, upon written request,
the former, current and future directors, officers, employees, other personnel
and agents of the members of its respective Group (as applicable) as witnesses
and any books, records or other documents within its control or which it
otherwise has the ability to make available without undue burden, to the extent
that any such Person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with any Action in
which the requesting Party (or member of its Group) may from time to time be
involved, regardless of whether such Action is a matter with respect to which
indemnification may be sought hereunder.  The requesting Party shall bear all
costs and expenses in connection therewith.
 
(b)            If an Indemnifying Party chooses to defend or to seek to
compromise or settle any Third-Party Claim, each other Party shall make
available to such Indemnifying Party, upon written request, the former, current
and future directors, officers, employees, other personnel and agents of the
members of its respective Group  (as applicable) as witnesses and any books,
records or other documents within its control or which it otherwise has the
ability to make available without undue burden, to the extent that any such
Person (giving consideration to business demands of such directors, officers,
employees, other personnel and agents) or books, records or other documents may
reasonably be required in connection with such defense, settlement or
compromise, or such prosecution, evaluation or pursuit, as the case may be, and
shall otherwise cooperate in such defense, settlement or compromise, or such
prosecution, evaluation or pursuit, as the case may be.
 
(c)            Without limiting the foregoing, the Parties shall cooperate and
consult to the extent reasonably necessary with respect to any Actions.
 
(d)            Without limiting any provision of this Section 5.7, each of the
Parties agrees to cooperate, and to cause each member of its respective Group
(as applicable) to cooperate, with each other in the defense of any infringement
or similar claim with respect any Intellectual Property and shall not claim to
acknowledge, or permit any member of its respective Group to claim to
acknowledge, the validity or infringing use of any Intellectual Property of a
third Person in a manner that would hamper or undermine the defense of such
infringement or similar claim.
 
(e)            The obligation of the Parties to provide witnesses pursuant to
this Section 5.7 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses inventors
and other officers without regard to whether the witness or the employer of the
witness could assert a possible business conflict (subject to the exception set
forth in the first sentence of Section 5.7(a)).
 
26

--------------------------------------------------------------------------------

5.8            Privileged Matters
 
(a)            The Parties recognize that legal and other professional services
that have been and will be provided prior to the Effective Time have been and
will be rendered for the collective benefit of each of the members of the
Company Group and the CORE Group, and that each of the members of the Company
Group and the CORE Group should be deemed to be the client with respect to such
services for the purposes of asserting all privileges which may be asserted
under applicable Law in connection therewith.  The Parties recognize that legal
and other professional services will be provided following the Effective Time,
which services will be rendered solely for the benefit of the Company Group or
the CORE Group, as the case may be.
 
(b)            The Parties agree as follows:
 
(i)            the Company shall be entitled, in perpetuity, to control the
assertion or waiver of all privileges and immunities in connection with any
Privileged Information that relates solely to the Retained Assets and not to the
Transferred Assets, whether or not the Privileged Information is in the
possession or under the control of any member of the Company Group or any member
of the CORE Group.  The Company shall also be entitled, in perpetuity, to
control the assertion or waiver of all privileges and immunities in connection
with any Privileged Information that relates solely to any Retained Liabilities,
whether or not the Privileged Information is in the possession or under the
control of any member of the Company Group or any member of the CORE Group; and
 
(ii)            CORE and CORE Minerals shall be entitled, in perpetuity, to
control the assertion or waiver of all privileges and immunities in connection
with any Privileged Information that relates solely to the Transferred Assets
and not to the Retained Assets, whether or not the Privileged Information is in
the possession or under the control of any member of the CORE Group or any
member of the Company Group.  CORE and CORE Minerals shall also be entitled, in
perpetuity, to control the assertion or waiver of all privileges and immunities
in connection with any Privileged Information that relates solely to any Assumed
Liabilities, whether or not the Privileged Information is in the possession or
under the control of any member of the CORE Group or any member of the Company
Group.
 
(iii)            If the Parties do not agree as to whether certain information
is Privileged Information, then such information shall be treated as Privileged
Information, and the Party that believes that such information is Privileged
Information shall be entitled to control the assertion or waiver of all
privileges and immunities in connection with any such information unless the
Parties otherwise agree.  The Parties shall use the procedures set forth in
Article VIII to resolve any disputes as to whether any information relates
solely to the Retained Assets, solely to the Transferred Assets, or to both the
Retained Assets and the Transferred Assets.
 
27

--------------------------------------------------------------------------------

(c)            Subject to the remaining provisions of this Section 5.8, the
Parties agree that they shall have a shared privilege or immunity with respect
to all privileges and immunities not allocated pursuant to Section 5.8(b) and
all privileges and immunities relating to any Actions or other matters that
involve both Parties (or one or more members of their respective Groups) and in
respect of which both Parties have Liabilities under this Agreement, and that no
such shared privilege or immunity may be waived by either Party without the
consent of the other Party.
 
(d)            If any dispute arises between the Parties or any members of their
respective Group regarding whether a privilege or immunity should be waived to
protect or advance the interests of either Party and/or any member of their
respective Group, each Party agrees that it shall (i) negotiate with the other
Party in good faith; (ii) endeavor to minimize any prejudice to the rights of
the other Party; and (iii) not unreasonably withhold consent to any request for
waiver by the other Party.  Further, each Party specifically agrees that it
shall not withhold its consent to the waiver of a privilege or immunity for any
purpose except in good faith to protect its own legitimate interests.
 
(e)            In the event of any adversarial Action or dispute between the
Company and CORE or CORE Minerals or, or any members of their respective Groups,
either Party may waive a privilege in which the other Party or member of such
other Party’s Group has a shared privilege, without obtaining consent pursuant
to Section 5.8(c); provided, that such waiver of a shared privilege shall be
effective only as to the use of information with respect to the Action between
the Parties and/or the applicable members of their respective Groups, and shall
not operate as a waiver of the shared privilege with respect to any Third Party.
 
(f)            Upon receipt by either Party, or by any member of its respective
Group, of any subpoena, discovery or other request that may reasonably be
expected to result in the production or disclosure of Privileged Information
subject to a shared privilege or immunity or as to which another Party has the
sole right hereunder to assert a privilege or immunity, or if either Party
obtains knowledge that any of its, or any member of its respective Group’s,
current or former directors, officers, agents or employees have received any
subpoena, discovery or other requests that may reasonably be expected to result
in the production or disclosure of such Privileged Information, such Party shall
promptly notify the other Party of the existence of the request within five (5)
business days following the receipt of any such subpoena, discovery or other
request and shall provide the other Party a reasonable opportunity to review the
Privileged Information and to assert any rights it or they may have under this
Section 5.8 or otherwise, to prevent the production or disclosure of such
Privileged Information.
 
(g)            Any furnishing of, or access or transfer of, any information
pursuant to this Agreement is made in reliance on the agreement of the Company
and CORE Minerals set forth in this Section 5.8 and in Section 5.9 to maintain
the confidentiality of Privileged Information and to assert and maintain all
applicable privileges and immunities.  The Parties agree that their respective
rights to any access to information, witnesses and other Persons, the furnishing
of notices and documents and other cooperative efforts between the Parties
contemplated by this Agreement, and the transfer of Privileged Information
between the Parties and members of their respective Groups pursuant to this
Agreement, shall not be deemed a waiver of any privilege that has been or may be
asserted under this Agreement or otherwise.
 
28

--------------------------------------------------------------------------------

(h)            In connection with any matter contemplated by Section 5.7 or this
Section 5.8, the Parties agree to, and to cause the applicable members of their
Group to, use commercially reasonable efforts to maintain their respective
separate and joint privileges and immunities, including by executing joint
defense and/or common interest agreements where necessary or useful for this
purpose.
 
5.9            Confidentiality
 
(a)            Confidentiality.  Subject to Section 5.10, from and after the
Effective Time until the five (5) year anniversary of the Effective Time, each
of the Parties, on behalf of itself and each member of its respective Group (as
applicable), agrees to hold, and to cause its respective Representatives to
hold, in strict confidence, with at least the same degree of care that applies
to its own confidential and proprietary information pursuant to policies in
effect as of the Effective Time, all confidential and proprietary information
concerning any other Party or any member of such other Party’s Group or their
respective businesses (as applicable) that is either in its possession
(including confidential and proprietary information in its possession prior to
the date hereof) or furnished by any such other Party or any member of such
Party’s Group (as applicable) or their respective Representatives at any time
pursuant to this Agreement, the CORE Purchase Agreement or the Royal Purchase
Agreement, as applicable, and shall not use any such confidential and
proprietary information other than for such purposes as shall be expressly
permitted hereunder or thereunder, except, in each case, to the extent that such
confidential and proprietary information has been (i) in the public domain or
generally available to the public, other than as a result of a disclosure by
such Party or any member of such Party’s Group (as applicable) or any of their
respective Representatives in violation of this Agreement or any other
confidentiality restriction applicable on such Person, (ii) later lawfully
acquired from other sources by such Party (or any member of such Party’s Group,
as applicable) which sources are not themselves bound by a confidentiality
obligation or other contractual, legal or fiduciary obligation of
confidentiality with respect to such confidential and proprietary information,
or (iii) independently developed or generated without reference to or use of any
proprietary or confidential information of the other Party or any member of such
Party’s Group.  If any confidential and proprietary information of one Party or
any member of its Group (as applicable) is disclosed to any other Party or any
member of such other Party’s Group (as applicable) in connection with providing
services to such first Party or any member of such first Party’s Group (as
applicable) under this Agreement or the CORE Purchase Agreement then such
disclosed confidential and proprietary information shall be used only as
required to perform such services.
 
(b)            No Release; Return or Destruction.  Each Party agrees not to
release or disclose, or permit to be released or disclosed, any information
addressed in Section 5.9(a) to any other Person, except its Representatives who
need to know such information in their capacities as such (who shall be advised
of their obligations hereunder with respect to such information), and except in
compliance with Section 5.10.  Without limiting the foregoing, when any such
information is no longer needed for the purposes contemplated by this Agreement
or the CORE Purchase Agreement, each Party will promptly after request of the
other Party either return to the other Party all such information in a tangible
form (including all copies thereof and all notes, extracts or summaries based
thereon) or notify the other Party in writing that it has destroyed such
information (and such copies thereof and such notes, extracts or summaries based
thereon).
 
29

--------------------------------------------------------------------------------

(c)            Third-Party Information; Privacy or Data Protection Laws.  Each
Party acknowledges that it and members of its Group (as applicable) may
presently have and, following the Effective Time, may gain access to or
possession of confidential or proprietary information of, or personal
information relating to, Third Parties (i) that was received under
confidentiality or non-disclosure Contracts entered into between such Third
Parties, on the one hand, and the other Party or members of such Party’s Group
(as applicable), on the other hand, prior to the Effective Time; or (ii) that,
as between the Parties, was originally collected by another Party or members of
such Party’s Group (as applicable) and that may be subject to and protected by
privacy, data protection or other applicable Laws.  Each Party agrees that it
shall hold, protect and use, and shall cause the members of its Group (as
applicable) and its and their respective Representatives to hold, protect and
use, in strict confidence the confidential and proprietary information of, or
personal information relating to, Third Parties in accordance with privacy, data
protection or other applicable Laws and the terms of any Contracts that were
either entered into before the Effective Time or affirmative commitments or
representations that were made before the Effective Time by, between or among
the other Party or members of the other Party’s Group (as applicable), on the
one hand, and such Third Parties, on the other hand.
 
5.10            Protective Arrangements
 
In the event that a Party or any member of its Group (as applicable) either
determines on the advice of its counsel that it is required to disclose any
information pursuant to applicable Law or receives any request or demand under
lawful process or from any Governmental Entity to disclose or provide
information of another Party (or any member of the other Party’s Group) that is
subject to the confidentiality provisions hereof, such Party shall notify such
other Party (to the extent legally permitted) as promptly as practicable under
the circumstances prior to disclosing or providing such information and shall
cooperate, at the expense of the other Party, in seeking any appropriate
protective order requested by the other Party.  In the event that such other
Party fails to receive such appropriate protective order in a timely manner and
the Party receiving the request or demand reasonably determines that its failure
to disclose or provide such information shall actually prejudice the Party
receiving the request or demand, then the Party that received such request or
demand may thereafter disclose or provide information to the extent required by
such Law (as so advised by its counsel) or by lawful process or such
Governmental Entity, and the disclosing Party shall promptly provide the other
Party with a copy of the information so disclosed, in the same form and format
so disclosed, together with a list of all Persons to whom such information was
disclosed, in each case to the extent legally permitted.
 
ARTICLE VI
FURTHER ASSURANCES AND ADDITIONAL COVENANTS
 
6.1            Further Assurances
 
(a)            In addition to the actions specifically provided for elsewhere in
this Agreement, the CORE Purchase Agreement or the Royal Purchase Agreement,
each of the Parties shall use its reasonable best efforts, prior to, on and
after the Effective Time, to take, or cause to be taken, all actions, and to do,
or cause to be done, all things, reasonably necessary, proper or advisable under
applicable Laws, regulations and agreements to consummate and make effective the
transactions contemplated by this Agreement.
 
30

--------------------------------------------------------------------------------

(b)            Without limiting the foregoing, prior to, on and after the
Effective Time, each Party hereto shall cooperate with each other Party, and
without any further consideration, but at the expense of the requesting Party,
to execute and deliver, or use its reasonable best efforts to cause to be
executed and delivered, all instruments, including instruments of conveyance,
assignment and transfer, and to make all filings with, and to obtain all
Approvals or Notifications of, any Governmental Entity or any other Person under
any Permit or Contract (including any consents or Governmental Approvals), and
to take all such other actions as such Party may reasonably be requested to take
by the other Party from time to time, consistent with the terms of this
Agreement in order to effectuate the provisions and purposes of this Agreement
and the transfers of the Transferred Assets and the Retained Assets and the
assignment and assumption of the Assumed Liabilities and the Retained
Liabilities and the other transactions contemplated hereby and thereby.  Without
limiting the foregoing, each Party will, at the reasonable request, cost and
expense of any other Party, take such other actions as may be reasonably
necessary to vest in such other Party good and marketable title to the Assets
allocated to such Party under this Agreement, free and clear of any Security
Interest, if and to the extent it is practicable to do so.
 
(c)            On or prior to the Effective Time, the Company and CORE in their
respective capacities as direct and indirect equityholders of the members of
their Groups, shall each ratify any actions which are reasonably necessary or
desirable to be taken by the Company, CORE, for themselves and for and on behalf
of all members of their respective Groups, as the case may be, to effectuate the
transactions contemplated by this Agreement.
 
6.2            Tax Matters
 
(a)            Tax Cooperation.  The Parties shall cooperate in good faith as
and to the extent reasonably requested by any other Party, in connection with
the filing of Tax returns and any Tax proceeding with respect to Taxes imposed
on or with respect to the operations or activities of the Company Group and the
CORE Group, or any transaction contemplated in this Agreement.  Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information which are reasonably relevant to any such Tax return
or Tax proceeding and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder.
 
(b)            Tax Treatment.  The Parties agree to treat the transactions
contemplated in this Agreement as follows for applicable federal, state, and
local Tax purposes (i) (a) any payment required by this Agreement (other than
payments with respect to interest accruing after the Effective Time) as either a
contribution by the Company to CORE Minerals or a distribution by CORE Minerals
to the Company, as the case may be, occurring immediately prior to the Effective
Time or as a payment of an Assumed Liability or a Retained Liability; and (b)
any payment of interest as taxable or deductible, as the case may be, to the
Party entitled under this Agreement to retain such payment or required under
this Agreement to make such payment, in either case except as otherwise required
by applicable Law; (ii) the contribution of the Transferred Assets from the
Company to CORE Minerals as a transfer between a disregarded entity and its sole
owner; (iii) the distribution by the Company to CORE of the 100% of the
membership interests in CORE Minerals as a distribution subject to Sections 731,
737, and 751(b) of the Code, and the related provisions of the Code and Treasury
Regulations thereunder; and (iv) the distribution by the Company to Royal Alaska
of the New Silver Royalty and the CORE Minerals Royalty as a distribution
subject to Sections 731, 737, and 751(b) of the Code, and the related provisions
of the Code and Treasury Regulations thereunder. No Party or their Affiliates
shall take any positions inconsistent with the foregoing unless otherwise
required by Law unless there is a final determination pursuant to Section 1313
of the Code to the contrary.


31

--------------------------------------------------------------------------------

(c)            Withholding.  Each Party shall be entitled to deduct and withhold
from any amounts otherwise payable or deliverable to any other Party or any
Affiliate thereof (and such Party and its Affiliates shall indemnify, defend and
hold harmless the paying party and its Affiliates against) such amounts as may
be required to be deducted or withheld therefrom under Law; provided that a
paying Party shall use commercially reasonable efforts to provide to the other
Party notice of any amounts otherwise payable that it intends to deduct and
withhold at least fifteen (15) days prior to making such withholding, and the
Parties shall use commercially reasonable efforts to reduce or eliminate such
withholding.  To the extent such amounts are so deducted or withheld, such
amounts shall be treated for all purposes as having been paid to the Person to
whom such amounts would otherwise have been paid absent such deduction or
withholding.
 
(d)            FIRPTA Compliance.  The transferor of any assets pursuant to the
terms of this Agreement shall have the obligation, responsibility and liability
for any FIRPTA Compliance that may apply.
 
(e)            Transfer Taxes.  Any Party that is the transferor of an asset
pursuant to the terms of this Agreement that results in the imposition of
Transfer Taxes shall be liable for the payment of such Transfer Taxes and shall
indemnify and hold harmless all other Parties under this Agreement for the
liability resulting from the imposition of such Transfer Taxes.
 
6.3            Post-Effective Time Conduct
 
The Parties acknowledge that, after the Effective Time, each Party shall be
independent of each other Party, with responsibility for its own actions and
inactions and its own Liabilities relating to, arising out of or resulting from
the conduct of its business, operations and activities following the Effective
Time and each Party shall (except as otherwise provided in Article III) use
commercially reasonable efforts to prevent such Liabilities from being
inappropriately borne by any other Party.
 
6.4            Successors
 
If CORE Minerals or any of its successors or assigns (a) consolidates with or
merges with or into any other Person and is not the continuing or surviving
corporation, partnership or other entity of such consolidation or merger, or (b)
transfers or conveys all or substantially all of its properties and assets to
any Person, then, and in each such case, proper provision will be made so that
the successors and assigns of CORE Minerals assume the obligations set forth in
Section 3.2.
 
32

--------------------------------------------------------------------------------

6.5            Tag-Along Right; Drag Right
 
If and only if the Royal Purchase Agreement Closing pursuant to the Royal
Purchase Agreement occurs, and effective immediately prior to the Royal Purchase
Agreement Closing, (i) CORE and CORE Alaska waive the Tag-Along Right, as
defined in the Company LLC Agreement solely with respect to the Royal Gold
Acquisition, (ii) Royal Gold and Royal Alaska waive the Drag Right, as defined
in the Company LLC Agreement and (iii) each of Royal Alaska and CORE Alaska
waive compliance with the requirements set forth in Section 15.2(a) of the
Company LLC Agreement.  If and only if the CORE Purchase Agreement Closing
pursuant to the CORE Purchase Agreement occurs, and effective immediately prior
to closing under the CORE Purchase Agreement, Royal Gold and Royal Alaska waive
the Tag-Along Right, as defined in the Company LLC Agreement, solely with
respect to the CORE Acquisition.
 
ARTICLE VII
RESERVED
 
ARTICLE VIII
MISCELLANEOUS
 
8.1            Counterparts; Entire Agreement; Authorization
 
(a)            This Agreement may be executed and delivered in any number of
counterparts (including by facsimile or electronic transmission), each of which
will be deemed to be an original and all of which taken together will be deemed
to constitute one and the same instrument. This Agreement will become effective
when each Party to this Agreement will have received counterparts signed by all
of the other Parties.
 
(b)            This Agreement (including the schedules, exhibits and appendices
hereto) constitutes the entire agreement, and supersedes all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the Parties with respect to the subject matter hereof.
 
(c)            Each of the Parties represents as follows:
 
(i)            each such Person has all necessary corporate or limited liability
company power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby; and
 
(ii)            this Agreement to which it is a party has been duly authorized
by all necessary corporate or limited liability company action on the part of
the such Party and no other corporate proceedings on the part of such Party are
necessary to approve this Agreement or to consummate the Separation.
 
8.2            Governing Law
 
This Agreement shall be governed by and construed in accordance with, including
as to validity, interpretation and effect, the internal Laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than those of the State
of Delaware.
 
33

--------------------------------------------------------------------------------

8.3            Submission to Jurisdiction
 
Each of the parties irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement brought by any Party or its
Affiliates against any other Party or its Affiliates shall be brought and
determined exclusively in the Court of Chancery of the State of Delaware,
provided that if jurisdiction is not then available in the Court of Chancery of
the State of Delaware, then any such legal action or proceeding shall be brought
exclusively in any federal court located in the State of Delaware.  Each of the
Parties hereby irrevocably submits to the jurisdiction of the aforesaid courts
for itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby.  Each of the Parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in Delaware, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Delaware.  Each of the Parties further agrees that notice as provided herein
shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient.  Each of the Parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
 
8.4            Waiver of Jury Trial
 
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT: (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION; (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER;
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.4.
 
8.5            Assignability
 
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned or delegated, in whole or in part, by operation
of law or otherwise, by any party without the prior written consent of the other
party, and any such assignment without the prior written consent of the other
parties, and any such assignment without the prior written consent shall be null
and void.  Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns.
 
34

--------------------------------------------------------------------------------

8.6            Third-Party Beneficiaries
 
Other than Skip, and except for the indemnification rights under this Agreement
of any the Company Indemnitee or CORE Indemnitee in their respective capacities
as such, nothing in this Agreement, express or implied, is intended to or shall
confer upon any Person other than the parties and their respective successors
and permitted assigns any legal or equitable right, benefit or remedy of any
nature under or by reason of this Agreement.
 
8.7            Notices
 
All notices, and other communications hereunder shall be in writing and shall be
deemed duly given (a) on the date of the receipt, if delivered personally, (b)
on the date of receipt, if delivered by facsimile or e-mail during business
hours on a business day or, if delivered outside of normal business hours on a
business day, on the first business day thereafter, (c) on the first business
day following the date of dispatch if delivered utilizing a next-day service by
a recognized next-day courier, or (d) on the earlier of confirmed receipt of the
fifth business day following the mailing if delivered by registered or certified
mail, return receipt requested, postage prepaid.  All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instruments as may be designated in writing by the party to receive such notice
be:
 
If to the Company, to:


Peak Gold, LLC
c/o Kinross Gold U.S.A., Inc.
5075 S. Syracuse Street, 8th Floor
Denver, Colorado 80237 Attention:  General Counsel
E-mail:


If to CORE, CORE Alaska, or CORE Minerals, to:


Contango ORE, Inc.
3700 Buffalo Speedway, Suite 925
Houston, Texas, 77098
Attention: Rick Van Nieuwenhuyse, President & Chief Executive Officer
E-mail:


If to Royal Gold, to:


Royal Gold, Inc.
1144 15th Street, Suite 2500
Denver, Colorado 80202
Email: 
Attention: Notices


35

--------------------------------------------------------------------------------

If to Royal Alaska prior to the Royal Purchase Agreement Closing, to:


Royal Gold, Inc.
1144 15th Street, Suite 2500
Denver, Colorado 80202
Email: 
Attention: Notices


If to Royal Alaska after the Royal Purchase Agreement Closing, to:


Royal Alaska, LLC
c/o Kinross Gold U.S.A., Inc.
5075 S. Syracuse Street, 8th Floor
Denver, Colorado 80237
Attention: General Counsel
E-mail: 


or to such other persons, addresses or facsimile numbers as may be designated in
writing by the person entitled to receive such communication as provided above.


8.8            Severability
 
If any term or other provision of this Agreement is held to be invalid, illegal
or incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as either the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party or such party waives its rights under this Section 8.8 with
respect thereto.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
8.9            No Set-Off
 
Except as mutually agreed to in writing by the Parties, no Party nor any member
of such Party’s group shall have any right of set-off or other similar rights
with respect to (a) any amounts received pursuant to this Agreement; or (b) any
other amounts claimed to be owed to the other Party or any member of its Group
arising out of this Agreement.
 
8.10            Publicity
 
Prior to the Effective Time, each of CORE and the Company shall, and shall cause
each of their respective Affiliates and Representatives to, consult with each
other prior to issuing any press releases or otherwise making public statements
with respect to the Separation or any of the other transactions contemplated
hereby and prior to making any filings with any Governmental Entity with respect
thereto, except as may be required by applicable Law.
 
36

--------------------------------------------------------------------------------

8.11            Expenses
 
Except as otherwise expressly set forth in this Agreement, and except as
otherwise agreed to in writing by the Parties, all costs and expenses, including
Taxes, incurred or accrued in connection with the preparation, execution,
delivery and implementation and the consummation of the transactions
contemplated hereby (including any and all fees and expenses payable to
third-party advisors) shall be borne by the Person incurring such costs and
expenses.
 
8.12            Survival of Covenants
 
Except as expressly set forth in this Agreement, the covenants, representations
or warranties contained in this Agreement or in any instrument delivered
pursuant to this Agreement, shall survive the Effective Time and shall remain in
full force and effect.
 
8.13            Waivers of Default
 
Waiver by a Party of any default by the other Party of any provision of this
Agreement shall not be deemed a waiver by the waiving Party of any subsequent or
other default, nor shall it prejudice the rights of the other Party.  No failure
or delay by a Party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof prejudice any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
8.14            Specific Performance
 
The parties agree that irreparable damage would occur in the event that the
parties do not perform the provisions of this Agreement in accordance with its
terms or otherwise breach such provisions.  Subject to the provisions of this
Agreement, in the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Agreement, the Party or
Parties who are, or are to be, thereby aggrieved shall have the right to an
injunction, specific performance or other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
in addition to any and all other rights and remedies at law or in equity, and
all such rights and remedies shall be cumulative.  Each of the Parties hereby
further waives (a) any defense in any action for specific performance that a
remedy at law would be adequate and (b) any requirement under any Law to post
security as a prerequisite to obtaining equitable relief.
 
8.15            Amendments
 
No provisions of this Agreement shall be amended, modified or supplemented in
any manner, whether by course of conduct or otherwise, except by an instrument
in writing and signed on behalf of each of the parties, and, prior to the
Effective Time, no Party shall, without the prior written consent of Skip, make
any amendment, waiver (including any related determination under Section
3.1(b)), supplement or modification of this Agreement in a manner that is
materially adverse to the Company or Skip or that would prevent or materially
impede consummation of the CORE Acquisition or the Royal Gold Acquisition.
 
37

--------------------------------------------------------------------------------

8.16            Interpretation
 
When a reference is made in this Agreement to an Article, Section, paragraph or
clause, such reference shall be to an Article, Section, paragraph or clause of
this Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for convenience of reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
All words used in this Agreement will be construed to be of such gender as the
circumstances require, and in the singular or plural as the circumstances
require.  The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless otherwise
specified.  The words “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
word “or” is not exclusive.  The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The words “asset” and “property” shall
be deemed to have the same meaning, and to refer to all assets and properties,
whether real or personal, tangible or intangible.  Any agreement, instrument or
Law defined or referred to herein means such agreement, instrument or Law as
from time to time amended, modified or supplemented, unless otherwise
specifically indicated.  References to any Law include references to any
associated rules, regulations and official guidance with respect thereto. 
References to a Person are also to its predecessors, successors and assigns. 
Unless otherwise specifically indicated, all references to “dollars” and “$” are
references to the lawful money of the United States of America.  References to
“days” mean calendar days unless otherwise specified.  Each party hereto has
been represented by counsel in connection with this Agreement and the
transactions contemplated hereby and, accordingly, any rule of Law or any legal
doctrine that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly
waived.  References to the “transactions contemplated by this Agreement” or
words of similar import shall refer to all transactions contemplated by this
Agreement and the Schedules attached hereto, including the Separation.
 
8.17            Performance
 
Each Party (including its permitted successors and assigns) agrees that it will
(a) give timely notice of the terms, conditions and continuing obligations
contained in this Agreement to all of the other members of its Group and (b)
cause all of the other members of its Group not to take any action or fail to
take any such action inconsistent with such Party’s obligations under this
Agreement or the transactions contemplated hereby or thereby.
 
8.18            Mutual Drafting
 
This Agreement shall be deemed to be the joint work product of the Parties and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.
 
[Remainder of page intentionally left blank]
 
38

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Separation and Distribution
Agreement to be executed by their duly authorized representatives as of the date
first written above.
 
 
PEAK GOLD, LLC
By: Royal Alaska, LLC, its Manager
         
By:
/s/ William Heissenbuttel
     
Name: William Heissenbuttel
Title: President
   



CORE MINERALS ALASKA, LLC
         
By:
/s/ Rick Van Nieuwenhuyse
     
Name: Rick Van Nieuwenhuyse
Title: President and Chief Executive Officer
           
CONTANGO ORE, INC.
         
By:
/s/ Rick Van Nieuwenhuyse
     
Name: Rick Van Nieuwenhuyse
Title: President and Chief Executive Officer
   



CORE ALASKA, LLC
         
By:
/s/ Rick Van Nieuwenhuyse
     
Name: Rick Van Nieuwenhuyse
Title: President and Chief Executive Officer
   



ROYAL GOLD, INC.
 
By:
/s/ William Heissenbuttel
     
Name: William Heissenbuttel
Title: President and CEO
   




--------------------------------------------------------------------------------

ROYAL ALASKA, LLC
 
By:
/s/ William Heissenbuttel
     
Name: William Heissenbuttel
Title: President
   

 


--------------------------------------------------------------------------------



Schedule I - Exploration Properties
 
Copper River Meridian, Fairbanks Recording District, AK



 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
614253
TOK 1
2/17/2010
MCL
Trad
 
16N
13E
9
NW
NW
3/1/2010
2010-002885
3/31/2010
2010-005089
614254
TOK 2
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
NW
SW
3/1/2010
2010-002886
   
614255
TOK 3
2/17/2010
MCL
Trad
 
16N
13E
9
NW
SE
3/1/2010
2010-002887
3/31/2010
2010-005090
614256
TOK 4
2/17/2010
MCL
Trad
 
16N
13E
9
NE
SW
3/1/2010
2010-002888
3/31/2010
2010-005091
614257
TOK 5
2/17/2010
MCL
MTRSC
1/4
16N
13E
8
SE
 
3/1/2010
2010-002889
   
614258
TOK 6
2/17/2010
MCL
MTRSC
1/4
16N
13E
9
SW
 
3/1/2010
2010-002890
   
614259
TOK 7
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
SE
NW
3/1/2010
2010-002891
   
614260
TOK 8
2/17/2010
MCL
Trad
 
16N
13E
9
SE
NE
3/1/2010
2010-002892
3/31/2010
2010-005092
614261
TOK 9
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
SE
SW
3/1/2010
2010-002893
   
614262
TOK 10
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
SE
SE
3/1/2010
2010-002894
   
614263
TOK 11
2/17/2010
MCL
Trad
 
16N
13E
10
SW
SW
3/1/2010
2010-002895
3/31/2010
2010-005093
614264
TOK 12
2/17/2010
MCL
Trad
 
16N
13E
10
SW
SE
3/1/2010
2010-002896
3/31/2010
2010-005094
614265
TOK 13
2/17/2010
MCL
MTRSC
1/4
16N
12E
13
NE
 
3/1/2010
2010-002897
   
614266
TOK 14
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
NW
 
3/1/2010
2010-002898
   
614267
TOK 15
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
NE
 
3/1/2010
2010-002899
   
614268
TOK 16
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
NW
 
3/1/2010
2010-002900
   
614269
TOK 17
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
NE
 
3/1/2010
2010-002901
   
614270
TOK 18
2/17/2010
MCL
MTRSC
1/4
16N
13E
16
NW
 
3/1/2010
2010-002902
   
614271
TOK 19
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
16
NE
NW
3/1/2010
2010-002903
   
614272
TOK 20
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
16
NE
NE
3/1/2010
2010-002904
   
614273
TOK 21
2/17/2010
MCL
Trad
 
16N
13E
15
NW
NW
3/1/2010
2010-002905
3/31/2010
2010-005095
614274
TOK 22
2/17/2010
MCL
Trad
 
16N
13E
16
NE
SW
3/1/2010
2010-002906
3/31/2010
2010-005096
614275
TOK 23
2/17/2010
MCL
Trad
 
16N
13E
16
NE
SE
3/1/2010
2010-002907
3/31/2010
2010-005097
614276
TOK 24
2/17/2010
MCL
Trad
 
16N
13E
15
NW
SW
3/1/2010
2010-002908
3/31/2010
2010-005098
614277
TOK 25
2/17/2010
MCL
MTRSC
1/4
16N
12E
14
SE
 
3/1/2010
2010-002909
   
614278
TOK 26
2/17/2010
MCL
MTRSC
1/4
16N
12E
13
SW
 
3/1/2010
2010-002910
   
614279
TOK 27
2/17/2010
MCL
MTRSC
1/4
16N
12E
13
SE
 
3/1/2010
2010-002911
   
614280
TOK 28
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
SW
 
3/1/2010
2010-002912
   
614281
TOK 29
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
SE
 
3/1/2010
2010-002913
   
614282
TOK 30
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
SW
 
3/1/2010
2010-002914
   
614283
TOK 31
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
SE
 
3/1/2010
2010-002915
   
614284
TOK 32
2/17/2010
MCL
MTRSC
1/4
16N
13E
16
SW
 
3/1/2010
2010-002916
   
614285
TOK 33
2/17/2010
MCL
Trad
 
16N
13E
16
SE
NW
3/1/2010
2010-002917
3/31/2010
2010-005099
614286
TOK 34
2/17/2010
MCL
Trad
 
16N
13E
16
SE
SW
3/1/2010
2010-002918
3/31/2010
2010-005100
614287
TOK 35
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
NW
 
3/1/2010
2010-002919
   
614288
TOK 36
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
NE
 
3/1/2010
2010-002920
   
614289
TOK 37
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
NW
 
3/1/2010
2010-002921
   
614290
TOK 38
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
NE
 
3/1/2010
2010-002922
   





Page 1 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
614291
TOK 39
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
NW
 
3/1/2010
2010-002923
   
614292
TOK 40
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
NE
 
3/1/2010
2010-002924
   
614293
TOK 41
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
NW
 
3/1/2010
2010-002925
   
614294
TOK 42
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
NE
 
3/1/2010
2010-002926
   
614295
TOK 43
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
NW
NW
3/1/2010
2010-002927
   
614296
TOK 44
2/17/2010
MCL
Trad
 
16N
13E
21
NW
NE
3/1/2010
2010-002928
3/31/2010
2010-005101
614297
TOK 45
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
NW
SW
3/1/2010
2010-002929
   
614298
TOK 46
2/17/2010
MCL
Trad
 
16N
13E
21
NW
SE
3/1/2010
2010-002930
3/31/2010
2010-005102
614299
TOK 47
2/17/2010
MCL
MTRSC
1/4
16N
12E
22
SE
 
3/1/2010
2010-002931
   
614300
TOK 48
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
SW
 
3/1/2010
2010-002932
   
614301
TOK 49
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
SE
 
3/1/2010
2010-002933
   
614302
TOK 50
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
SW
 
3/1/2010
2010-002934
   
614303
TOK 51
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
SE
 
3/1/2010
2010-002935
   
614304
TOK 52
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
SW
 
3/1/2010
2010-002936
   
614305
TOK 53
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
SE
 
3/1/2010
2010-002937
   
614306
TOK 54
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
SW
 
3/1/2010
2010-002938
   
614307
TOK 55
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
SE
 
3/1/2010
2010-002939
   
614308
TOK 56
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
SW
NW
3/1/2010
2010-002940
   
614309
TOK 57
2/17/2010
MCL
Trad
 
16N
13E
21
SW
NE
3/1/2010
2010-002941
3/31/2010
2010-005103
614310
TOK 58
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
SW
SW
3/1/2010
2010-002942
   
614311
TOK 59
2/17/2010
MCL
Trad
 
16N
13E
21
SW
SE
3/1/2010
2010-002943
3/31/2010
2010-005104
614312
TOK 60
2/17/2010
MCL
Trad
 
16N
13E
21
SE
SW
3/1/2010
2010-002944
3/31/2010
2010-005105
614313
TOK 61
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
NW
 
3/1/2010
2010-002945
   
614314
TOK 62
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
NE
 
3/1/2010
2010-002946
   
614315
TOK 63
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
NW
 
3/1/2010
2010-002947
   
614316
TOK 64
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
NE
 
3/1/2010
2010-002948
   
614317
TOK 65
2/17/2010
MCL
MTRSC
1/4
16N
12E
25
NW
 
3/1/2010
2010-002949
   
614318
TOK 66
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
25
NE
NW
3/1/2010
2010-002950
   
614319
TOK 67
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
25
NE
NE
3/1/2010
2010-002951
   
614320
TOK 68
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
25
NE
SW
3/1/2010
2010-002952
   
614321
TOK 69
2/17/2010
MCL
Trad
 
16N
12E
25
NE
SE
3/1/2010
2010-002953
3/31/2010
2010-005106
614322
TOK 70
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
30
NW
NW
3/1/2010
2010-002954
   
614323
TOK 71
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
30
NW
NE
3/1/2010
2010-002955
   
614324
TOK 72
2/17/2010
MCL
Trad
 
16N
13E
30
NW
SW
3/1/2010
2010-002956
3/31/2010
2010-005107
614325
TOK 73
2/17/2010
MCL
Trad
 
16N
13E
30
NW
SE
3/1/2010
2010-002957
3/31/2010
2010-005108
614326
TOK 74
2/17/2010
MCL
MTRSC
1/4
16N
13E
30
NE
 
3/1/2010
2010-002958
   
614327
TOK 75
2/17/2010
MCL
MTRSC
1/4
16N
13E
29
NW
 
3/1/2010
2010-002959
   
614328
TOK 76
2/17/2010
MCL
MTRSC
1/4
16N
13E
29
NE
 
3/1/2010
2010-002960
   
614329
TOK 77
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
28
NW
NW
3/1/2010
2010-002961
   
614330
TOK 78
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
28
NW
NE
3/1/2010
2010-002962
   


Page 2 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
614331
TOK 79
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
28
NW
SW
3/1/2010
2010-002963
   
614332
TOK 80
2/17/2010
MCL
Trad
 
16N
13E
28
NW
SE
3/1/2010
2010-002964
3/31/2010
2010-005109
614333
TOK 81
2/17/2010
MCL
Trad
 
16N
13E
28
NE
NW
3/1/2010
2010-002965
3/31/2010
2010-005110
614334
TOK 82
2/17/2010
MCL
Trad
 
16N
13E
28
NE
SW
3/1/2010
2010-002966
3/31/2010
2010-005111
614335
TOK 83
2/17/2010
MCL
MTRSC
1/4
16N
12E
28
SE
 
3/1/2010
2010-002967
   
614336
TOK 84
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
SW
 
3/1/2010
2010-002968
   
614337
TOK 85
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
SE
 
3/1/2010
2010-002969
   
614338
TOK 86
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
SW
 
3/1/2010
2010-002970
   
614339
TOK 87
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
SE
 
3/1/2010
2010-002971
   
614340
TOK 88
2/17/2010
MCL
MTRSC
1/4
16N
12E
25
SW
 
3/1/2010
2010-002972
   
614341
TOK 89
2/17/2010
MCL
Trad
 
16N
12E
25
SE
NW
3/1/2010
2010-002973
3/31/2010
2010-005112
614342
TOK 90
2/17/2010
MCL
Trad
 
16N
12E
25
SE
SW
3/1/2010
2010-002974
3/31/2010
2010-005113
614343
TOK 91
2/17/2010
MCL
Trad
 
16N
13E
29
SW
NW
3/1/2010
2010-002975
3/31/2010
2010-005114
614344
TOK 92
2/17/2010
MCL
Trad
 
16N
13E
29
SW
NE
3/1/2010
2010-002976
3/31/2010
2010-005115
614345
TOK 93
2/17/2010
MCL
Trad
 
16N
13E
29
SE
NW
3/1/2010
2010-002977
3/31/2010
2010-005116
614346
TOK 94
2/17/2010
MCL
Trad
 
16N
13E
29
SE
NE
3/1/2010
2010-002978
3/31/2010
2010-005117
614347
TOK 95
2/17/2010
MCL
Trad
 
16N
13E
28
SW
NW
3/1/2010
2010-002979
3/31/2010
2010-005118
614348
TOK 96
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
NW
 
3/1/2010
2010-002980
   
614349
TOK 97
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
NE
 
3/1/2010
2010-002981
   
614350
TOK 98
2/17/2010
MCL
MTRSC
1/4
16N
12E
34
NW
 
3/1/2010
2010-002982
   
614351
TOK 99
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
34
NE
NW
3/1/2010
2010-002983
   
614352
TOK 100
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
34
NE
NE
3/1/2010
2010-002984
   
614353
TOK 101
2/17/2010
MCL
Trad
 
16N
12E
34
NE
SW
3/1/2010
2010-002985
3/31/2010
2010-005119
614354
TOK 102
2/17/2010
MCL
Trad
 
16N
12E
34
NE
SE
3/1/2010
2010-002986
3/31/2010
2010-005120
614355
TOK 103
2/17/2010
MCL
Trad
 
16N
12E
35
NW
NW
3/1/2010
2010-002987
3/31/2010
2010-005121
614356
TOK 104
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
35
NW
NE
3/1/2010
2010-002988
   
614357
TOK 105
2/17/2010
MCL
Trad
 
16N
12E
35
NW
SE
3/1/2010
2010-002989
3/31/2010
2010-005122
614358
TOK 106
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
35
NE
NW
3/1/2010
2010-002990
   
614359
TOK 107
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
35
NE
NE
3/1/2010
2010-002991
   
614360
TOK 108
2/17/2010
MCL
Trad
 
16N
12E
35
NE
SW
3/1/2010
2010-002992
3/31/2010
2010-005123
614361
TOK 109
2/17/2010
MCL
Trad
 
16N
12E
35
NE
SE
3/1/2010
2010-002993
3/31/2010
2010-005124
614362
TOK 110
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
36
NW
NW
3/1/2010
2010-002994
   
614363
TOK 111
2/17/2010
MCL
Trad
 
16N
12E
36
NW
NE
3/1/2010
2010-002995
3/31/2010
2010-005125
614364
TOK 112
2/17/2010
MCL
Trad
 
16N
12E
36
NW
SW
3/1/2010
2010-002996
3/31/2010
2010-005126
614365
TOK 113
2/17/2010
MCL
Trad
 
16N
12E
36
NE
NW
3/1/2010
2010-002997
3/31/2010
2010-005127
614366
TOK 114
2/17/2010
MCL
MTRSC
1/4
16N
12E
32
SW
 
3/1/2010
2010-002998
   
614367
TOK 115
2/17/2010
MCL
MTRSC
1/4
16N
12E
32
SE
 
3/1/2010
2010-002999
   
614368
TOK 116
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
SW
 
3/1/2010
2010-003000
   
614369
TOK 117
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
SE
 
3/1/2010
2010-003001
   
614370
TOK 118
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
34
SW
NW
3/1/2010
2010-003002
   


Page 3 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
614371
TOK 119
2/17/2010
MCL
Trad
 
16N
12E
34
SW
NE
3/1/2010
2010-003003
3/31/2010
2010-005128
614372
TOK 120
2/17/2010
MCL
Trad
 
16N
12E
34
SW
SW
3/1/2010
2010-003004
3/31/2010
2010-005129
614373
TOK 121
2/17/2010
MCL
Trad
 
16N
12E
34
SW
SE
3/1/2010
2010-003005
3/31/2010
2010-005130
614374
TOK 122
2/17/2010
MCL
Trad
 
16N
12E
34
SE
NW
3/1/2010
2010-003006
3/31/2010
2010-005131
625867
LAD 58
7/7/2019
MCL
MTRSC
1/4
19N
15E
34
   
7/10/2019
2019-010078
   
625868
LAD 59
7/7/2019
MCL
MTRSC
1/4
19N
14E
36
   
7/10/2019
2019-010079
   
625869
LAD 60
7/7/2019
MCL
MTRSC
1/4
19N
14E
36
   
7/10/2019
2019-010080
   
625870
LAD 61
7/7/2019
MCL
MTRSC
1/4
19N
15E
31
   
7/10/2019
2019-010081
   
625871
LAD 62
7/7/2019
MCL
MTRSC
1/4
19N
15E
31
   
7/10/2019
2019-010082
   
625872
LAD 63
7/7/2019
MCL
MTRSC
1/4
19N
15E
32
   
7/10/2019
2019-010083
   
625873
LAD 64
7/7/2019
MCL
MTRSC
1/4
19N
15E
32
   
7/10/2019
2019-010084
   
625874
LAD 65
7/7/2019
MCL
MTRSC
1/4
19N
15E
33
   
7/10/2019
2019-010085
   
625875
LAD 66
7/7/2019
MCL
MTRSC
1/4
19N
15E
33
   
7/10/2019
2019-010086
   
625876
LAD 67
7/7/2019
MCL
MTRSC
1/4
19N
15E
34
   
7/10/2019
2019-010087
   
625877
LAD 68
7/7/2019
MCL
MTRSC
1/4
19N
15E
34
   
7/10/2019
2019-010088
   
625878
LAD 69
7/7/2019
MCL
MTRSC
1/4
18N
14E
1
   
7/10/2019
2019-010089
   
625879
LAD 70
7/7/2019
MCL
MTRSC
1/4
18N
14E
1
   
7/10/2019
2019-010090
   
625880
LAD 71
7/7/2019
MCL
MTRSC
1/4
18N
15E
6
   
7/10/2019
2019-010091
   
625881
LAD 72
7/7/2019
MCL
MTRSC
1/4
18N
15E
6
   
7/10/2019
2019-010092
   
625882
LAD 73
7/7/2019
MCL
MTRSC
1/4
18N
16E
6
   
7/10/2019
2019-010093
   
625883
LAD 74
7/7/2019
MCL
MTRSC
1/4
18N
14E
1
   
7/10/2019
2019-010094
   
625884
LAD 75
7/7/2019
MCL
MTRSC
1/4
18N
15E
6
   
7/10/2019
2019-010095
   
625885
LAD 76
7/7/2019
MCL
MTRSC
1/4
18N
15E
6
   
7/10/2019
2019-010096
   
625886
LAD 77
7/7/2019
MCL
MTRSC
1/4
18N
16E
6
   
7/10/2019
2019-010097
   
625887
LAD 78
7/7/2019
MCL
MTRSC
1/4
18N
15E
7
   
7/10/2019
2019-010098
   
625888
LAD 79
7/7/2019
MCL
MTRSC
1/4
18N
15E
7
   
7/10/2019
2019-010099
   
625889
LAD 80
7/7/2019
MCL
MTRSC
1/4
18N
15E
12
   
7/10/2019
2019-010100
   
625890
LAD 81
7/7/2019
MCL
MTRSC
1/4
18N
15E
12
   
7/10/2019
2019-010101
   
625891
LAD 82
7/7/2019
MCL
MTRSC
1/4
18N
16E
7
   
7/10/2019
2019-010102
   
625892
LAD 83
7/7/2019
MCL
MTRSC
1/4
18N
16E
7
   
7/10/2019
2019-010103
   
625893
LAD 84
7/7/2019
MCL
MTRSC
1/4
18N
15E
8
   
7/10/2019
2019-010104
7/1/2020
2020-009408-0
625894
LAD 85
7/7/2019
MCL
MTRSC
1/4
18N
15E
12
   
7/10/2019
2019-010105
   
625895
LAD 86
7/7/2019
MCL
MTRSC
1/4
18N
15E
12
   
7/10/2019
2019-010106
   
625896
LAD 87
7/7/2019
MCL
MTRSC
1/4
18N
16E
7
   
7/10/2019
2019-010107
   
625897
LAD 88
7/7/2019
MCL
MTRSC
1/4
18N
16E
7
   
7/10/2019
2019-010108
   
625899
LAD 90
7/7/2019
MCL
MTRSC
1/4
18N
15E
16
   
7/10/2019
2019-010110
   
625900
LAD 91
7/7/2019
MCL
MTRSC
1/4
18N
15E
16
   
7/10/2019
2019-010111
   
625901
LAD 92
7/7/2019
MCL
MTRSC
1/4
18N
15E
15
   
7/10/2019
2019-010112
   
625902
LAD 93
7/7/2019
MCL
MTRSC
1/4
18N
15E
15
   
7/10/2019
2019-010113
   
625903
LAD 94
7/7/2019
MCL
MTRSC
1/4
18N
15E
14
   
7/10/2019
2019-010114
   



Page 4 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
625904
LAD 95
7/7/2019
MCL
MTRSC
1/4
18N
15E
14
   
7/10/2019
2019-010115
   
625905
LAD 96
7/7/2019
MCL
MTRSC
1/4
18N
15E
13
   
7/10/2019
2019-010116
   
625906
LAD 97
7/7/2019
MCL
MTRSC
1/4
18N
15E
13
   
7/10/2019
2019-010117
   
625907
LAD 98
7/7/2019
MCL
MTRSC
1/4
18N
16E
18
   
7/10/2019
2019-010118
   
625908
LAD 99
7/7/2019
MCL
MTRSC
1/4
18N
16E
18
   
7/10/2019
2019-010119
   
625909
LAD 100
7/7/2019
MCL
MTRSC
1/4
18N
15E
16
   
7/10/2019
2019-010120
   
625910
LAD 101
7/7/2019
MCL
MTRSC
1/4
18N
15E
15
   
7/10/2019
2019-010121
   
625911
LAD 102
7/7/2019
MCL
MTRSC
1/4
18N
15E
15
   
7/10/2019
2019-010122
   
625912
LAD 103
7/7/2019
MCL
MTRSC
1/4
18N
15E
14
   
7/10/2019
2019-010123
   
625913
LAD 104
7/7/2019
MCL
MTRSC
1/4
18N
15E
14
   
7/10/2019
2019-010124
   
625914
LAD 105
7/7/2019
MCL
MTRSC
1/4
18N
15E
13
   
7/10/2019
2019-010125
   
625915
LAD 106
7/7/2019
MCL
MTRSC
1/4
18N
15E
13
   
7/10/2019
2019-010126
   
625916
LAD 107
7/7/2019
MCL
MTRSC
1/4
18N
16E
18
   
7/10/2019
2019-010127
   
625917
LAD 108
7/7/2019
MCL
MTRSC
1/4
18N
16E
18
   
7/10/2019
2019-010128
   
666952
LAD 1
7/11/2009
SS MCL
MTRSC
1/4
18N
15E
3
SE
 
8/18/2009
2009-015741
   
666953
LAD 2
7/11/2009
MCL
MTRSC
1/4
18N
15E
2
SW
 
8/18/2009
2009-015742
   
666954
LAD 3
7/11/2009
SS MCL
MTRSC
1/4
18N
15E
10
NE
 
8/18/2009
2009-015743
   
666955
LAD 4
7/11/2009
MCL
MTRSC
1/4
18N
15E
11
NW
 
8/18/2009
2009-015744
   
706792
LAD 5
4/25/2011
MCL
MTRSC
1/4
19N
15E
35
NW
 
5/3/2011
2011-007587
   
706793
LAD 6
4/25/2011
MCL
MTRSC
1/4
19N
15E
35
NE
 
5/3/2011
2011-007588
   
706794
LAD 7
4/25/2011
MCL
MTRSC
1/4
19N
15E
36
NW
 
5/3/2011
2011-007589
   
706795
LAD 8
4/25/2011
MCL
MTRSC
1/4
19N
15E
36
NE
 
5/3/2011
2011-007590
   
706796
LAD 9
4/25/2011
MCL
MTRSC
1/4
19N
15E
35
SW
 
5/3/2011
2011-007591
   
706797
LAD 10
4/25/2011
MCL
MTRSC
1/4
19N
15E
35
SE
 
5/3/2011
2011-007592
   
706798
LAD 11
4/25/2011
MCL
MTRSC
1/4
19N
15E
36
SW
 
5/3/2011
2011-007593
   
706799
LAD 12
4/25/2011
MCL
MTRSC
1/4
19N
15E
36
SE
 
5/3/2011
2011-007594
   
706800
LAD 13
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
5
NW
 
5/3/2011
2011-007595
   
706801
LAD 14
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
5
NE
 
5/3/2011
2011-007596
   
706802
LAD 15
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
4
NW
 
5/3/2011
2011-007597
   
706803
LAD 16
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
4
NE
 
5/3/2011
2011-007598
   
706804
LAD 17
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
3
NW
 
5/3/2011
2011-007599
   
706805
LAD 18
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
3
NE
 
5/3/2011
2011-007600
   
706806
LAD 19
4/25/2011
MCL
MTRSC
1/4
18N
15E
2
NW
 
5/3/2011
2011-007601
   
706807
LAD 20
4/25/2011
MCL
MTRSC
1/4
18N
15E
2
NE
 
5/3/2011
2011-007602
   
706808
LAD 21
4/25/2011
MCL
MTRSC
1/4
18N
15E
1
NW
 
5/3/2011
2011-007603
   
706809
LAD 22
4/25/2011
MCL
MTRSC
1/4
18N
15E
1
NE
 
5/3/2011
2011-007604
   
706810
LAD 23
4/25/2011
MCL
MTRSC
1/4
18N
16E
6
NW
 
5/3/2011
2011-007605
   
706811
LAD 24
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
5
SW
 
5/3/2011
2011-007606
   
706812
LAD 25
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
5
SE
 
5/3/2011
2011-007607
   
706813
LAD 26
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
4
SW
 
5/3/2011
2011-007608
   



Page 5 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
706814
LAD 27
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
4
SE
 
5/3/2011
2011-007609
   
706815
LAD 28
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
3
SW
 
5/3/2011
2011-007610
   
706816
LAD 29
4/25/2011
MCL
MTRSC
1/4
18N
15E
2
SE
 
5/3/2011
2011-007611
   
706817
LAD 30
4/25/2011
MCL
MTRSC
1/4
18N
15E
1
SW
 
5/3/2011
2011-007612
   
706818
LAD 31
4/25/2011
MCL
MTRSC
1/4
18N
15E
1
SE
 
5/3/2011
2011-007613
   
706819
LAD 32
4/25/2011
MCL
MTRSC
1/4
18N
16E
6
SW
 
5/3/2011
2011-007614
   
706820
LAD 33
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
8
NW
 
5/3/2011
2011-007615
   
706821
LAD 34
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
8
NE
 
5/3/2011
2011-007616
   
706822
LAD 35
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
9
NW
 
5/3/2011
2011-007617
   
706823
LAD 36
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
9
NE
 
5/3/2011
2011-007618
   
706824
LAD 37
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
10
NW
 
5/3/2011
2011-007619
   
706825
LAD 38
4/25/2011
MCL
MTRSC
1/4
18N
15E
11
NE
 
5/3/2011
2011-007620
   
706826
LAD 39
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
8
SE
 
5/3/2011
2011-007621
   
706827
LAD 40
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
9
SW
 
5/3/2011
2011-007622
   
706828
LAD 41
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
9
SE
 
5/3/2011
2011-007623
   
706829
LAD 42
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
10
SW
 
5/3/2011
2011-007624
   
706830
LAD 43
4/25/2011
SS MCL
MTRSC
1/4
18N
15E
10
SE
 
5/3/2011
2011-007625
   
706831
LAD 44
4/25/2011
MCL
MTRSC
1/4
18N
15E
11
SW
 
5/3/2011
2011-007626
   
706832
LAD 45
4/25/2011
MCL
MTRSC
1/4
18N
15E
11
SE
 
5/3/2011
2011-007627
   
715417
Eagle 1
8/23/2012
MCL
MTRSC
1/4
17N
11E
4
NW
 
9/27/2012
2012-019087
7/8/2020
2020-009795-0
715418
Eagle 2
8/23/2012
MCL
MTRSC
1/4
17N
11E
4
NE
 
9/27/2012
2012-019088
7/8/2020
2020-009796-0
715419
Eagle 3
8/23/2012
MCL
MTRSC
1/4
17N
11E
3
NW
 
9/27/2012
2012-019089
7/8/2020
2020-009797-0
715420
Eagle 4
8/23/2012
MCL
MTRSC
1/4
17N
11E
3
NE
 
9/27/2012
2012-019090
7/8/2020
2020-009798-0
715421
Eagle 5
8/23/2012
MCL
MTRSC
1/4
17N
11E
2
NW
 
9/27/2012
2012-019091
7/8/2020
2020-009799-0
715422
Eagle 6
8/23/2012
MCL
MTRSC
1/4
17N
11E
2
NE
 
9/27/2012
2012-019092
7/8/2020
2020-009800-0
715423
Eagle 7
8/23/2012
MCL
MTRSC
1/4
17N
11E
1
NW
 
9/27/2012
2012-019093
7/8/2020
2020-009801-0
715424
Eagle 8
8/23/2012
MCL
MTRSC
1/4
17N
11E
4
SW
 
9/27/2012
2012-019094
   
715425
Eagle 9
8/23/2012
MCL
MTRSC
1/4
17N
11E
4
SE
 
9/27/2012
2012-019095
   
715426
Eagle 10
8/23/2012
MCL
MTRSC
1/4
17N
11E
3
SW
 
9/27/2012
2012-019096
   
715427
Eagle 11
8/23/2012
MCL
MTRSC
1/4
17N
11E
3
SE
 
9/27/2012
2012-019097
   
715428
Eagle 12
8/23/2012
MCL
MTRSC
1/4
17N
11E
2
SW
 
9/27/2012
2012-019098
   
715429
Eagle 13
8/23/2012
MCL
MTRSC
1/4
17N
11E
2
SE
 
9/27/2012
2012-019099
   
715430
Eagle 14
8/23/2012
MCL
MTRSC
1/4
17N
11E
1
SW
 
9/27/2012
2012-019100
   
715431
Eagle 15
8/23/2012
MCL
MTRSC
1/4
17N
11E
1
SE
 
9/27/2012
2012-019101
   
715432
Eagle 16
8/23/2012
MCL
MTRSC
1/4
17N
11E
9
NW
 
9/27/2012
2012-019102
   
715433
Eagle 17
8/23/2012
MCL
MTRSC
1/4
17N
11E
9
NE
 
9/27/2012
2012-019103
   
715434
Eagle 18
8/23/2012
MCL
MTRSC
1/4
17N
11E
10
NW
 
9/27/2012
2012-019104
   
715435
Eagle 19
8/23/2012
MCL
MTRSC
1/4
17N
11E
10
NE
 
9/27/2012
2012-019105
   
715436
Eagle 20
8/23/2012
MCL
MTRSC
1/4
17N
11E
11
NW
 
9/27/2012
2012-019106
   
715437
Eagle 21
8/23/2012
MCL
MTRSC
1/4
17N
11E
11
NE
 
9/27/2012
2012-019107
   



Page 6 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
715438
Eagle 22
8/23/2012
MCL
MTRSC
1/4
17N
11E
12
NW
 
9/27/2012
2012-019108
   
715439
Eagle 23
8/23/2012
MCL
MTRSC
1/4
17N
11E
12
NE
 
9/27/2012
2012-019109
   
715440
Eagle 24
8/23/2012
MCL
MTRSC
1/4
17N
12E
7
NW
 
9/27/2012
2012-019110
7/8/2020
2020-009802-0
715441
Eagle 25
8/23/2012
MCL
MTRSC
1/4
17N
12E
7
NE
 
9/27/2012
2012-019111
7/8/2020
2020-009803-0
715442
Eagle 26
8/23/2012
MCL
MTRSC
1/4
17N
11E
9
SW
 
9/27/2012
2012-019112
   
715443
Eagle 27
8/23/2012
MCL
MTRSC
1/4
17N
11E
9
SE
 
9/27/2012
2012-019113
   
715444
Eagle 28
8/23/2012
MCL
MTRSC
1/4
17N
11E
10
SW
 
9/27/2012
2012-019114
   
715445
Eagle 29
8/23/2012
MCL
MTRSC
1/4
17N
11E
10
SE
 
9/27/2012
2012-019115
   
715446
Eagle 30
8/23/2012
MCL
MTRSC
1/4
17N
11E
11
SW
 
9/27/2012
2012-019116
   
715447
Eagle 31
8/23/2012
MCL
MTRSC
1/4
17N
11E
11
SE
 
9/27/2012
2012-019117
   
715448
Eagle 32
8/23/2012
MCL
MTRSC
1/4
17N
11E
12
SW
 
9/27/2012
2012-019118
   
715449
Eagle 33
8/23/2012
MCL
MTRSC
1/4
17N
11E
12
SE
 
9/27/2012
2012-019119
   
715450
Eagle 34
8/23/2012
MCL
MTRSC
1/4
17N
12E
7
SW
 
9/27/2012
2012-019120
7/8/2020
2020-009804-0
715451
Eagle 35
8/23/2012
MCL
MTRSC
1/4
17N
12E
7
SE
 
9/27/2012
2012-019121
7/8/2020
2020-009805-0
715452
Eagle 36
8/23/2012
MCL
MTRSC
1/4
17N
12E
8
SW
 
9/27/2012
2012-019122
7/8/2020
2020-009806-0
715453
Eagle 37
8/23/2012
MCL
MTRSC
1/4
17N
12E
8
SE
 
9/27/2012
2012-019123
7/8/2020
2020-009807-0
715454
Eagle 38
8/23/2012
MCL
MTRSC
1/4
17N
11E
16
NW
 
9/27/2012
2012-019124
   
715455
Eagle 39
8/23/2012
MCL
MTRSC
1/4
17N
11E
16
NE
 
9/27/2012
2012-019125
   
715456
Eagle 40
8/23/2012
MCL
MTRSC
1/4
17N
11E
15
NW
 
9/27/2012
2012-019126
   
715457
Eagle 41
8/23/2012
MCL
MTRSC
1/4
17N
11E
15
NE
 
9/27/2012
2012-019127
   
715458
Eagle 42
8/23/2012
MCL
MTRSC
1/4
17N
11E
14
NW
 
9/27/2012
2012-019128
   
715459
Eagle 43
8/23/2012
MCL
MTRSC
1/4
17N
11E
14
NE
 
9/27/2012
2012-019129
   
715460
Eagle 44
8/23/2012
MCL
MTRSC
1/4
17N
11E
13
NW
 
9/27/2012
2012-019130
   
715461
Eagle 45
8/23/2012
MCL
MTRSC
1/4
17N
11E
13
NE
 
9/27/2012
2012-019131
   
715462
Eagle 46
8/23/2012
MCL
MTRSC
1/4
17N
12E
18
NW
 
9/27/2012
2012-019132
7/8/2020
2020-009808-0
715463
Eagle 47
8/23/2012
MCL
MTRSC
1/4
17N
12E
18
NE
 
9/27/2012
2012-019133
7/8/2020
2020-009809-0
715464
Eagle 48
8/23/2012
MCL
MTRSC
1/4
17N
12E
17
NW
 
9/27/2012
2012-019134
7/8/2020
2020-009810-0
715465
Eagle 49
8/23/2012
MCL
MTRSC
1/4
17N
12E
17
NE
 
9/27/2012
2012-019135
7/8/2020
2020-009811-0
715466
Eagle 50
8/23/2012
MCL
MTRSC
1/4
17N
12E
16
NW
 
9/27/2012
2012-019136
7/8/2020
2020-009812-0
715467
Eagle 51
8/23/2012
MCL
MTRSC
1/4
17N
11E
16
SW
 
9/27/2012
2012-019137
   
715468
Eagle 52
8/23/2012
MCL
MTRSC
1/4
17N
11E
16
SE
 
9/27/2012
2012-019138
   
715469
Eagle 53
8/23/2012
MCL
MTRSC
1/4
17N
11E
15
SW
 
9/27/2012
2012-019139
   
715470
Eagle 54
8/23/2012
MCL
MTRSC
1/4
17N
11E
15
SE
 
9/27/2012
2012-019140
   
715471
Eagle 55
8/23/2012
MCL
MTRSC
1/4
17N
11E
14
SW
 
9/27/2012
2012-019141
   
715472
Eagle 56
8/23/2012
MCL
MTRSC
1/4
17N
11E
14
SE
 
9/27/2012
2012-019142
   
715473
Eagle 57
8/23/2012
MCL
MTRSC
1/4
17N
11E
13
SW
 
9/27/2012
2012-019143
   
715474
Eagle 58
8/23/2012
MCL
MTRSC
1/4
17N
11E
13
SE
 
9/27/2012
2012-019144
   
715475
Eagle 59
8/23/2012
MCL
MTRSC
1/4
17N
12E
18
SW
 
9/27/2012
2012-019145
7/8/2020
2020-009813-0
715476
Eagle 60
8/23/2012
MCL
MTRSC
1/4
17N
12E
18
SE
 
9/27/2012
2012-019146
2/8/2013; 7/8/2020
2013-002183; 2020-009814-0
715477
Eagle 61
8/23/2012
MCL
MTRSC
1/4
17N
12E
17
SW
 
9/27/2012
2012-019147
2/8/2013; 7/8/2020
2013-002158; 2020-009815-0



Page 7 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
715478
Eagle 62
8/23/2012
MCL
MTRSC
1/4
17N
12E
17
SE
 
9/27/2012
2012-019148
7/8/2020
2020-009816-0
715479
Eagle 63
8/23/2012
MCL
MTRSC
1/4
17N
12E
16
SW
 
9/27/2012
2012-019149
7/8/2020
2020-009817-0
715480
Eagle 64
8/23/2012
MCL
MTRSC
1/4
17N
12E
16
SE
 
9/27/2012
2012-019150
7/8/2020
2020-009818-0
715481
Eagle 65
8/23/2012
MCL
MTRSC
1/4
17N
11E
23
NW
 
9/27/2012
2012-019151
   
715482
Eagle 66
8/23/2012
MCL
MTRSC
1/4
17N
11E
23
NE
 
9/27/2012
2012-019152
   
715483
Eagle 67
8/23/2012
MCL
MTRSC
1/4
17N
11E
24
NW
 
9/27/2012
2012-019153
   
715484
Eagle 68
8/23/2012
MCL
MTRSC
1/4
17N
11E
24
NE
 
9/27/2012
2012-019154
   
715485
Eagle 69
8/23/2012
MCL
MTRSC
1/4
17N
12E
19
NW
 
9/27/2012
2012-019155
7/8/2020
2020-009819-0
715486
Eagle 70
8/23/2012
MCL
MTRSC
1/4
17N
12E
19
NE
 
9/27/2012
2012-019156
2/8/2013; 7/8/2020
2013-002159; 2020-009820-0
715487
Eagle 71
8/23/2012
MCL
MTRSC
1/4
17N
12E
20
NW
 
9/27/2012
2012-019157
2/8/2013; 7/8/2020
2013-002160; 2020-009821-0
715488
Eagle 72
8/23/2012
MCL
MTRSC
1/4
17N
12E
20
NE
 
9/27/2012
2012-019158
7/8/2020
2020-009822-0
715489
Eagle 73
8/23/2012
MCL
MTRSC
1/4
17N
12E
21
NW
 
9/27/2012
2012-019159
7/8/2020
2020-009823-0
715490
Eagle 74
8/23/2012
MCL
MTRSC
1/4
17N
12E
21
NE
 
9/27/2012
2012-019160
7/8/2020
2020-009824-0
715491
Eagle 75
8/23/2012
MCL
MTRSC
1/4
17N
12E
22
NW
 
9/27/2012
2012-019161
7/8/2020
2020-009825-0
715492
Eagle 76
8/23/2012
MCL
MTRSC
1/4
17N
11E
23
SW
 
9/27/2012
2012-019162
   
715493
Eagle 77
8/23/2012
MCL
MTRSC
1/4
17N
11E
23
SE
 
9/27/2012
2012-019163
   
715494
Eagle 78
8/23/2012
MCL
MTRSC
1/4
17N
11E
24
SW
 
9/27/2012
2012-019164
   
715495
Eagle 79
8/23/2012
MCL
MTRSC
1/4
17N
11E
24
SE
 
9/27/2012
2012-019165
   
715496
Eagle 80
8/23/2012
MCL
MTRSC
1/4
17N
12E
19
SW
 
9/27/2012
2012-019166
7/8/2020
2020-009826-0
715497
Eagle 81
8/23/2012
MCL
MTRSC
1/4
17N
12E
19
SE
 
9/27/2012
2012-019167
2/8/2013; 7/8/2020
2013-002161; 2020-009827-0
715498
Eagle 82
8/23/2012
MCL
MTRSC
1/4
17N
12E
20
SW
 
9/27/2012
2012-019168
2/8/2013; 7/8/2020
2013-002162; 2020-009828-0
715499
Eagle 83
8/23/2012
MCL
MTRSC
1/4
17N
12E
20
SE
 
9/27/2012
2012-019169
7/8/2020
2020-009829-0
715500
Eagle 84
8/23/2012
MCL
MTRSC
1/4
17N
12E
21
SW
 
9/27/2012
2012-019170
7/8/2020
2020-009830-0
715501
Eagle 85
8/23/2012
MCL
MTRSC
1/4
17N
12E
21
SE
 
9/27/2012
2012-019171
7/8/2020
2020-009831-0
715502
Eagle 86
8/23/2012
MCL
MTRSC
1/4
17N
12E
22
SW
 
9/27/2012
2012-019172
7/8/2020
2020-009832-0
715503
Eagle 87
8/23/2012
MCL
MTRSC
1/4
17N
12E
22
SE
 
9/27/2012
2012-019173
7/8/2020
2020-009833-0
715504
Eagle 88
8/23/2012
MCL
MTRSC
1/4
17N
11E
25
NW
 
9/27/2012
2012-019174
   
715505
Eagle 89
8/23/2012
MCL
MTRSC
1/4
17N
11E
25
NE
 
9/27/2012
2012-019175
   
715506
Eagle 90
8/23/2012
MCL
MTRSC
1/4
17N
12E
30
NW
 
9/27/2012
2012-019176
7/8/2020
2020-009834-0
715507
Eagle 91
8/23/2012
MCL
MTRSC
1/4
17N
12E
30
NE
 
9/27/2012
2012-019177
2/8/2013; 7/8/2020
2013-002163; 2020-009835-0
715508
Eagle 92
8/23/2012
MCL
MTRSC
1/4
17N
12E
29
NW
 
9/27/2012
2012-019178
2/8/2013; 7/8/2020
2013-002164; 2020-009836-0
715509
Eagle 93
8/23/2012
MCL
MTRSC
1/4
17N
12E
29
NE
 
9/27/2012
2012-019179
7/8/2020
2020-009837-0
715510
Eagle 94
8/23/2012
MCL
MTRSC
1/4
17N
12E
28
NW
 
9/27/2012
2012-019180
7/8/2020
2020-009838-0
715511
Eagle 95
8/23/2012
MCL
MTRSC
1/4
17N
12E
28
NE
 
9/27/2012
2012-019181
7/8/2020
2020-009839-0
715512
Eagle 96
8/23/2012
MCL
MTRSC
1/4
17N
12E
27
NW
 
9/27/2012
2012-019182
7/8/2020
2020-009840-0
715513
Eagle 97
8/23/2012
MCL
MTRSC
1/4
17N
12E
27
NE
 
9/27/2012
2012-019183
7/8/2020
2020-009841-0
715515
Eagle 99
8/23/2012
MCL
MTRSC
1/4
17N
11E
25
SW
 
9/27/2012
2012-019185
   
715516
Eagle 100
8/23/2012
MCL
MTRSC
1/4
17N
11E
25
SE
 
9/27/2012
2012-019186
   
715517
Eagle 101
8/23/2012
MCL
MTRSC
1/4
17N
12E
30
SW
 
9/27/2012
2012-019187
7/8/2020
2020-009842-0
715518
Eagle 102
8/23/2012
MCL
MTRSC
1/4
17N
12E
30
SE
 
9/27/2012
2012-019188
7/8/2020
2020-009843-0



Page 8 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
715519
Eagle 103
8/23/2012
MCL
MTRSC
1/4
17N
12E
29
SW
 
9/27/2012
2012-019189
7/8/2020
2020-009844-0
715520
Eagle 104
8/23/2012
MCL
MTRSC
1/4
17N
12E
29
SE
 
9/27/2012
2012-019190
7/8/2020
2020-009845-0
715521
Eagle 105
8/23/2012
MCL
MTRSC
1/4
17N
12E
28
SW
 
9/27/2012
2012-019191
7/8/2020
2020-009846-0
715522
Eagle 106
8/23/2012
MCL
MTRSC
1/4
17N
12E
28
SE
 
9/27/2012
2012-019192
7/8/2020
2020-009847-0
715523
Eagle 107
8/23/2012
MCL
MTRSC
1/4
17N
12E
27
SW
 
9/27/2012
2012-019193
7/8/2020
2020-009848-0
715524
Eagle 108
8/23/2012
MCL
MTRSC
1/4
17N
12E
27
SE
 
9/27/2012
2012-019194
7/8/2020
2020-009849-0
715526
Eagle 110
8/23/2012
MCL
MTRSC
1/4
17N
11E
36
NW
 
9/27/2012
2012-019196
   
715527
Eagle 111
8/23/2012
MCL
MTRSC
1/4
17N
11E
36
NE
 
9/27/2012
2012-019197
   
715528
Eagle 112
8/23/2012
MCL
MTRSC
1/4
17N
12E
31
NW
 
9/27/2012
2012-019198
7/8/2020
2020-009850-0
715529
Eagle 113
8/23/2012
MCL
MTRSC
1/4
17N
12E
31
NE
 
9/27/2012
2012-019199
7/8/2020
2020-009851-0
715530
Eagle 114
8/23/2012
MCL
MTRSC
1/4
17N
12E
32
NW
 
9/27/2012
2012-019200
7/8/2020
2020-009852-0
715531
Eagle 115
8/23/2012
MCL
MTRSC
1/4
17N
12E
32
NE
 
9/27/2012
2012-019201
7/8/2020
2020-009853-0
715532
Eagle 116
8/23/2012
MCL
MTRSC
1/4
17N
12E
33
NW
 
9/27/2012
2012-019202
7/8/2020
2020-009854-0
715533
Eagle 117
8/23/2012
MCL
MTRSC
1/4
17N
12E
33
NE
 
9/27/2012
2012-019203
7/8/2020
2020-009855-0
715534
Eagle 118
8/23/2012
MCL
MTRSC
1/4
17N
12E
34
NW
 
9/27/2012
2012-019204
7/8/2020
2020-009856-0
715535
Eagle 119
8/23/2012
MCL
MTRSC
1/4
17N
12E
34
NE
 
9/27/2012
2012-019205
7/8/2020
2020-009857-0
715537
Eagle 121
8/23/2012
MCL
MTRSC
1/4
17N
11E
36
SW
 
9/27/2012
2012-019207
   
715538
Eagle 122
8/23/2012
MCL
MTRSC
1/4
17N
11E
36
SE
 
9/27/2012
2012-019208
   
715539
Eagle 123
8/23/2012
MCL
MTRSC
1/4
17N
12E
31
SW
 
9/27/2012
2012-019209
7/8/2020
2020-009858-0
715540
Eagle 124
8/23/2012
MCL
MTRSC
1/4
17N
12E
31
SE
 
9/27/2012
2012-019210
7/8/2020
2020-009859-0
715541
Eagle 125
8/23/2012
MCL
MTRSC
1/4
17N
12E
32
SW
 
9/27/2012
2012-019211
7/8/2020
2020-009860-0
715542
Eagle 126
8/23/2012
MCL
MTRSC
1/4
17N
12E
32
SE
 
9/27/2012
2012-019212
7/8/2020
2020-009861-0
715543
Eagle 127
8/23/2012
MCL
MTRSC
1/4
17N
12E
33
SW
 
9/27/2012
2012-019213
7/8/2020
2020-009862-0
715544
Eagle 128
8/23/2012
MCL
MTRSC
1/4
17N
12E
33
SE
 
9/27/2012
2012-019214
7/8/2020
2020-009863-0
715545
Eagle 129
8/23/2012
MCL
MTRSC
1/4
17N
12E
34
SW
 
9/27/2012
2012-019215
7/8/2020
2020-009864-0
715546
Eagle 130
8/23/2012
MCL
MTRSC
1/4
17N
12E
34
SE
 
9/27/2012
2012-019216
7/8/2020
2020-009865-0
715547
Eagle 131
8/23/2012
MCL
MTRSC
1/4
17N
12E
35
SW
 
9/27/2012
2012-019217
2/8/2013; 7/8/2020
2013-002165; 2020-009866-0
715548
Eagle 132
8/22/2012
MCL
MTRSC
1/4
16N
12E
5
NW
 
9/27/2012
2012-019218
7/8/2020
2020-009867-0
715549
Eagle 133
8/22/2012
MCL
MTRSC
1/4
16N
12E
5
NE
 
9/27/2012
2012-019219
7/8/2020
2020-009868-0
715550
Eagle 134
8/22/2012
MCL
MTRSC
1/4
16N
12E
4
NW
 
9/27/2012
2012-019220
7/8/2020
2020-009869-0
715551
Eagle 135
8/22/2012
MCL
MTRSC
1/4
16N
12E
4
NE
 
9/27/2012
2012-019221
7/8/2020
2020-009870-0
715552
Eagle 136
8/22/2012
MCL
MTRSC
1/4
16N
12E
3
NW
 
9/27/2012
2012-019222
7/8/2020
2020-009871-0
715553
Eagle 137
8/22/2012
MCL
MTRSC
1/4
16N
12E
3
NE
 
9/27/2012
2012-019223
7/8/2020
2020-009872-0
715554
Eagle 138
8/22/2012
MCL
MTRSC
1/4
16N
12E
2
NW
 
9/27/2012
2012-019224
2/8/2013; 7/8/2020
2013-002166; 2020-009873-0
715555
Eagle 139
8/22/2012
MCL
MTRSC
1/4
16N
12E
2
NE
 
9/27/2012
2012-019225
2/8/2013; 7/8/2020
2013-002167; 2020-009874-0
715556
Eagle 140
8/22/2012
MCL
MTRSC
1/4
16N
12E
1
NW
 
9/27/2012
2012-019226
2/8/2013; 7/8/2020
2013-002168; 2020-009875-0
715557
Eagle 141
8/22/2012
MCL
MTRSC
1/4
16N
12E
1
NE
 
9/27/2012
2012-019227
2/8/2013; 7/8/2020
2013-002169; 2020-009876-0
715558
Eagle 142
8/22/2012
MCL
MTRSC
1/4
16N
12E
5
SW
 
9/27/2012
2012-019228
   
715559
Eagle 143
8/22/2012
MCL
MTRSC
1/4
16N
12E
5
SE
 
9/27/2012
2012-019229
   
715560
Eagle 144
8/22/2012
MCL
MTRSC
1/4
16N
12E
4
SW
 
9/27/2012
2012-019230
   


Page 9 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
715561
Eagle 145
8/22/2012
MCL
MTRSC
1/4
16N
12E
4
SE
 
9/27/2012
2012-019231
   
715562
Eagle 146
8/22/2012
MCL
MTRSC
1/4
16N
12E
3
SW
 
9/27/2012
2012-019232
2/8/2013
2013-002170
715563
Eagle 147
8/22/2012
MCL
MTRSC
1/4
16N
12E
3
SE
 
9/27/2012
2012-019233
2/8/2013
2013-002171
715564
Eagle 148
8/22/2012
MCL
MTRSC
1/4
16N
12E
2
SW
 
9/27/2012
2012-019234
2/8/2013
2013-002172
715565
Eagle 149
8/22/2012
MCL
MTRSC
1/4
16N
12E
2
SE
 
9/27/2012
2012-019235
   
715566
Eagle 150
8/22/2012
MCL
MTRSC
1/4
16N
12E
1
SW
 
9/27/2012
2012-019236
   
715567
Eagle 151
8/22/2012
MCL
MTRSC
1/4
16N
12E
1
SE
 
9/27/2012
2012-019237
   
715568
Eagle 152
8/22/2012
MCL
MTRSC
1/4
16N
13E
6
SW
 
9/27/2012
2012-019238
   
715569
Eagle 153
8/22/2012
MCL
MTRSC
1/4
16N
13E
6
SE
 
9/27/2012
2012-019239
   
715570
Eagle 154
8/22/2012
MCL
MTRSC
1/4
16N
12E
9
NW
 
9/27/2012
2012-019240
   
715571
Eagle 155
8/22/2012
MCL
MTRSC
1/4
16N
12E
9
NE
 
9/27/2012
2012-019241
2/8/2013
2013-002173
715572
Eagle 156
8/22/2012
MCL
MTRSC
1/4
16N
12E
10
NW
 
9/27/2012
2012-019242
2/8/2013
2013-002174
715573
Eagle 157
8/22/2012
MCL
MTRSC
1/4
16N
12E
10
NE
 
9/27/2012
2012-019243
2/8/2013
2013-002175
715574
Eagle 158
8/22/2012
MCL
MTRSC
1/4
16N
12E
11
NW
 
9/27/2012
2012-019244
   
715575
Eagle 159
8/22/2012
MCL
MTRSC
1/4
16N
12E
11
NE
 
9/27/2012
2012-019245
   
715576
Eagle 160
8/22/2012
MCL
MTRSC
1/4
16N
12E
12
NW
 
9/27/2012
2012-019246
   
715577
Eagle 161
8/22/2012
MCL
MTRSC
1/4
16N
12E
12
NE
 
9/27/2012
2012-019247
   
715578
Eagle 162
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
NW
 
9/27/2012
2012-019248
   
715579
Eagle 163
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
NE
 
9/27/2012
2012-019249
   
715580
Eagle 164
8/22/2012
MCL
MTRSC
1/4
16N
13E
8
NW
 
9/27/2012
2012-019250
   
715581
Eagle 165
8/22/2012
MCL
MTRSC
1/4
16N
12E
9
SW
 
9/27/2012
2012-019251
2/8/2013
2013-002176
715582
Eagle 166
8/22/2012
MCL
MTRSC
1/4
16N
12E
9
SE
 
9/27/2012
2012-019252
2/8/2013
2013-002177
715583
Eagle 167
8/22/2012
MCL
MTRSC
1/4
16N
12E
10
SW
 
9/27/2012
2012-019253
2/8/2013
2013-002178
715584
Eagle 168
8/22/2012
MCL
MTRSC
1/4
16N
12E
10
SE
 
9/27/2012
2012-019254
   
715585
Eagle 169
8/22/2012
MCL
MTRSC
1/4
16N
12E
11
SW
 
9/27/2012
2012-019255
   
715586
Eagle 170
8/22/2012
MCL
MTRSC
1/4
16N
12E
11
SE
 
9/27/2012
2012-019256
   
715587
Eagle 171
8/22/2012
MCL
MTRSC
1/4
16N
12E
12
SW
 
9/27/2012
2012-019257
   
715588
Eagle 172
8/22/2012
MCL
MTRSC
1/4
16N
12E
12
SE
 
9/27/2012
2012-019258
   
715589
Eagle 173
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
SW
 
9/27/2012
2012-019259
   
715590
Eagle 174
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
SE
 
9/27/2012
2012-019260
   
715591
Eagle 175
8/22/2012
MCL
MTRSC
1/4
16N
13E
8
SW
 
9/27/2012
2012-019261
   
715592
Eagle 176
8/22/2012
MCL
MTRSC
1/4
16N
12E
16
NW
 
9/27/2012
2012-019262
2/8/2013
2013-002179
715593
Eagle 177
8/22/2012
MCL
MTRSC
1/4
16N
12E
16
NE
 
9/27/2012
2012-019263
2/8/2013
2013-002180
715594
Eagle 178
8/22/2012
MCL
MTRSC
1/4
16N
12E
15
NW
 
9/27/2012
2012-019264
   
715595
Eagle 179
8/22/2012
MCL
MTRSC
1/4
16N
12E
15
NE
 
9/27/2012
2012-019265
   
715596
Eagle 180
8/22/2012
MCL
MTRSC
1/4
16N
12E
14
NW
 
9/27/2012
2012-019266
   
715597
Eagle 181
8/22/2012
MCL
MTRSC
1/4
16N
12E
14
NE
 
9/27/2012
2012-019267
   
715598
Eagle 182
8/22/2012
MCL
MTRSC
1/4
16N
12E
13
NW
 
9/27/2012
2012-019268
   
715599
Eagle 183
8/22/2012
MCL
MTRSC
1/4
16N
12E
16
SW
 
9/27/2012
2012-019269
2/8/2013
2013-002181
715600
Eagle 184
8/22/2012
MCL
MTRSC
1/4
16N
12E
16
SE
 
9/27/2012
2012-019270
   



Page 10 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
715601
Eagle 185
8/22/2012
MCL
MTRSC
1/4
16N
12E
15
SW
 
9/27/2012
2012-019271
   
715602
Eagle 186
8/22/2012
MCL
MTRSC
1/4
16N
12E
15
SE
 
9/27/2012
2012-019272
   
715603
Eagle 187
8/22/2012
MCL
MTRSC
1/4
16N
12E
14
SW
 
9/27/2012
2012-019273
   
715604
Eagle 188
8/22/2012
MCL
MTRSC
1/4
16N
12E
21
NW
 
9/27/2012
2012-019274
   
715605
Eagle 189
8/22/2012
MCL
MTRSC
1/4
16N
12E
21
NE
 
9/27/2012
2012-019275
   
715606
Eagle 190
8/22/2012
MCL
MTRSC
1/4
16N
12E
22
NW
 
9/27/2012
2012-019276
   
715607
Eagle 191
8/22/2012
MCL
MTRSC
1/4
16N
12E
22
NE
 
9/27/2012
2012-019277
   
715608
Eagle 192
8/22/2012
MCL
MTRSC
1/4
16N
12E
21
SW
 
9/27/2012
2012-019278
   
715609
Eagle 193
8/22/2012
MCL
MTRSC
1/4
16N
12E
21
SE
 
9/27/2012
2012-019279
   
715610
Eagle 194
8/22/2012
MCL
MTRSC
1/4
16N
12E
22
SW
 
9/27/2012
2012-019280
   
715611
Eagle 195
8/22/2012
MCL
MTRSC
1/4
16N
12E
28
NW
 
9/27/2012
2012-019281
   
715612
Eagle 196
8/22/2012
MCL
MTRSC
1/4
16N
12E
28
NE
 
9/27/2012
2012-019282
   
715613
Eagle 197
8/22/2012
MCL
MTRSC
1/4
16N
12E
28
SW
 
9/27/2012
2012-019283
   
715614
Eagle 198
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NW
NW
9/27/2012
2012-019284
2/8/2013; 7/8/2020
2013-002182; 2020-009877-0
715615
Eagle 199
8/22/2012
MCL
Trad
 
16N
13E
6
NW
NE
9/27/2012
2012-019285
   
715616
Eagle 200
8/22/2012
MCL
Trad
 
16N
13E
6
NE
NW
9/27/2012
2012-019286
   
715618
Eagle 202
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NW
SW
9/27/2012
2012-019288
   
715619
Eagle 203
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NW
SE
9/27/2012
2012-019289
   
715620
Eagle 204
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NE
SW
9/27/2012
2012-019290
   
715621
Eagle 205
8/22/2012
MCL
Trad
 
16N
13E
6
NE
SE
9/27/2012
2012-019291
   
715622
Eagle 206
8/22/2012
MCL
Trad
 
16N
13E
5
NW
SW
9/27/2012
2012-019292
   
715623
Eagle 207
8/22/2012
MCL
Trad
 
16N
13E
5
SW
NW
9/27/2012
2012-019293
   
715624
Eagle 208
8/22/2012
MCL
Trad
 
16N
13E
5
SW
NE
9/27/2012
2012-019294
   
715626
Eagle 210
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
5
SW
SW
9/27/2012
2012-019296
   
715627
Eagle 211
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
5
SW
SE
9/27/2012
2012-019297
   
715628
Eagle 212
8/22/2012
MCL
Trad
 
16N
13E
5
SE
SW
9/27/2012
2012-019298
   
715629
Eagle 213
8/22/2012
MCL
Trad
 
16N
13E
5
SE
SE
9/27/2012
2012-019299
   
715630
Eagle 214
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
NW
9/27/2012
2012-019300
   
715631
Eagle 215
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
NE
9/27/2012
2012-019301
   
715632
Eagle 216
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
SW
9/27/2012
2012-019302
   
715633
Eagle 217
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
SE
9/27/2012
2012-019303
   
715636
TOK 125
8/28/2012
MCL
Trad
 
16N
13E
21
NE
NW &
9/27/2012
2012-019306
   
715637
TOK 126
8/28/2012
MCL
Trad
 
16N
13E
28
SW
NE
9/27/2012
2012-019307
   
715638
TOK 127
8/28/2012
MCL
Trad
 
16N
13E
30
SE
NE
9/27/2012
2012-019308
   
715639
TOK 128
8/28/2012
MCL
Trad
 
16N
13E
30
SE
NW
9/27/2012
2012-019309
   
715640
TOK 129
8/28/2012
MCL
Trad
 
16N
13E
30
SW
NE
9/27/2012
2012-019310
   
715641
TOK 130
8/28/2012
MCL
Trad
 
16N
12E
25
SE
NE
9/27/2012
2012-019311
   
715642
TOK 131
8/28/2012
MCL
Trad
 
16N
12E
36
NW
SE
9/27/2012
2012-019312
   
717252
Bush 1
3/21/2013
MCL
MTRSC
1/4
20N
13E
26
NW
   
2013-006513
   
717253
Bush 2
3/21/2013
MCL
MTRSC
1/4
20N
13E
26
NE
   
2013-006514
   



Page 11 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
717254
Bush 3
3/21/2013
MCL
MTRSC
1/4
20N
13E
25
NW
   
2013-006515
   
717255
Bush 4
3/21/2013
MCL
MTRSC
1/4
20N
13E
25
NE
   
2013-006516
   
717256
Bush 5
3/21/2013
MCL
MTRSC
1/4
20N
13E
26
SW
   
2013-006517
   
717257
Bush 6
3/21/2013
MCL
MTRSC
1/4
20N
13E
26
SE
   
2013-006518
   
717258
Bush 7
3/21/2013
MCL
MTRSC
1/4
20N
13E
25
SW
   
2013-006519
   
717259
Bush 8
3/21/2013
MCL
MTRSC
1/4
20N
13E
25
SE
   
2013-006520
   
717260
Bush 9
3/21/2013
MCL
MTRSC
1/4
20N
13E
35
NW
   
2013-006521
   
717261
Bush 10
3/21/2013
MCL
MTRSC
1/4
20N
13E
35
NE
   
2013-006522
   
717262
Bush 11
3/21/2013
MCL
MTRSC
1/4
20N
13E
36
NW
   
2013-006523
   
717263
Bush 12
3/21/2013
MCL
MTRSC
1/4
20N
13E
36
NE
   
2013-006524
   
717264
Bush 13
3/21/2013
MCL
MTRSC
1/4
20N
13E
35
SW
   
2013-006525
   
717265
Bush 14
3/21/2013
MCL
MTRSC
1/4
20N
13E
35
SE
   
2013-006526
   
717266
Bush 15
3/21/2013
MCL
MTRSC
1/4
20N
13E
36
SW
   
2013-006527
   
717267
Bush 16
3/21/2013
MCL
MTRSC
1/4
20N
13E
36
SE
   
2013-006528
   
717268
Bush 17
3/21/2013
MCL
MTRSC
1/4
19N
13E
2
NW
   
2013-006529
   
717269
Bush 18
3/21/2013
MCL
MTRSC
1/4
19N
13E
2
NE
   
2013-006530
   
717270
Bush 19
3/21/2013
MCL
MTRSC
1/4
19N
13E
1
NW
   
2013-006531
   
717271
Bush 20
3/21/2013
MCL
MTRSC
1/4
19N
13E
1
NE
   
2013-006532
   
717272
Bush 21
3/21/2013
MCL
MTRSC
1/4
19N
14E
6
NW
   
2013-006533
   
717273
Bush 22
3/21/2013
MCL
MTRSC
1/4
19N
14E
6
NE
   
2013-006534
   
717274
Bush 23
3/21/2013
MCL
MTRSC
1/4
19N
14E
5
NW
   
2013-006535
   
717275
Bush 24
3/21/2013
MCL
MTRSC
1/4
19N
14E
5
NE
   
2013-006536
   
717276
Bush 25
3/21/2013
MCL
MTRSC
1/4
19N
13E
2
SW
   
2013-006537
   
717277
Bush 26
3/21/2013
MCL
MTRSC
1/4
19N
13E
2
SE
   
2013-006538
   
717278
Bush 27
3/21/2013
MCL
MTRSC
1/4
19N
13E
1
SW
   
2013-006539
   
717279
Bush 28
3/21/2013
MCL
MTRSC
1/4
19N
13E
1
SE
   
2013-006540
   
717280
Bush 29
3/21/2013
MCL
MTRSC
1/4
19N
14E
6
SW
   
2013-006541
   
717281
Bush 30
3/21/2013
MCL
MTRSC
1/4
19N
14E
6
SE
   
2013-006542
   
717282
Bush 31
3/21/2013
MCL
MTRSC
1/4
19N
14E
5
SW
   
2013-006543
   
717283
Bush 32
3/21/2013
MCL
MTRSC
1/4
19N
14E
5
SE
   
2013-006544
   
717284
Bush 33
3/21/2013
MCL
MTRSC
1/4
19N
13E
11
NW
   
2013-006545
   
717285
Bush 34
3/21/2013
MCL
MTRSC
1/4
19N
13E
11
NE
   
2013-006546
   
717286
Bush 35
3/21/2013
MCL
MTRSC
1/4
19N
13E
12
NW
   
2013-006547
   
717287
Bush 36
3/21/2013
MCL
MTRSC
1/4
19N
13E
12
NE
   
2013-006548
   
717288
Bush 37
3/21/2013
MCL
MTRSC
1/4
19N
14E
7
NW
   
2013-006549
   
717289
Bush 38
3/21/2013
MCL
MTRSC
1/4
19N
14E
7
NE
   
2013-006550
   
717290
Bush 39
3/21/2013
MCL
MTRSC
1/4
19N
14E
8
NW
   
2013-006551
   
717291
Bush 40
3/21/2013
MCL
MTRSC
1/4
19N
14E
8
NE
   
2013-006552
   
717292
Bush 41
3/21/2013
MCL
MTRSC
1/4
19N
13E
11
SW
   
2013-006553
   
717293
Bush 42
3/21/2013
MCL
MTRSC
1/4
19N
13E
11
SE
   
2013-006554
   



Page 12 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
717294
Bush 43
3/21/2013
MCL
MTRSC
1/4
19N
13E
12
SW
   
2013-006555
   
717295
Bush 44
3/21/2013
MCL
MTRSC
1/4
19N
13E
12
SE
   
2013-006556
   
717296
Bush 45
3/21/2013
MCL
MTRSC
1/4
19N
14E
7
SW
   
2013-006557
   
717297
Bush 46
3/21/2013
MCL
MTRSC
1/4
19N
14E
7
SE
   
2013-006558
   
717298
Bush 47
3/21/2013
MCL
MTRSC
1/4
19N
14E
8
SW
   
2013-006559
   
717299
Bush 48
3/21/2013
MCL
MTRSC
1/4
19N
14E
8
SE
   
2013-006560
   
717300
AD 1
3/21/2013
MCL
MTRSC
1/4
21N
14E
19
NW
   
2013-006561
   
717301
AD 2
3/21/2013
MCL
MTRSC
1/4
21N
14E
19
NE
   
2013-006562
   
717302
AD 3
3/21/2013
MCL
MTRSC
1/4
21N
14E
20
NW
   
2013-006563
   
717303
AD 4
3/21/2013
MCL
MTRSC
1/4
21N
14E
20
NE
   
2013-006564
   
717304
AD 5
3/21/2013
MCL
MTRSC
1/4
21N
14E
21
NW
   
2013-006565
   
717305
AD 6
3/21/2013
MCL
MTRSC
1/4
21N
14E
21
NE
   
2013-006566
   
717306
AD 7
3/21/2013
MCL
MTRSC
1/4
21N
14E
22
NW
   
2013-006567
   
717307
AD 8
3/21/2013
MCL
MTRSC
1/4
21N
14E
22
NE
   
2013-006568
   
717308
AD 9
3/21/2013
MCL
MTRSC
1/4
21N
14E
19
SW
   
2013-006569
   
717309
AD 10
3/21/2013
MCL
MTRSC
1/4
21N
14E
19
SE
   
2013-006570
   
717310
AD 11
3/21/2013
MCL
MTRSC
1/4
21N
14E
20
SW
   
2013-006571
   
717311
AD 12
3/21/2013
MCL
MTRSC
1/4
21N
14E
20
SE
   
2013-006572
   
717312
AD 13
3/21/2013
MCL
MTRSC
1/4
21N
14E
21
SW
   
2013-006573
   
717313
AD 14
3/21/2013
MCL
MTRSC
1/4
21N
14E
21
SE
   
2013-006574
   
717314
AD 15
3/21/2013
MCL
MTRSC
1/4
21N
14E
22
SW
   
2013-006575
   
717315
AD 16
3/21/2013
MCL
MTRSC
1/4
21N
14E
22
SE
   
2013-006576
   
717316
AD 17
3/21/2013
MCL
MTRSC
1/4
21N
14E
30
NW
   
2013-006577
   
717317
AD 18
3/21/2013
MCL
MTRSC
1/4
21N
14E
30
NE
   
2013-006578
   
717318
AD 19
3/21/2013
MCL
MTRSC
1/4
21N
14E
29
NW
   
2013-006579
   
717319
AD 20
3/21/2013
MCL
MTRSC
1/4
21N
14E
29
NE
   
2013-006580
   
717320
AD 21
3/21/2013
MCL
MTRSC
1/4
21N
14E
28
NW
   
2013-006581
   
717321
AD 22
3/21/2013
MCL
MTRSC
1/4
21N
14E
28
NE
   
2013-006582
   
717322
AD 23
3/21/2013
MCL
MTRSC
1/4
21N
14E
27
NW
   
2013-006583
   
717323
AD 24
3/21/2013
MCL
MTRSC
1/4
21N
14E
27
NE
   
2013-006584
   
717324
AD 25
3/21/2013
MCL
MTRSC
1/4
21N
14E
30
SW
   
2013-006585
   
717325
AD 26
3/21/2013
MCL
MTRSC
1/4
21N
14E
30
SE
   
2013-006586
   
717326
AD 27
3/21/2013
MCL
MTRSC
1/4
21N
14E
29
SW
   
2013-006587
   
717327
AD 28
3/21/2013
MCL
MTRSC
1/4
21N
14E
29
SE
   
2013-006588
   
717328
AD 29
3/21/2013
MCL
MTRSC
1/4
21N
14E
28
SW
   
2013-006589
   
717329
AD 30
3/21/2013
MCL
MTRSC
1/4
21N
14E
28
SE
   
2013-006590
   
717330
AD 31
3/21/2013
MCL
MTRSC
1/4
21N
14E
27
SW
   
2013-006591
   
717331
AD 32
3/21/2013
MCL
MTRSC
1/4
21N
14E
27
SE
   
2013-006592
   
717332
AD 33
3/21/2013
MCL
MTRSC
1/4
21N
14E
31
NW
   
2013-006593
   
717333
AD 34
3/21/2013
MCL
MTRSC
1/4
21N
14E
31
NE
   
2013-006594
   



Page 13 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
717334
AD 35
3/21/2013
MCL
MTRSC
1/4
21N
14E
32
NW
   
2013-006595
   
717335
AD 36
3/21/2013
MCL
MTRSC
1/4
21N
14E
32
NE
   
2013-006596
   
717336
AD 37
3/21/2013
MCL
MTRSC
1/4
21N
14E
33
NW
   
2013-006597
   
717337
AD 38
3/21/2013
MCL
MTRSC
1/4
21N
14E
33
NE
   
2013-006598
   
717338
AD 39
3/21/2013
MCL
MTRSC
1/4
21N
14E
34
NW
   
2013-006599
   
717339
AD 40
3/21/2013
MCL
MTRSC
1/4
21N
14E
34
NE
   
2013-006600
   
717340
AD 41
3/21/2013
MCL
MTRSC
1/4
21N
14E
31
SW
   
2013-006601
   
717341
AD 42
3/21/2013
MCL
MTRSC
1/4
21N
14E
31
SE
   
2013-006602
   
717342
AD 43
3/21/2013
MCL
MTRSC
1/4
21N
14E
32
SW
   
2013-006603
   
717343
AD 44
3/21/2013
MCL
MTRSC
1/4
21N
14E
32
SE
   
2013-006604
   
717344
AD 45
3/21/2013
MCL
MTRSC
1/4
21N
14E
33
SW
   
2013-006605
   
717345
AD 46
3/21/2013
MCL
MTRSC
1/4
21N
14E
33
SE
   
2013-006606
   
717346
AD 47
3/21/2013
MCL
MTRSC
1/4
21N
14E
34
SW
   
2013-006607
   
717347
AD 48
3/21/2013
MCL
MTRSC
1/4
21N
14E
34
SE
   
2013-006608
   
717348
Eagle 218
4/4/2013
MCL
MTRSC
1/4
18N
9E
12
NW
 
4/12/2013
2013-006609
   
717349
Eagle 219
4/4/2013
MCL
MTRSC
1/4
18N
9E
12
NE
 
4/12/2013
2013-006610
   
717350
Eagle 220
4/4/2013
MCL
MTRSC
1/4
18N
10E
7
NW
 
4/12/2013
2013-006611
   
717351
Eagle 221
4/4/2013
MCL
MTRSC
1/4
18N
9E
12
SW
 
4/12/2013
2013-006612
   
717352
Eagle 222
4/4/2013
MCL
MTRSC
1/4
18N
9E
12
SE
 
4/12/2013
2013-006613
   
717353
Eagle 223
4/4/2013
MCL
MTRSC
1/4
18N
10E
7
SW
 
4/12/2013
2013-006614
   
717354
Eagle 224
4/4/2013
MCL
MTRSC
1/4
18N
10E
7
SE
 
4/12/2013
2013-006615
   
717355
Eagle 225
4/4/2013
MCL
MTRSC
1/4
18N
10E
8
SW
 
4/12/2013
2013-006616
   
717356
Eagle 226
4/4/2013
MCL
MTRSC
1/4
18N
10E
8
SE
 
4/12/2013
2013-006617
   
717357
Eagle 227
4/4/2013
MCL
MTRSC
1/4
18N
10E
9
SW
 
4/12/2013
2013-006618
   
717358
Eagle 228
4/4/2013
MCL
MTRSC
1/4
18N
10E
9
SE
 
4/12/2013
2013-006619
   
717359
Eagle 229
4/4/2013
MCL
MTRSC
1/4
18N
9E
13
NW
 
4/12/2013
2013-006620
   
717360
Eagle 230
4/4/2013
MCL
MTRSC
1/4
18N
9E
13
NE
 
4/12/2013
2013-006621
   
717361
Eagle 231
4/4/2013
MCL
MTRSC
1/4
18N
10E
18
NW
 
4/12/2013
2013-006622
   
717362
Eagle 232
4/4/2013
MCL
MTRSC
1/4
18N
10E
18
NE
 
4/12/2013
2013-006623
   
717363
Eagle 233
4/4/2013
MCL
MTRSC
1/4
18N
10E
17
NW
 
4/12/2013
2013-006624
   
717364
Eagle 234
4/4/2013
MCL
MTRSC
1/4
18N
10E
17
NE
 
4/12/2013
2013-006625
   
717365
Eagle 235
4/4/2013
MCL
MTRSC
1/4
18N
10E
16
NW
 
4/12/2013
2013-006626
   
717366
Eagle 236
4/4/2013
MCL
MTRSC
1/4
18N
10E
16
NE
 
4/12/2013
2013-006627
   
717367
Eagle 237
4/4/2013
MCL
MTRSC
1/4
18N
10E
15
NW
 
4/12/2013
2013-006628
   
717368
Eagle 238
4/4/2013
MCL
MTRSC
1/4
18N
10E
15
NE
 
4/12/2013
2013-006629
   
717369
Eagle 239
4/4/2013
MCL
MTRSC
1/4
18N
10E
14
NW
 
4/12/2013
2013-006630
   
717370
Eagle 240
4/4/2013
MCL
MTRSC
1/4
18N
10E
14
NE
 
4/12/2013
2013-006631
   
717371
Eagle 241
4/4/2013
MCL
MTRSC
1/4
18N
10E
13
NW
 
4/12/2013
2013-006632
   
717372
Eagle 242
4/4/2013
MCL
MTRSC
1/4
18N
10E
13
NE
 
4/12/2013
2013-006633
   
717373
Eagle 243
4/4/2013
MCL
MTRSC
1/4
18N
9E
13
SW
 
4/12/2013
2013-006634
   



Page 14 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
717374
Eagle 244
4/4/2013
MCL
MTRSC
1/4
18N
9E
13
SE
 
4/12/2013
2013-006635
   
717375
Eagle 245
4/4/2013
MCL
MTRSC
1/4
18N
10E
18
SW
 
4/12/2013
2013-006636
   
717376
Eagle 246
4/4/2013
MCL
MTRSC
1/4
18N
10E
18
SE
 
4/12/2013
2013-006637
   
717377
Eagle 247
4/4/2013
MCL
MTRSC
1/4
18N
10E
17
SW
 
4/12/2013
2013-006638
   
717378
Eagle 248
4/4/2013
MCL
MTRSC
1/4
18N
10E
17
SE
 
4/12/2013
2013-006639
   
717379
Eagle 249
4/4/2013
MCL
MTRSC
1/4
18N
10E
16
SW
 
4/12/2013
2013-006640
   
717380
Eagle 250
4/4/2013
MCL
MTRSC
1/4
18N
10E
16
SE
 
4/12/2013
2013-006641
   
717381
Eagle 251
4/4/2013
MCL
MTRSC
1/4
18N
10E
15
SW
 
4/12/2013
2013-006642
   
717382
Eagle 252
4/4/2013
MCL
MTRSC
1/4
18N
10E
15
SE
 
4/12/2013
2013-006643
   
717383
Eagle 253
4/4/2013
MCL
MTRSC
1/4
18N
10E
14
SW
 
4/12/2013
2013-006644
   
717384
Eagle 254
4/4/2013
MCL
MTRSC
1/4
18N
10E
14
SE
 
4/12/2013
2013-006645
   
717385
Eagle 255
4/4/2013
MCL
MTRSC
1/4
18N
10E
13
SW
 
4/12/2013
2013-006646
   
717386
Eagle 256
4/4/2013
MCL
MTRSC
1/4
18N
10E
13
SE
 
4/12/2013
2013-006647
   
717387
Eagle 257
4/4/2013
MCL
MTRSC
1/4
18N
10E
19
NW
 
4/12/2013
2013-006648
   
717388
Eagle 258
4/4/2013
MCL
MTRSC
1/4
18N
10E
19
NE
 
4/12/2013
2013-006649
   
717389
Eagle 259
4/4/2013
MCL
MTRSC
1/4
18N
10E
20
NW
 
4/12/2013
2013-006650
   
717390
Eagle 260
4/4/2013
MCL
MTRSC
1/4
18N
10E
20
NE
 
4/12/2013
2013-006651
   
717391
Eagle 261
4/4/2013
MCL
MTRSC
1/4
18N
10E
21
NW
 
4/12/2013
2013-006652
   
717392
Eagle 262
4/4/2013
MCL
MTRSC
1/4
18N
10E
21
NE
 
4/12/2013
2013-006653
   
717393
Eagle 263
4/4/2013
MCL
MTRSC
1/4
18N
10E
22
NW
 
4/12/2013
2013-006654
   
717394
Eagle 264
4/4/2013
MCL
MTRSC
1/4
18N
10E
22
NE
 
4/12/2013
2013-006655
   
717395
Eagle 265
4/4/2013
MCL
MTRSC
1/4
18N
10E
23
NW
 
4/12/2013
2013-006656
   
717396
Eagle 266
4/4/2013
MCL
MTRSC
1/4
18N
10E
23
NE
 
4/12/2013
2013-006657
   
717397
Eagle 267
4/4/2013
MCL
MTRSC
1/4
18N
10E
24
NW
 
4/12/2013
2013-006658
   
717398
Eagle 268
4/4/2013
MCL
MTRSC
1/4
18N
10E
24
NE
 
4/12/2013
2013-006659
   
717399
Eagle 269
4/4/2013
MCL
MTRSC
1/4
18N
10E
19
SW
 
4/12/2013
2013-006660
   
717400
Eagle 270
4/4/2013
MCL
MTRSC
1/4
18N
10E
19
SE
 
4/12/2013
2013-006661
   
717401
Eagle 271
4/4/2013
MCL
MTRSC
1/4
18N
10E
20
SW
 
4/12/2013
2013-006662
   
717402
Eagle 272
4/4/2013
MCL
MTRSC
1/4
18N
10E
20
SE
 
4/12/2013
2013-006663
   
717403
Eagle 273
4/4/2013
MCL
MTRSC
1/4
18N
10E
21
SW
 
4/12/2013
2013-006664
   
717404
Eagle 274
4/4/2013
MCL
MTRSC
1/4
18N
10E
21
SE
 
4/12/2013
2013-006665
   
717405
Eagle 275
4/4/2013
MCL
MTRSC
1/4
18N
10E
22
SW
 
4/12/2013
2013-006666
   
717406
Eagle 276
4/4/2013
MCL
MTRSC
1/4
18N
10E
22
SE
 
4/12/2013
2013-006667
   
717407
Eagle 277
4/4/2013
MCL
MTRSC
1/4
18N
10E
23
SW
 
4/12/2013
2013-006668
   
717408
Eagle 278
4/4/2013
MCL
MTRSC
1/4
18N
10E
23
SE
 
4/12/2013
2013-006669
   
717409
Eagle 279
4/4/2013
MCL
MTRSC
1/4
18N
10E
24
SW
 
4/12/2013
2013-006670
   
717410
Eagle 280
4/4/2013
MCL
MTRSC
1/4
18N
10E
24
SE
 
4/12/2013
2013-006671
   
717411
Eagle 281
4/4/2013
MCL
MTRSC
1/4
18N
10E
30
NW
 
4/12/2013
2013-006672
   
717412
Eagle 282
4/4/2013
MCL
MTRSC
1/4
18N
10E
30
NE
 
4/12/2013
2013-006673
   
717413
Eagle 283
4/4/2013
MCL
MTRSC
1/4
18N
10E
29
NW
 
4/12/2013
2013-006674
   



Page 15 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
717414
Eagle 284
4/4/2013
MCL
MTRSC
1/4
18N
10E
29
NE
 
4/12/2013
2013-006675
   
717415
Eagle 285
4/4/2013
MCL
MTRSC
1/4
18N
10E
28
NW
 
4/12/2013
2013-006676
   
717416
Eagle 286
4/4/2013
MCL
MTRSC
1/4
18N
10E
28
NE
 
4/12/2013
2013-006677
   
717417
Eagle 287
4/4/2013
MCL
MTRSC
1/4
18N
10E
27
NW
 
4/12/2013
2013-006678
   
717418
Eagle 288
4/4/2013
MCL
MTRSC
1/4
18N
10E
27
NE
 
4/12/2013
2013-006679
   
717419
Eagle 289
4/4/2013
MCL
MTRSC
1/4
18N
10E
26
NW
 
4/12/2013
2013-006680
   
717420
Eagle 290
4/4/2013
MCL
MTRSC
1/4
18N
10E
26
NE
 
4/12/2013
2013-006681
   
717421
Eagle 291
4/4/2013
MCL
MTRSC
1/4
18N
10E
25
NW
 
4/12/2013
2013-006682
   
717422
Eagle 292
4/4/2013
MCL
MTRSC
1/4
18N
10E
25
NE
 
4/12/2013
2013-006683
   
717423
Eagle 293
4/4/2013
MCL
MTRSC
1/4
18N
10E
30
SW
 
4/12/2013
2013-006684
   
717424
Eagle 294
4/4/2013
MCL
MTRSC
1/4
18N
10E
30
SE
 
4/12/2013
2013-006685
   
717425
Eagle 295
4/4/2013
MCL
MTRSC
1/4
18N
10E
29
SW
 
4/12/2013
2013-006686
   
717426
Eagle 296
4/4/2013
MCL
MTRSC
1/4
18N
10E
29
SE
 
4/12/2013
2013-006687
   
717427
Eagle 297
4/4/2013
MCL
MTRSC
1/4
18N
10E
28
SW
 
4/12/2013
2013-006688
   
717428
Eagle 298
4/4/2013
MCL
MTRSC
1/4
18N
10E
28
SE
 
4/12/2013
2013-006689
   
717429
Eagle 299
4/4/2013
MCL
MTRSC
1/4
18N
10E
27
SW
 
4/12/2013
2013-006690
   
717430
Eagle 300
4/4/2013
MCL
MTRSC
1/4
18N
10E
27
SE
 
4/12/2013
2013-006691
   
717431
Eagle 301
4/4/2013
MCL
MTRSC
1/4
18N
10E
26
SW
 
4/12/2013
2013-006692
   
717432
Eagle 302
4/4/2013
MCL
MTRSC
1/4
18N
10E
26
SE
 
4/12/2013
2013-006693
   
717433
Eagle 303
4/4/2013
MCL
MTRSC
1/4
18N
10E
25
SW
 
4/12/2013
2013-006694
   
717434
Eagle 304
4/4/2013
MCL
MTRSC
1/4
18N
10E
25
SE
 
4/12/2013
2013-006695
   
717435
Eagle 305
4/4/2013
MCL
MTRSC
1/4
18N
10E
32
NW
 
4/12/2013
2013-006696
   
717436
Eagle 306
4/4/2013
MCL
MTRSC
1/4
18N
10E
32
NE
 
4/12/2013
2013-006697
   
717437
Eagle 307
4/4/2013
MCL
MTRSC
1/4
18N
10E
33
NW
 
4/12/2013
2013-006698
   
717438
Eagle 308
4/4/2013
MCL
MTRSC
1/4
18N
10E
33
NE
 
4/12/2013
2013-006699
   
717439
Eagle 309
4/4/2013
MCL
MTRSC
1/4
18N
10E
34
NW
 
4/12/2013
2013-006700
   
717440
Eagle 310
4/4/2013
MCL
MTRSC
1/4
18N
10E
34
NE
 
4/12/2013
2013-006701
   
717441
Eagle 311
4/4/2013
MCL
MTRSC
1/4
18N
10E
35
NW
 
4/12/2013
2013-006702
   
717442
Eagle 312
4/4/2013
MCL
MTRSC
1/4
18N
10E
35
NE
 
4/12/2013
2013-006703
   
717443
Eagle 313
4/4/2013
MCL
MTRSC
1/4
18N
10E
36
NW
 
4/12/2013
2013-006704
   
717444
Eagle 314
4/4/2013
MCL
MTRSC
1/4
18N
10E
36
NE
 
4/12/2013
2013-006705
   
717445
Eagle 315
4/4/2013
MCL
MTRSC
1/4
18N
10E
32
SW
 
4/12/2013
2013-006706
   
717446
Eagle 316
4/4/2013
MCL
MTRSC
1/4
18N
10E
32
SE
 
4/12/2013
2013-006707
   
717447
Eagle 317
4/4/2013
MCL
MTRSC
1/4
18N
10E
33
SW
 
4/12/2013
2013-006708
   
717448
Eagle 318
4/4/2013
MCL
MTRSC
1/4
18N
10E
33
SE
 
4/12/2013
2013-006709
   
717449
Eagle 319
4/4/2013
MCL
MTRSC
1/4
18N
10E
34
SW
 
4/12/2013
2013-006710
   
717450
Eagle 320
4/4/2013
MCL
MTRSC
1/4
18N
10E
34
SE
 
4/12/2013
2013-006711
   
717451
Eagle 321
4/4/2013
MCL
MTRSC
1/4
18N
10E
35
SW
 
4/12/2013
2013-006712
   
717452
Eagle 322
4/4/2013
MCL
MTRSC
1/4
18N
10E
35
SE
 
4/12/2013
2013-006713
   
717453
Eagle 323
4/4/2013
MCL
MTRSC
1/4
18N
10E
36
SW
 
4/12/2013
2013-006714
   





Page 16 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
717454
Eagle 324
4/4/2013
MCL
MTRSC
1/4
18N
10E
36
SE
 
4/12/2013
2013-006715
   
717455
Eagle 325
4/4/2013
MCL
MTRSC
1/4
17N
10E
4
NW
 
4/12/2013
2013-006716
   
717456
Eagle 326
4/4/2013
MCL
MTRSC
1/4
17N
10E
4
NE
 
4/12/2013
2013-006717
   
717457
Eagle 327
4/4/2013
MCL
MTRSC
1/4
17N
10E
3
NW
 
4/12/2013
2013-006718
   
717458
Eagle 328
4/4/2013
MCL
MTRSC
1/4
17N
10E
3
NE
 
4/12/2013
2013-006719
   
717459
Eagle 329
4/4/2013
MCL
MTRSC
1/4
17N
10E
2
NW
 
4/12/2013
2013-006720
   
717460
Eagle 330
4/4/2013
MCL
MTRSC
1/4
17N
10E
2
NE
 
4/12/2013
2013-006721
   
717461
Eagle 331
4/4/2013
MCL
MTRSC
1/4
17N
10E
1
NW
 
4/12/2013
2013-006722
   
717462
Eagle 332
4/4/2013
MCL
MTRSC
1/4
17N
10E
1
NE
 
4/12/2013
2013-006723
   
717463
Eagle 333
4/4/2013
MCL
MTRSC
1/4
17N
11E
6
NW
 
4/12/2013
2013-006724
7/8/2020
2020-009878-0
717464
Eagle 334
4/4/2013
MCL
MTRSC
1/4
17N
11E
6
NE
 
4/12/2013
2013-006725
7/8/2020
2020-009879-0
717465
Eagle 335
4/4/2013
MCL
MTRSC
1/4
17N
11E
5
NW
 
4/12/2013
2013-006726
7/8/2020
2020-009880-0
717466
Eagle 336
4/4/2013
MCL
MTRSC
1/4
17N
11E
5
NE
 
4/12/2013
2013-006727
7/8/2020
2020-009881-0
717467
Eagle 337
4/4/2013
MCL
MTRSC
1/4
17N
10E
4
SW
 
4/12/2013
2013-006728
   
717468
Eagle 338
4/4/2013
MCL
MTRSC
1/4
17N
10E
4
SE
 
4/12/2013
2013-006729
   
717469
Eagle 339
4/4/2013
MCL
MTRSC
1/4
17N
10E
3
SW
 
4/12/2013
2013-006730
   
717470
Eagle 340
4/4/2013
MCL
MTRSC
1/4
17N
10E
3
SE
 
4/12/2013
2013-006731
   
717471
Eagle 341
4/4/2013
MCL
MTRSC
1/4
17N
10E
2
SW
 
4/12/2013
2013-006732
   
717472
Eagle 342
4/4/2013
MCL
MTRSC
1/4
17N
10E
2
SE
 
4/12/2013
2013-006733
   
717473
Eagle 343
4/4/2013
MCL
MTRSC
1/4
17N
10E
1
SW
 
4/12/2013
2013-006734
   
717474
Eagle 344
4/4/2013
MCL
MTRSC
1/4
17N
10E
1
SE
 
4/12/2013
2013-006735
   
717475
Eagle 345
4/4/2013
MCL
MTRSC
1/4
17N
11E
6
SW
 
4/12/2013
2013-006736
   
717476
Eagle 346
4/4/2013
MCL
MTRSC
1/4
17N
11E
6
SE
 
4/12/2013
2013-006737
   
717477
Eagle 347
4/4/2013
MCL
MTRSC
1/4
17N
11E
5
SW
 
4/12/2013
2013-006738
   
717478
Eagle 348
4/4/2013
MCL
MTRSC
1/4
17N
11E
5
SE
 
4/12/2013
2013-006739
   
717479
Eagle 349
4/4/2013
LL
MTRSC
1/4
17N
10E
12
NW
 
4/12/2013
2013-006740
   
717480
Eagle 350
4/4/2013
LL
MTRSC
1/4
17N
10E
12
NE
 
4/12/2013
2013-006741
   
717481
Eagle 351
4/4/2013
LL
MTRSC
1/4
17N
11E
7
NW
 
4/12/2013
2013-006742
   
717482
Eagle 352
3/22/2013
LL
MTRSC
1/4
17N
11E
7
NE
 
4/12/2013
2013-006743
   
717483
Eagle 353
3/22/2013
LL
MTRSC
1/4
17N
11E
8
NW
 
4/12/2013
2013-006744
   
717484
Eagle 354
3/22/2013
LL
MTRSC
1/4
17N
11E
8
NE
 
4/12/2013
2013-006745
   
717485
Eagle 355
4/4/2013
LL
MTRSC
1/4
17N
10E
12
SW
 
4/12/2013
2013-006746
   
717486
Eagle 356
4/4/2013
LL
MTRSC
1/4
17N
10E
12
SE
 
4/12/2013
2013-006747
   
717487
Eagle 357
4/4/2013
LL
MTRSC
1/4
17N
11E
7
SW
 
4/12/2013
2013-006748
   
717488
Eagle 358
4/4/2013
LL
MTRSC
1/4
17N
11E
7
SE
 
4/12/2013
2013-006749
   
717489
Eagle 359
4/4/2013
LL
MTRSC
1/4
17N
11E
8
SW
 
4/12/2013
2013-006750
   
717490
Eagle 360
4/4/2013
LL
MTRSC
1/4
17N
11E
8
SE
 
4/12/2013
2013-006751
   
717491
Eagle 361
4/4/2013
LL
MTRSC
1/4
17N
10E
13
NW
 
4/12/2013
2013-006752
   
717492
Eagle 362
4/4/2013
LL
MTRSC
1/4
17N
10E
13
NE
 
4/12/2013
2013-006753
   
717493
Eagle 363
4/4/2013
LL
MTRSC
1/4
17N
11E
18
NW
 
4/12/2013
2013-006754
   



Page 17 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
717494
Eagle 364
4/4/2013
LL
MTRSC
1/4
17N
11E
18
NE
 
4/12/2013
2013-006755
   
717495
Eagle 365
4/4/2013
LL
MTRSC
1/4
17N
11E
17
NW
 
4/12/2013
2013-006756
   
717496
Eagle 366
4/4/2013
LL
MTRSC
1/4
17N
11E
17
NE
 
4/12/2013
2013-006757
   
717497
Eagle 367
4/4/2013
LL
MTRSC
1/4
17N
10E
13
SW
 
4/12/2013
2013-006758
   
717498
Eagle 368
4/4/2013
LL
MTRSC
1/4
17N
10E
13
SE
 
4/12/2013
2013-006759
   
717499
Eagle 369
4/4/2013
LL
MTRSC
1/4
17N
11E
18
SW
 
4/12/2013
2013-006760
   
717500
Eagle 370
4/4/2013
LL
MTRSC
1/4
17N
11E
18
SE
 
4/12/2013
2013-006761
   
717501
Eagle 371
4/4/2013
LL
MTRSC
1/4
17N
11E
17
SW
 
4/12/2013
2013-006762
   
717502
Eagle 372
4/4/2013
LL
MTRSC
1/4
17N
11E
17
SE
 
4/12/2013
2013-006763
   
720353
Eagle 373
3/19/2015
LL
MTRSC
1/4
17N
10E
24
NW
 
3/20/2015
2015-004029
   
720354
Eagle 374
3/19/2015
LL
MTRSC
1/4
17N
10E
24
NE
 
3/20/2015
2015-004030
   
720355
Eagle 375
3/19/2015
LL
MTRSC
1/4
17N
11E
19
NW
 
3/20/2015
2015-004031
   
720356
Eagle 376
3/19/2015
LL
MTRSC
1/4
17N
11E
19
NE
 
3/20/2015
2015-004032
   
720357
Eagle 377
3/19/2015
LL
MTRSC
1/4
17N
11E
20
NW
 
3/20/2015
2015-004033
   
720358
Eagle 378
3/19/2015
LL
MTRSC
1/4
17N
11E
20
NE
 
3/20/2015
2015-004034
   
720359
Eagle 379
3/19/2015
MCL
MTRSC
1/4
17N
11E
21
NW
 
3/20/2015
2015-004035
   
720360
Eagle 380
3/19/2015
MCL
MTRSC
1/4
17N
11E
21
NE
 
3/20/2015
2015-004036
   
720361
Eagle 381
3/19/2015
MCL
MTRSC
1/4
17N
11E
22
NW
 
3/20/2015
2015-004037
   
720362
Eagle 382
3/19/2015
MCL
MTRSC
1/4
17N
11E
22
NE
 
3/20/2015
2015-004038
   
720363
Eagle 383
3/19/2015
LL
MTRSC
1/4
17N
11E
19
SW
 
3/20/2015
2015-004039
   
720364
Eagle 384
3/19/2015
LL
MTRSC
1/4
17N
11E
19
SE
 
3/20/2015
2015-004040
   
720365
Eagle 385
3/19/2015
LL
MTRSC
1/4
17N
11E
20
SW
 
3/20/2015
2015-004041
   
720366
Eagle 386
3/19/2015
LL
MTRSC
1/4
17N
11E
20
SE
 
3/20/2015
2015-004042
   
720367
Eagle 387
3/19/2015
MCL
MTRSC
1/4
17N
11E
21
SW
 
3/20/2015
2015-004043
   
720368
Eagle 388
3/19/2015
MCL
MTRSC
1/4
17N
11E
21
SE
 
3/20/2015
2015-004044
   
720369
Eagle 389
3/19/2015
MCL
MTRSC
1/4
17N
11E
22
SW
 
3/20/2015
2015-004045
   
720370
Eagle 390
3/19/2015
MCL
MTRSC
1/4
17N
11E
22
SE
 
3/20/2015
2015-004046
   
720371
Eagle 391
3/19/2015
MCL
MTRSC
1/4
17N
11E
30
NE
 
3/20/2015
2015-004047
   
720372
Eagle 392
3/19/2015
MCL
MTRSC
1/4
17N
11E
29
NW
 
3/20/2015
2015-004048
   
720373
Eagle 393
3/19/2015
MCL
MTRSC
1/4
17N
11E
29
NE
 
3/20/2015
2015-004049
   
720374
Eagle 394
3/19/2015
MCL
MTRSC
1/4
17N
11E
28
NW
 
3/20/2015
2015-004050
   
720375
Eagle 395
3/19/2015
MCL
MTRSC
1/4
17N
11E
28
NE
 
3/20/2015
2015-004051
   
720376
Eagle 396
3/19/2015
MCL
MTRSC
1/4
17N
11E
27
NW
 
3/20/2015
2015-004052
   
720377
Eagle 397
3/19/2015
MCL
MTRSC
1/4
17N
11E
27
NE
 
3/20/2015
2015-004053
   
720378
Eagle 398
3/19/2015
MCL
MTRSC
1/4
17N
11E
26
NW
 
3/20/2015
2015-004054
   
720379
Eagle 399
3/19/2015
MCL
MTRSC
1/4
17N
11E
26
NE
 
3/20/2015
2015-004055
   
720380
Eagle 400
3/19/2015
MCL
MTRSC
1/4
17N
11E
29
SW
 
3/20/2015
2015-004056
   
720381
Eagle 401
3/19/2015
MCL
MTRSC
1/4
17N
11E
29
SE
 
3/20/2015
2015-004057
   
720382
Eagle 402
3/19/2015
MCL
MTRSC
1/4
17N
11E
28
SW
 
3/20/2015
2015-004058
   
720383
Eagle 403
3/19/2015
MCL
MTRSC
1/4
17N
11E
28
SE
 
3/20/2015
2015-004059
   



Page 18 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
720384
Eagle 404
3/19/2015
MCL
MTRSC
1/4
17N
11E
27
SW
 
3/20/2015
2015-004060
   
720385
Eagle 405
3/19/2015
MCL
MTRSC
1/4
17N
11E
27
SE
 
3/20/2015
2015-004061
   
720386
Eagle 406
3/19/2015
MCL
MTRSC
1/4
17N
11E
26
SW
 
3/20/2015
2015-004062
   
720387
Eagle 407
3/19/2015
MCL
MTRSC
1/4
17N
11E
26
SE
 
3/20/2015
2015-004063
   
720388
Eagle 408
3/19/2015
MCL
MTRSC
1/4
17N
11E
33
NW
 
3/20/2015
2015-004064
   
720389
Eagle 409
3/19/2015
MCL
MTRSC
1/4
17N
11E
33
NE
 
3/20/2015
2015-004065
   
720390
Eagle 410
3/19/2015
MCL
MTRSC
1/4
17N
11E
34
NW
 
3/20/2015
2015-004066
   
720391
Eagle 411
3/19/2015
MCL
MTRSC
1/4
17N
11E
34
NE
 
3/20/2015
2015-004067
   
720392
Eagle 412
3/19/2015
MCL
MTRSC
1/4
17N
11E
35
NW
 
3/20/2015
2015-004068
   
720393
Eagle 413
3/19/2015
MCL
MTRSC
1/4
17N
11E
35
NE
 
3/20/2015
2015-004069
   
720394
Eagle 414
3/19/2015
MCL
MTRSC
1/4
17N
11E
34
SW
 
3/20/2015
2015-004070
   
720395
Eagle 415
3/19/2015
MCL
MTRSC
1/4
17N
11E
34
SE
 
3/20/2015
2015-004071
   
720396
Eagle 416
3/19/2015
MCL
MTRSC
1/4
17N
11E
35
SW
 
3/20/2015
2015-004072
   
720397
Eagle 417
3/19/2015
MCL
MTRSC
1/4
17N
11E
35
SE
 
3/20/2015
2015-004073
   
720398
Eagle 418
3/19/2015
MCL
MTRSC
1/4
17N
10E
10
NW
 
3/20/2015
2015-004074
   
720399
Eagle 419
3/19/2015
MCL
MTRSC
1/4
17N
10E
10
NE
 
3/20/2015
2015-004075
   
720400
Eagle 420
3/19/2015
MCL
MTRSC
1/4
17N
10E
11
NW
 
3/20/2015
2015-004076
   
720401
Eagle 421
3/19/2015
MCL
MTRSC
1/4
17N
10E
11
NE
 
3/20/2015
2015-004077
   
720402
Eagle 422
3/19/2015
MCL
MTRSC
1/4
17N
10E
10
SW
 
3/20/2015
2015-004078
   
720403
Eagle 423
3/19/2015
MCL
MTRSC
1/4
17N
10E
10
SE
 
3/20/2015
2015-004079
   
720404
Eagle 424
3/19/2015
MCL
MTRSC
1/4
17N
10E
11
SW
 
3/20/2015
2015-004080
   
720405
Eagle 425
3/19/2015
MCL
MTRSC
1/4
17N
10E
11
SE
 
3/20/2015
2015-004081
   
720406
Eagle 426
3/19/2015
MCL
MTRSC
1/4
17N
10E
14
NW
 
3/20/2015
2015-004082
   
720407
Eagle 427
3/19/2015
MCL
MTRSC
1/4
17N
10E
14
NE
 
3/20/2015
2015-004083
   
720408
Eagle 428
3/19/2015
MCL
MTRSC
1/4
17N
10E
14
SE
 
3/20/2015
2015-004084
   
720409
Eagle 429
3/19/2015
MCL
MTRSC
1/4
18N
9E
24
NW
 
3/20/2015
2015-004085
   
720410
Eagle 430
3/19/2015
MCL
MTRSC
1/4
18N
9E
24
NE
 
3/20/2015
2015-004086
   
720411
Eagle 431
3/19/2015
MCL
MTRSC
1/4
18N
9E
24
SE
 
3/20/2015
2015-004087
   
722726
Noah 1
11/18/2016
MCL
MTRSC
1/4-1/4
16N
11E
21
SE
NW
12/14/2016
2016-019067
   
722727
Noah 2
11/18/2016
MCL
MTRSC
1/4-1/4
16N
11E
21
SE
NE
12/14/2016
2016-019068
   
722728
Noah 3
11/18/2016
MCL
MTRSC
1/4-1/4
16N
11E
22
SW
NW
12/14/2016
2016-019069
   
722729
Noah 4
11/30/2016
MCL
MTRSC
1/4-1/4
16N
11E
22
SW
NE
12/14/2016
2016-019070
   
722730
Noah 5
11/18/2016
MCL
MTRSC
1/4-1/4
16N
11E
22
SW
SE
12/14/2016
2016-019071
   
722731
Noah 6
11/19/2016
MCL
MTRSC
1/4
17N
10E
19
NW
 
12/14/2016
2016-019072
   
722732
Noah 7
11/19/2016
MCL
MTRSC
1/4
17N
10E
19
NE
 
12/14/2016
2016-019073
   
722733
Noah 8
11/19/2016
MCL
MTRSC
1/4
17N
10E
20
NW
 
12/14/2016
2016-019074
   
722734
Noah 9
11/19/2016
MCL
MTRSC
1/4
17N
10E
20
NE
 
12/14/2016
2016-019075
   
722735
Noah 10
11/19/2016
MCL
MTRSC
1/4
17N
10E
21
NW
 
12/14/2016
2016-019076
   
722736
Noah 11
11/19/2016
MCL
MTRSC
1/4
17N
10E
21
NE
 
12/14/2016
2016-019077
   
722737
Noah 12
11/30/2016
MCL
MTRSC
1/4
17N
10E
22
NW
 
12/14/2016
2016-019078
   



Page 19 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
722738
Noah 13
11/30/2016
MCL
MTRSC
1/4
17N
10E
22
NE
 
12/14/2016
2016-019079
   
722739
Noah 14
11/30/2016
MCL
MTRSC
1/4
17N
10E
23
NW
 
12/14/2016
2016-019080
   
722740
Noah 15
11/17/2016
MCL
MTRSC
1/4
17N
10E
23
NE
 
12/14/2016
2016-019081
   
722741
Noah 16
11/19/2016
MCL
MTRSC
1/4
17N
10E
19
SW
 
12/14/2016
2016-019082
   
722742
Noah 17
11/19/2016
MCL
MTRSC
1/4
17N
10E
19
SE
 
12/14/2016
2016-019083
   
722743
Noah 18
11/19/2016
MCL
MTRSC
1/4
17N
10E
20
SW
 
12/14/2016
2016-019084
   
722744
Noah 19
11/19/2016
MCL
MTRSC
1/4
17N
10E
20
SE
 
12/14/2016
2016-019085
   
722745
Noah 20
11/19/2016
MCL
MTRSC
1/4
17N
10E
21
SW
 
12/14/2016
2016-019086
   
722746
Noah 21
11/19/2016
MCL
MTRSC
1/4
17N
10E
21
SE
 
12/14/2016
2016-019087
   
722747
Noah 22
11/30/2016
MCL
MTRSC
1/4
17N
10E
22
SW
 
12/14/2016
2016-019088
   
722748
Noah 23
11/30/2016
MCL
MTRSC
1/4
17N
10E
22
SE
 
12/14/2016
2016-019089
   
722749
Noah 24
11/30/2016
MCL
MTRSC
1/4
17N
10E
23
SW
 
12/14/2016
2016-019090
   
722750
Noah 25
11/17/2016
MCL
MTRSC
1/4
17N
10E
23
SE
 
12/14/2016
2016-019091
   
722751
Noah 26
11/17/2016
LL
MTRSC
1/4
17N
10E
24
SW
 
12/14/2016
2016-019092
   
722752
Noah 27
11/30/2016
LL
MTRSC
1/4
17N
10E
24
SE
 
12/14/2016
2016-019093
   
722753
Noah 28
11/19/2016
MCL
MTRSC
1/4
17N
10E
30
NW
 
12/14/2016
2016-019094
   
722754
Noah 29
11/19/2016
MCL
MTRSC
1/4
17N
10E
30
NE
 
12/14/2016
2016-019095
   
722755
Noah 30
11/19/2016
MCL
MTRSC
1/4
17N
10E
29
NW
 
12/14/2016
2016-019096
   
722756
Noah 31
11/19/2016
MCL
MTRSC
1/4
17N
10E
29
NE
 
12/14/2016
2016-019097
   
722757
Noah 32
11/19/2016
MCL
MTRSC
1/4
17N
10E
28
NW
 
12/14/2016
2016-019098
   
722758
Noah 33
11/19/2016
MCL
MTRSC
1/4
17N
10E
28
NE
 
12/14/2016
2016-019099
   
722759
Noah 34
11/30/2016
MCL
MTRSC
1/4
17N
10E
27
NW
 
12/14/2016
2016-019100
   
722760
Noah 35
11/30/2016
MCL
MTRSC
1/4
17N
10E
27
NE
 
12/14/2016
2016-019101
   
722761
Noah 36
11/30/2016
MCL
MTRSC
1/4
17N
10E
26
NW
 
12/14/2016
2016-019102
   
722762
Noah 37
11/17/2016
MCL
MTRSC
1/4
17N
10E
26
NE
 
12/14/2016
2016-019103
   
722763
Noah 38
11/17/2016
MCL
MTRSC
1/4
17N
10E
25
NW
 
12/14/2016
2016-019104
   
722764
Noah 39
11/17/2016
MCL
MTRSC
1/4
17N
10E
25
NE
 
12/14/2016
2016-019105
   
722765
Noah 40
11/17/2016
MCL
MTRSC
1/4
17N
11E
30
NW
 
12/14/2016
2016-019106
   
722766
Noah 41
11/19/2016
MCL
MTRSC
1/4
17N
10E
30
SW
 
12/14/2016
2016-019107
   
722767
Noah 42
11/19/2016
MCL
MTRSC
1/4
17N
10E
30
SE
 
12/14/2016
2016-019108
   
722768
Noah 43
11/19/2016
MCL
MTRSC
1/4
17N
10E
29
SW
 
12/14/2016
2016-019109
   
722769
Noah 44
11/19/2016
MCL
MTRSC
1/4
17N
10E
29
SE
 
12/14/2016
2016-019110
   
722770
Noah 45
11/19/2016
MCL
MTRSC
1/4
17N
10E
28
SW
 
12/14/2016
2016-019111
   
722771
Noah 46
11/19/2016
MCL
MTRSC
1/4
17N
10E
28
SE
 
12/14/2016
2016-019112
   
722772
Noah 47
11/30/2016
MCL
MTRSC
1/4
17N
10E
27
SW
 
12/14/2016
2016-019113
   
722773
Noah 48
11/30/2016
MCL
MTRSC
1/4
17N
10E
27
SE
 
12/14/2016
2016-019114
   
722774
Noah 49
11/30/2016
MCL
MTRSC
1/4
17N
10E
26
SW
 
12/14/2016
2016-019115
   
722775
Noah 50
11/17/2016
MCL
MTRSC
1/4
17N
10E
26
SE
 
12/14/2016
2016-019116
   
722776
Noah 51
11/17/2016
MCL
MTRSC
1/4
17N
10E
25
SW
 
12/14/2016
2016-019117
   
722777
Noah 52
11/17/2016
MCL
MTRSC
1/4
17N
10E
25
SE
 
12/14/2016
2016-019118
   


Page 20 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
722818
Noah 93
11/30/2016
MCL
MTRSC
1/4
16N
11E
6
NW
 
12/14/2016
2016-019159
   
722819
Noah 94
11/30/2016
MCL
MTRSC
1/4
16N
11E
6
NE
 
12/14/2016
2016-019160
   
722820
Noah 95
11/30/2016
MCL
MTRSC
1/4
16N
11E
5
NW
 
12/14/2016
2016-019161
   
722821
Noah 96
11/17/2016
MCL
MTRSC
1/4
16N
11E
5
NE
 
12/14/2016
2016-019162
   
722822
Noah 97
11/17/2016
MCL
MTRSC
1/4
16N
11E
4
NW
 
12/14/2016
2016-019163
   
722823
Noah 98
11/17/2016
MCL
MTRSC
1/4
16N
11E
4
NE
 
12/14/2016
2016-019164
   
722824
Noah 99
11/17/2016
MCL
MTRSC
1/4
16N
11E
3
NW
 
12/14/2016
2016-019165
   
722825
Noah 100
11/17/2016
MCL
MTRSC
1/4
16N
11E
3
NE
 
12/14/2016
2016-019166
   
722826
Noah 101
11/17/2016
MCL
MTRSC
1/4
16N
11E
2
NW
 
12/14/2016
2016-019167
   
722827
Noah 102
11/17/2016
MCL
MTRSC
1/4
16N
11E
2
NE
 
12/14/2016
2016-019168
   
722828
Noah 103
11/17/2016
MCL
MTRSC
1/4
16N
11E
1
NW
 
12/14/2016
2016-019169
   
722829
Noah 104
11/17/2016
MCL
MTRSC
1/4
16N
11E
1
NE
 
12/14/2016
2016-019170
   
722830
Noah 105
11/17/2016
MCL
MTRSC
1/4
16N
12E
6
NW
 
12/14/2016
2016-019171
   
722831
Noah 106
11/17/2016
MCL
MTRSC
1/4
16N
12E
6
NE
 
12/14/2016
2016-019172
7/8/2020
2020-009882-0
722832
Noah 107
11/30/2016
MCL
MTRSC
1/4
16N
10E
2
SW
 
12/14/2016
2016-019173
   
722833
Noah 108
11/30/2016
MCL
MTRSC
1/4
16N
10E
2
SE
 
12/14/2016
2016-019174
   
722834
Noah 109
11/30/2016
MCL
MTRSC
1/4
16N
10E
1
SW
 
12/14/2016
2016-019175
   
722835
Noah 110
11/30/2016
MCL
MTRSC
1/4
16N
10E
1
SE
 
12/14/2016
2016-019176
   
722836
Noah 111
11/30/2016
MCL
MTRSC
1/4
16N
11E
6
SW
 
12/14/2016
2016-019177
   
722837
Noah 112
11/17/2016
MCL
MTRSC
1/4
16N
11E
6
SE
 
12/14/2016
2016-019178
   
722838
Noah 113
11/17/2016
MCL
MTRSC
1/4
16N
11E
5
SW
 
12/14/2016
2016-019179
   
722839
Noah 114
11/17/2016
MCL
MTRSC
1/4
16N
11E
5
SE
 
12/14/2016
2016-019180
   
722840
Noah 115
11/17/2016
MCL
MTRSC
1/4
16N
11E
4
SW
 
12/14/2016
2016-019181
   
722841
Noah 116
11/17/2016
MCL
MTRSC
1/4
16N
11E
4
SE
 
12/14/2016
2016-019182
   
722842
Noah 117
11/17/2016
MCL
MTRSC
1/4
16N
11E
3
SW
 
12/14/2016
2016-019183
   
722843
Noah 118
11/17/2016
MCL
MTRSC
1/4
16N
11E
3
SE
 
12/14/2016
2016-019184
   
722844
Noah 119
11/17/2016
MCL
MTRSC
1/4
16N
11E
2
SW
 
12/14/2016
2016-019185
   
722845
Noah 120
11/17/2016
MCL
MTRSC
1/4
16N
11E
2
SE
 
12/14/2016
2016-019186
   
722846
Noah 121
11/17/2016
MCL
MTRSC
1/4
16N
11E
1
SW
 
12/14/2016
2016-019187
   
722847
Noah 122
11/17/2016
MCL
MTRSC
1/4
16N
11E
1
SE
 
12/14/2016
2016-019188
   
722848
Noah 123
11/17/2016
MCL
MTRSC
1/4
16N
12E
6
SW
 
12/14/2016
2016-019189
   
722849
Noah 124
11/17/2016
MCL
MTRSC
1/4
16N
12E
6
SE
 
12/14/2016
2016-019190
   
722850
Noah 125
11/30/2016
MCL
MTRSC
1/4
16N
10E
11
NW
 
12/14/2016
2016-019191
   
722851
Noah 126
11/30/2016
MCL
MTRSC
1/4
16N
10E
11
NE
 
12/14/2016
2016-019192
   
722852
Noah 127
11/30/2016
MCL
MTRSC
1/4
16N
10E
12
NW
 
12/14/2016
2016-019193
   
722853
Noah 128
11/30/2016
MCL
MTRSC
1/4
16N
10E
12
NE
 
12/14/2016
2016-019194
   
722854
Noah 129
11/19/2016
MCL
MTRSC
1/4
16N
11E
7
NW
 
12/14/2016
2016-019195
   
722855
Noah 130
11/19/2016
MCL
MTRSC
1/4
16N
11E
7
NE
 
12/14/2016
2016-019196
   
722856
Noah 131
11/19/2016
MCL
MTRSC
1/4
16N
11E
8
NW
 
12/14/2016
2016-019197
   
722857
Noah 132
11/19/2016
MCL
MTRSC
1/4
16N
11E
8
NE
 
12/14/2016
2016-019198
   



Page 21 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
722858
Noah 133
11/19/2016
MCL
MTRSC
1/4
16N
11E
9
NW
 
12/14/2016
2016-019199
   
722859
Noah 134
11/19/2016
MCL
MTRSC
1/4
16N
11E
9
NE
 
12/14/2016
2016-019200
   
722860
Noah 135
11/18/2016
MCL
MTRSC
1/4
16N
11E
10
NW
 
12/14/2016
2016-019201
   
722861
Noah 136
11/19/2016
MCL
MTRSC
1/4
16N
11E
10
NE
 
12/14/2016
2016-019202
   
722862
Noah 137
11/18/2016
MCL
MTRSC
1/4
16N
11E
11
NW
 
12/14/2016
2016-019203
   
722863
Noah 138
11/18/2016
MCL
MTRSC
1/4
16N
11E
11
NE
 
12/14/2016
2016-019204
   
722864
Noah 139
11/18/2016
MCL
MTRSC
1/4
16N
11E
12
NW
 
12/14/2016
2016-019205
   
722865
Noah 140
11/18/2016
MCL
MTRSC
1/4
16N
11E
12
NE
 
12/14/2016
2016-019206
   
722866
Noah 141
11/18/2016
MCL
MTRSC
1/4
16N
12E
7
NW
 
12/14/2016
2016-019207
   
722867
Noah 142
11/18/2016
MCL
MTRSC
1/4
16N
12E
7
NE
 
12/14/2016
2016-019208
   
722868
Noah 143
11/18/2016
MCL
MTRSC
1/4
16N
12E
8
NW
 
12/14/2016
2016-019209
   
722869
Noah 144
11/18/2016
MCL
MTRSC
1/4
16N
12E
8
NE
 
12/14/2016
2016-019210
   
722870
Noah 145
11/30/2016
MCL
MTRSC
1/4
16N
10E
11
SW
 
12/14/2016
2016-019211
   
722871
Noah 146
11/30/2016
MCL
MTRSC
1/4
16N
10E
11
SE
 
12/14/2016
2016-019212
   
722872
Noah 147
11/30/2016
MCL
MTRSC
1/4
16N
10E
12
SW
 
12/14/2016
2016-019213
   
722873
Noah 148
11/30/2016
MCL
MTRSC
1/4
16N
10E
12
SE
 
12/14/2016
2016-019214
   
722874
Noah 149
11/30/2016
MCL
MTRSC
1/4
16N
11E
7
SW
 
12/14/2016
2016-019215
   
722875
Noah 150
11/19/2016
MCL
MTRSC
1/4
16N
11E
7
SE
 
12/14/2016
2016-019216
   
722876
Noah 151
11/19/2016
MCL
MTRSC
1/4
16N
11E
8
SW
 
12/14/2016
2016-019217
   
722877
Noah 152
11/19/2016
MCL
MTRSC
1/4
16N
11E
8
SE
 
12/14/2016
2016-019218
   
722878
Noah 153
11/19/2016
MCL
MTRSC
1/4
16N
11E
9
SW
 
12/14/2016
2016-019219
   
722879
Noah 154
11/19/2016
MCL
MTRSC
1/4
16N
11E
9
SE
 
12/14/2016
2016-019220
   
722880
Noah 155
11/19/2016
MCL
MTRSC
1/4
16N
11E
10
SW
 
12/14/2016
2016-019221
   
722881
Noah 156
11/18/2016
MCL
MTRSC
1/4
16N
11E
10
SE
 
12/14/2016
2016-019222
   
722882
Noah 157
11/18/2016
MCL
MTRSC
1/4
16N
11E
11
SW
 
12/14/2016
2016-019223
   
722883
Noah 158
11/18/2016
MCL
MTRSC
1/4
16N
11E
11
SE
 
12/14/2016
2016-019224
   
722884
Noah 159
11/18/2016
MCL
MTRSC
1/4
16N
11E
12
SW
 
12/14/2016
2016-019225
   
722885
Noah 160
11/18/2016
MCL
MTRSC
1/4
16N
11E
12
SE
 
12/14/2016
2016-019226
   
722886
Noah 161
11/18/2016
MCL
MTRSC
1/4
16N
12E
7
SW
 
12/14/2016
2016-019227
   
722887
Noah 162
11/18/2016
MCL
MTRSC
1/4
16N
12E
7
SE
 
12/14/2016
2016-019228
   
722888
Noah 163
11/18/2016
MCL
MTRSC
1/4
16N
12E
8
SW
 
12/14/2016
2016-019229
   
722889
Noah 164
11/18/2016
MCL
MTRSC
1/4
16N
12E
8
SE
 
12/14/2016
2016-019230
   
722890
Noah 165
11/30/2016
MCL
MTRSC
1/4
16N
10E
13
NW
 
12/14/2016
2016-019231
   
722891
Noah 166
11/30/2016
MCL
MTRSC
1/4
16N
10E
13
NE
 
12/14/2016
2016-019232
   
722892
Noah 167
11/30/2016
MCL
MTRSC
1/4
16N
11E
18
NW
 
12/14/2016
2016-019233
   
722893
Noah 168
11/30/2016
MCL
MTRSC
1/4
16N
11E
18
NE
 
12/14/2016
2016-019234
   
722894
Noah 169
11/30/2016
MCL
MTRSC
1/4
16N
11E
17
NW
 
12/14/2016
2016-019235
   
722895
Noah 170
11/30/2016
MCL
MTRSC
1/4
16N
11E
17
NE
 
12/14/2016
2016-019236
   
722896
Noah 171
11/30/2016
MCL
MTRSC
1/4
16N
11E
16
NW
 
12/14/2016
2016-019237
   
722897
Noah 172
11/19/2016
MCL
MTRSC
1/4
16N
11E
16
NE
 
12/14/2016
2016-019238
   



Page 22 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
722898
Noah 173
11/19/2016
MCL
MTRSC
1/4
16N
11E
15
NW
 
12/14/2016
2016-019239
   
722899
Noah 174
11/18/2016
MCL
MTRSC
1/4
16N
11E
15
NE
 
12/14/2016
2016-019240
   
722900
Noah 175
11/19/2016
MCL
MTRSC
1/4
16N
11E
14
NW
 
12/14/2016
2016-019241
   
722901
Noah 176
11/18/2016
MCL
MTRSC
1/4
16N
11E
14
NE
 
12/14/2016
2016-019242
   
722902
Noah 177
11/18/2016
MCL
MTRSC
1/4
16N
11E
13
NW
 
12/14/2016
2016-019243
   
722903
Noah 178
11/18/2016
MCL
MTRSC
1/4
16N
11E
13
NE
 
12/14/2016
2016-019244
   
722904
Noah 179
11/18/2016
MCL
MTRSC
1/4
16N
12E
18
NW
 
12/14/2016
2016-019245
   
722905
Noah 180
11/30/2016
MCL
MTRSC
1/4
16N
10E
13
SW
 
12/14/2016
2016-019246
   
722906
Noah 181
11/30/2016
MCL
MTRSC
1/4
16N
10E
13
SE
 
12/14/2016
2016-019247
   
722907
Noah 182
11/19/2016
MCL
MTRSC
1/4
16N
11E
18
SW
 
12/14/2016
2016-019248
   
722908
Noah 183
11/19/2016
MCL
MTRSC
1/4
16N
11E
18
SE
 
12/14/2016
2016-019249
   
722909
Noah 184
11/19/2016
MCL
MTRSC
1/4
16N
11E
17
SW
 
12/14/2016
2016-019250
   
722910
Noah 185
11/19/2016
MCL
MTRSC
1/4
16N
11E
17
SE
 
12/14/2016
2016-019251
   
722911
Noah 186
11/19/2016
MCL
MTRSC
1/4
16N
11E
16
SW
 
12/14/2016
2016-019252
   
722912
Noah 187
11/19/2016
MCL
MTRSC
1/4
16N
11E
16
SE
 
12/14/2016
2016-019253
   
722913
Noah 188
11/19/2016
MCL
MTRSC
1/4
16N
11E
15
SW
 
12/14/2016
2016-019254
   
722914
Noah 189
11/18/2016
MCL
MTRSC
1/4
16N
11E
15
SE
 
12/14/2016
2016-019255
   
722915
Noah 190
11/18/2016
MCL
MTRSC
1/4
16N
11E
14
SW
 
12/14/2016
2016-019256
   
722916
Noah 191
11/18/2016
MCL
MTRSC
1/4
16N
11E
14
SE
 
12/14/2016
2016-019257
   
722917
Noah 192
11/18/2016
MCL
MTRSC
1/4
16N
11E
13
SW
 
12/14/2016
2016-019258
   
722918
Noah 193
11/18/2016
MCL
MTRSC
1/4
16N
11E
13
SE
 
12/14/2016
2016-019259
   
722919
Noah 194
11/30/2016
MCL
MTRSC
1/4
16N
10E
24
NW
 
12/14/2016
2016-019260
   
722920
Noah 195
11/30/2016
MCL
MTRSC
1/4
16N
10E
24
NE
 
12/14/2016
2016-019261
   
722921
Noah 196
11/19/2016
MCL
MTRSC
1/4
16N
11E
19
NW
 
12/14/2016
2016-019262
   
722922
Noah 197
11/19/2016
MCL
MTRSC
1/4
16N
11E
19
NE
 
12/14/2016
2016-019263
   
722923
Noah 198
11/19/2016
MCL
MTRSC
1/4
16N
11E
20
NW
 
12/14/2016
2016-019264
   
722924
Noah 199
11/18/2016
MCL
MTRSC
1/4
16N
11E
20
NE
 
12/14/2016
2016-019265
   
722925
Noah 200
11/18/2016
MCL
MTRSC
1/4
16N
11E
21
NW
 
12/14/2016
2016-019266
   
722926
Noah 201
11/18/2016
MCL
MTRSC
1/4
16N
11E
21
NE
 
12/14/2016
2016-019267
   
722927
Noah 202
11/18/2016
MCL
MTRSC
1/4
16N
11E
22
NW
 
12/14/2016
2016-019268
   
722928
Noah 203
11/18/2016
MCL
MTRSC
1/4
16N
11E
22
NE
 
12/14/2016
2016-019269
   
722929
Noah 204
11/18/2016
MCL
MTRSC
1/4
16N
11E
23
NW
 
12/14/2016
2016-019270
   
722930
Noah 205
11/18/2016
MCL
MTRSC
1/4
16N
11E
23
NE
 
12/14/2016
2016-019271
   
722931
Noah 206
11/18/2016
MCL
MTRSC
1/4
16N
11E
24
NW
 
12/14/2016
2016-019272
   
722932
Noah 207
11/18/2016
MCL
MTRSC
1/4
16N
11E
24
NE
 
12/14/2016
2016-019273
   
722933
Noah 208
11/30/2016
MCL
MTRSC
1/4
16N
10E
24
SW
 
12/14/2016
2016-019274
   
722934
Noah 209
11/30/2016
MCL
MTRSC
1/4
16N
10E
24
SE
 
12/14/2016
2016-019275
   
722935
Noah 210
11/30/2016
MCL
MTRSC
1/4
16N
11E
19
SW
 
12/14/2016
2016-019276
   
722936
Noah 211
11/30/2016
MCL
MTRSC
1/4
16N
11E
19
SE
 
12/14/2016
2016-019277
   
722937
Noah 212
11/19/2016
MCL
MTRSC
1/4
16N
11E
20
SW
 
12/14/2016
2016-019278
   



Page 23 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
722938
Noah 213
11/18/2016
MCL
MTRSC
1/4
16N
11E
20
SE
 
12/14/2016
2016-019279
   
722939
Noah 214
11/18/2016
MCL
MTRSC
1/4
16N
11E
21
SW
 
12/14/2016
2016-019280
   
722940
Noah 215
11/18/2016
MCL
MTRSC
1/4
16N
11E
22
SE
 
12/14/2016
2016-019281
   
722941
Noah 216
11/18/2016
MCL
MTRSC
1/4
16N
11E
23
SW
 
12/14/2016
2016-019282
   
722942
Noah 217
11/18/2016
MCL
MTRSC
1/4
16N
11E
23
SE
 
12/14/2016
2016-019283
   
722943
Noah 218
11/18/2016
MCL
MTRSC
1/4
16N
11E
24
SW
 
12/14/2016
2016-019284
   
722944
Noah 219
11/18/2016
MCL
MTRSC
1/4
16N
11E
24
SE
 
12/14/2016
2016-019285
   
723122
Noah 220
2/2/2017
MCL
MTRSC
1/4-1/4
16N
11E
28
NE
NW
2/7/2017
2017-001897
   
723123
Noah 221
2/2/2017
MCL
MTRSC
1/4-1/4
16N
11E
28
NE
SW
2/7/2017
2017-001898
   
723124
Noah 222
2/2/2017
MCL
MTRSC
1/4-1/4
16N
11E
28
NE
SE
2/7/2017
2017-001899
   
723125
Noah 223
2/2/2017
MCL
MTRSC
1/4-1/4
16N
11E
27
NW
SW
2/7/2017
2017-001900
   
723126
Noah 224
2/2/2017
MCL
MTRSC
1/4-1/4
16N
11E
27
NW
SE
2/7/2017
2017-001901
   
723127
Noah 225
2/2/2017
MCL
MTRSC
1/4-1/4
16N
11E
27
NE
SW
2/7/2017
2017-001902
   
723128
Noah 226
2/2/2017
MCL
MTRSC
1/4-1/4
16N
11E
27
NE
SE
2/7/2017
2017-001903
   
723129
Noah 227
2/2/2017
MCL
MTRSC
1/4-1/4
16N
11E
26
NW
SW
2/7/2017
2017-001904
   
723130
Noah 228
2/2/2017
MCL
MTRSC
1/4-1/4
16N
11E
26
NW
SE
2/7/2017
2017-001905
   
723131
Noah 229
2/2/2017
MCL
MTRSC
1/4
16N
10E
6
NW
 
2/7/2017
2017-001906
   
723132
Noah 230
2/2/2017
MCL
MTRSC
1/4
16N
10E
6
NE
 
2/7/2017
2017-001907
   
723133
Noah 231
2/2/2017
MCL
MTRSC
1/4
16N
10E
5
NW
 
2/7/2017
2017-001908
   
723134
Noah 232
2/2/2017
MCL
MTRSC
1/4
16N
10E
5
NE
 
2/7/2017
2017-001909
   
723135
Noah 233
2/2/2017
MCL
MTRSC
1/4
16N
10E
4
NW
 
2/7/2017
2017-001910
   
723136
Noah 234
2/2/2017
MCL
MTRSC
1/4
16N
10E
4
NE
 
2/7/2017
2017-001911
   
723137
Noah 235
2/2/2017
MCL
MTRSC
1/4
16N
10E
3
NW
 
2/7/2017
2017-001912
   
723138
Noah 236
2/2/2017
MCL
MTRSC
1/4
16N
10E
3
NE
 
2/7/2017
2017-001913
   
723139
Noah 237
2/2/2017
MCL
MTRSC
1/4
16N
10E
6
SW
 
2/7/2017
2017-001914
   
723140
Noah 238
2/2/2017
MCL
MTRSC
1/4
16N
10E
6
SE
 
2/7/2017
2017-001915
   
723141
Noah 239
2/2/2017
MCL
MTRSC
1/4
16N
10E
5
SW
 
2/7/2017
2017-001916
   
723142
Noah 240
2/2/2017
MCL
MTRSC
1/4
16N
10E
5
SE
 
2/7/2017
2017-001917
   
723143
Noah 241
2/2/2017
MCL
MTRSC
1/4
16N
10E
4
SW
 
2/7/2017
2017-001918
   
723144
Noah 242
2/2/2017
MCL
MTRSC
1/4
16N
10E
4
SE
 
2/7/2017
2017-001919
   
723145
Noah 243
2/2/2017
MCL
MTRSC
1/4
16N
10E
3
SW
 
2/7/2017
2017-001920
   
723146
Noah 244
2/2/2017
MCL
MTRSC
1/4
16N
10E
3
SE
 
2/7/2017
2017-001921
   
723147
Noah 245
2/2/2017
MCL
MTRSC
1/4
16N
10E
7
NW
 
2/7/2017
2017-001922
   
723148
Noah 246
2/2/2017
MCL
MTRSC
1/4
16N
10E
7
NE
 
2/7/2017
2017-001923
   
723149
Noah 247
2/2/2017
MCL
MTRSC
1/4
16N
10E
8
NW
 
2/7/2017
2017-001924
   
723150
Noah 248
2/2/2017
MCL
MTRSC
1/4
16N
10E
8
NE
 
2/7/2017
2017-001925
   
723151
Noah 249
2/2/2017
MCL
MTRSC
1/4
16N
10E
9
NW
 
2/7/2017
2017-001926
   
723152
Noah 250
2/2/2017
MCL
MTRSC
1/4
16N
10E
9
NE
 
2/7/2017
2017-001927
   
723153
Noah 251
2/2/2017
MCL
MTRSC
1/4
16N
10E
10
NW
 
2/7/2017
2017-001928
   
723154
Noah 252
2/2/2017
MCL
MTRSC
1/4
16N
10E
10
NE
 
2/7/2017
2017-001929
   



Page 24 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
723155
Noah 253
2/2/2017
MCL
MTRSC
1/4
16N
10E
7
SW
 
2/7/2017
2017-001930
   
723156
Noah 254
2/2/2017
MCL
MTRSC
1/4
16N
10E
7
SE
 
2/7/2017
2017-001931
   
723157
Noah 255
2/2/2017
MCL
MTRSC
1/4
16N
10E
8
SW
 
2/7/2017
2017-001932
   
723158
Noah 256
2/2/2017
MCL
MTRSC
1/4
16N
10E
8
SE
 
2/7/2017
2017-001933
   
723159
Noah 257
2/2/2017
MCL
MTRSC
1/4
16N
10E
9
SW
 
2/7/2017
2017-001934
   
723160
Noah 258
2/2/2017
MCL
MTRSC
1/4
16N
10E
9
SE
 
2/7/2017
2017-001935
   
723161
Noah 259
2/2/2017
MCL
MTRSC
1/4
16N
10E
10
SW
 
2/7/2017
2017-001936
   
723162
Noah 260
2/2/2017
MCL
MTRSC
1/4
16N
10E
10
SE
 
2/7/2017
2017-001937
   
723163
Noah 261
2/2/2017
MCL
MTRSC
1/4
16N
9E
14
NW
 
2/7/2017
2017-001938
   
723164
Noah 262
2/2/2017
MCL
MTRSC
1/4
16N
9E
14
NE
 
2/7/2017
2017-001939
   
723165
Noah 263
2/2/2017
MCL
MTRSC
1/4
16N
9E
13
NW
 
2/7/2017
2017-001940
   
723166
Noah 264
2/2/2017
MCL
MTRSC
1/4
16N
9E
13
NE
 
2/7/2017
2017-001941
   
723167
Noah 265
2/2/2017
MCL
MTRSC
1/4
16N
10E
18
NW
 
2/7/2017
2017-001942
   
723168
Noah 266
2/2/2017
MCL
MTRSC
1/4
16N
10E
18
NE
 
2/7/2017
2017-001943
   
723169
Noah 267
2/2/2017
MCL
MTRSC
1/4
16N
10E
17
NW
 
2/7/2017
2017-001944
   
723170
Noah 268
2/2/2017
MCL
MTRSC
1/4
16N
10E
17
NE
 
2/7/2017
2017-001945
   
723171
Noah 269
2/2/2017
MCL
MTRSC
1/4
16N
10E
16
NW
 
2/7/2017
2017-001946
   
723172
Noah 270
2/2/2017
MCL
MTRSC
1/4
16N
10E
16
NE
 
2/7/2017
2017-001947
   
723173
Noah 271
2/2/2017
MCL
MTRSC
1/4
16N
10E
15
NW
 
2/7/2017
2017-001948
   
723174
Noah 272
2/2/2017
MCL
MTRSC
1/4
16N
10E
15
NE
 
2/7/2017
2017-001949
   
723175
Noah 273
2/2/2017
MCL
MTRSC
1/4
16N
10E
14
NW
 
2/7/2017
2017-001950
   
723176
Noah 274
2/2/2017
MCL
MTRSC
1/4
16N
10E
14
NE
 
2/7/2017
2017-001951
   
723177
Noah 275
2/2/2017
MCL
MTRSC
1/4
16N
9E
14
SW
 
2/7/2017
2017-001952
   
723178
Noah 276
2/2/2017
MCL
MTRSC
1/4
16N
9E
14
SE
 
2/7/2017
2017-001953
   
723179
Noah 277
2/2/2017
MCL
MTRSC
1/4
16N
9E
13
SW
 
2/7/2017
2017-001954
   
723180
Noah 278
2/2/2017
MCL
MTRSC
1/4
16N
9E
13
SE
 
2/7/2017
2017-001955
   
723181
Noah 279
2/2/2017
MCL
MTRSC
1/4
16N
10E
18
SW
 
2/7/2017
2017-001956
   
723182
Noah 280
2/2/2017
MCL
MTRSC
1/4
16N
10E
18
SE
 
2/7/2017
2017-001957
   
723183
Noah 281
2/2/2017
MCL
MTRSC
1/4
16N
10E
17
SW
 
2/7/2017
2017-001958
   
723184
Noah 282
2/2/2017
MCL
MTRSC
1/4
16N
10E
17
SE
 
2/7/2017
2017-001959
   
723185
Noah 283
2/2/2017
MCL
MTRSC
1/4
16N
10E
16
SW
 
2/7/2017
2017-001960
   
723186
Noah 284
2/2/2017
MCL
MTRSC
1/4
16N
10E
16
SE
 
2/7/2017
2017-001961
   
723187
Noah 285
2/2/2017
MCL
MTRSC
1/4
16N
10E
15
SW
 
2/7/2017
2017-001962
   
723188
Noah 286
2/2/2017
MCL
MTRSC
1/4
16N
10E
15
SE
 
2/7/2017
2017-001963
   
723189
Noah 287
2/2/2017
MCL
MTRSC
1/4
16N
10E
14
SW
 
2/7/2017
2017-001964
   
723190
Noah 288
2/2/2017
MCL
MTRSC
1/4
16N
10E
14
SE
 
2/7/2017
2017-001965
   
723191
Noah 289
2/2/2017
MCL
MTRSC
1/4
16N
9E
23
NW
 
2/7/2017
2017-001966
   
723192
Noah 290
2/2/2017
MCL
MTRSC
1/4
16N
9E
23
NE
 
2/7/2017
2017-001967
   
723193
Noah 291
2/2/2017
MCL
MTRSC
1/4
16N
9E
24
NW
 
2/7/2017
2017-001968
   
723194
Noah 292
2/2/2017
MCL
MTRSC
1/4
16N
9E
24
NE
 
2/7/2017
2017-001969
   



Page 25 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
723195
Noah 293
2/2/2017
MCL
MTRSC
1/4
16N
10E
19
NW
 
2/7/2017
2017-001970
   
723196
Noah 294
2/2/2017
MCL
MTRSC
1/4
16N
10E
19
NE
 
2/7/2017
2017-001971
   
723197
Noah 295
2/2/2017
MCL
MTRSC
1/4
16N
10E
20
NW
 
2/7/2017
2017-001972
   
723198
Noah 296
2/2/2017
MCL
MTRSC
1/4
16N
10E
20
NE
 
2/7/2017
2017-001973
   
723199
Noah 297
2/2/2017
MCL
MTRSC
1/4
16N
10E
21
NW
 
2/7/2017
2017-001974
   
723200
Noah 298
2/2/2017
MCL
MTRSC
1/4
16N
10E
21
NE
 
2/7/2017
2017-001975
   
723201
Noah 299
2/2/2017
MCL
MTRSC
1/4
16N
10E
22
NW
 
2/7/2017
2017-001976
   
723202
Noah 300
2/2/2017
MCL
MTRSC
1/4
16N
10E
22
NE
 
2/7/2017
2017-001977
   
723203
Noah 301
2/2/2017
MCL
MTRSC
1/4
16N
10E
23
NW
 
2/7/2017
2017-001978
   
723204
Noah 302
2/2/2017
MCL
MTRSC
1/4
16N
10E
23
NE
 
2/7/2017
2017-001979
   
723205
Noah 303
2/2/2017
MCL
MTRSC
1/4
16N
9E
23
SW
 
2/7/2017
2017-001980
   
723206
Noah 304
2/2/2017
MCL
MTRSC
1/4
16N
9E
23
SE
 
2/7/2017
2017-001981
   
723207
Noah 305
2/2/2017
MCL
MTRSC
1/4
16N
9E
24
SW
 
2/7/2017
2017-001982
   
723208
Noah 306
2/2/2017
MCL
MTRSC
1/4
16N
9E
24
SE
 
2/7/2017
2017-001983
   
723209
Noah 307
2/2/2017
MCL
MTRSC
1/4
16N
10E
19
SW
 
2/7/2017
2017-001984
   
723210
Noah 308
2/2/2017
MCL
MTRSC
1/4
16N
10E
19
SE
 
2/7/2017
2017-001985
   
723211
Noah 309
2/2/2017
MCL
MTRSC
1/4
16N
10E
20
SW
 
2/7/2017
2017-001986
   
723212
Noah 310
2/2/2017
MCL
MTRSC
1/4
16N
10E
20
SE
 
2/7/2017
2017-001987
   
723213
Noah 311
2/2/2017
MCL
MTRSC
1/4
16N
10E
21
SW
 
2/7/2017
2017-001988
   
723214
Noah 312
2/2/2017
MCL
MTRSC
1/4
16N
10E
21
SE
 
2/7/2017
2017-001989
   
723215
Noah 313
2/2/2017
MCL
MTRSC
1/4
16N
10E
22
SW
 
2/7/2017
2017-001990
   
723216
Noah 314
2/2/2017
MCL
MTRSC
1/4
16N
10E
22
SE
 
2/7/2017
2017-001991
   
723217
Noah 315
2/2/2017
MCL
MTRSC
1/4
16N
10E
23
SW
 
2/7/2017
2017-001992
   
723218
Noah 316
2/2/2017
MCL
MTRSC
1/4
16N
10E
23
SE
 
2/7/2017
2017-001993
   
723219
Noah 317
2/2/2017
MCL
MTRSC
1/4
16N
9E
26
NE
 
2/7/2017
2017-001994
   
723220
Noah 318
2/2/2017
MCL
MTRSC
1/4
16N
9E
25
NW
 
2/7/2017
2017-001995
   
723221
Noah 319
2/2/2017
MCL
MTRSC
1/4
16N
9E
25
NE
 
2/7/2017
2017-001996
   
723222
Noah 320
2/2/2017
MCL
MTRSC
1/4
16N
10E
30
NW
 
2/7/2017
2017-001997
   
723223
Noah 321
2/2/2017
MCL
MTRSC
1/4
16N
10E
30
NE
 
2/7/2017
2017-001998
   
723224
Noah 322
2/2/2017
MCL
MTRSC
1/4
16N
10E
29
NW
 
2/7/2017
2017-001999
   
723225
Noah 323
2/2/2017
MCL
MTRSC
1/4
16N
10E
29
NE
 
2/7/2017
2017-002000
   
723226
Noah 324
2/2/2017
MCL
MTRSC
1/4
16N
10E
28
NW
 
2/7/2017
2017-002001
   
723227
Noah 325
2/2/2017
MCL
MTRSC
1/4
16N
10E
28
NE
 
2/7/2017
2017-002002
   
723228
Noah 326
2/2/2017
MCL
MTRSC
1/4
16N
10E
27
NW
 
2/7/2017
2017-002003
   
723229
Noah 327
2/2/2017
MCL
MTRSC
1/4
16N
10E
27
NE
 
2/7/2017
2017-002004
   
723230
Noah 328
2/2/2017
MCL
MTRSC
1/4
16N
10E
26
NW
 
2/7/2017
2017-002005
   
723231
Noah 329
2/2/2017
MCL
MTRSC
1/4
16N
10E
26
NE
 
2/7/2017
2017-002006
   
723232
Noah 330
2/2/2017
MCL
MTRSC
1/4
16N
10E
25
NW
 
2/7/2017
2017-002007
   
723233
Noah 331
2/2/2017
MCL
MTRSC
1/4
16N
10E
25
NE
 
2/7/2017
2017-002008
   
723234
Noah 332
2/2/2017
MCL
MTRSC
1/4
16N
11E
30
NW
 
2/7/2017
2017-002009
   



Page 26 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
723235
Noah 333
2/2/2017
MCL
MTRSC
1/4
16N
11E
30
NE
 
2/7/2017
2017-002010
   
723236
Noah 334
2/2/2017
MCL
MTRSC
1/4
16N
11E
29
NW
 
2/7/2017
2017-002011
   
723237
Noah 335
2/2/2017
MCL
MTRSC
1/4
16N
11E
29
NE
 
2/7/2017
2017-002012
   
723238
Noah 336
2/2/2017
MCL
MTRSC
1/4
16N
11E
28
NW
 
2/7/2017
2017-002013
   
723239
Noah 337
2/2/2017
MCL
MTRSC
1/4
16N
9E
25
SW
 
2/7/2017
2017-002014
   
723240
Noah 338
2/2/2017
MCL
MTRSC
1/4
16N
9E
25
SE
 
2/7/2017
2017-002015
   
723241
Noah 339
2/2/2017
MCL
MTRSC
1/4
16N
10E
30
SW
 
2/7/2017
2017-002016
   
723242
Noah 340
2/2/2017
MCL
MTRSC
1/4
16N
10E
30
SE
 
2/7/2017
2017-002017
   
723243
Noah 341
2/2/2017
MCL
MTRSC
1/4
16N
10E
29
SW
 
2/7/2017
2017-002018
   
723244
Noah 342
2/2/2017
MCL
MTRSC
1/4
16N
10E
29
SE
 
2/7/2017
2017-002019
   
723245
Noah 343
2/2/2017
MCL
MTRSC
1/4
16N
10E
28
SW
 
2/7/2017
2017-002020
   
723246
Noah 344
2/2/2017
MCL
MTRSC
1/4
16N
10E
28
SE
 
2/7/2017
2017-002021
   
723247
Noah 345
2/2/2017
MCL
MTRSC
1/4
16N
10E
27
SW
 
2/7/2017
2017-002022
   
723248
Noah 346
2/2/2017
MCL
MTRSC
1/4
16N
10E
27
SE
 
2/7/2017
2017-002023
   
723249
Noah 347
2/2/2017
MCL
MTRSC
1/4
16N
10E
26
SW
 
2/7/2017
2017-002024
   
723250
Noah 348
2/2/2017
MCL
MTRSC
1/4
16N
10E
26
SE
 
2/7/2017
2017-002025
   
723251
Noah 349
2/2/2017
MCL
MTRSC
1/4
16N
10E
25
SW
 
2/7/2017
2017-002026
   
723252
Noah 350
2/2/2017
MCL
MTRSC
1/4
16N
10E
25
SE
 
2/7/2017
2017-002027
   
723253
Noah 351
2/2/2017
MCL
MTRSC
1/4
16N
11E
30
SW
 
2/7/2017
2017-002028
   
723254
Noah 352
2/2/2017
MCL
MTRSC
1/4
16N
11E
30
SE
 
2/7/2017
2017-002029
   
723255
Noah 353
2/2/2017
MCL
MTRSC
1/4
16N
11E
29
SW
 
2/7/2017
2017-002030
   
723256
Noah 354
2/2/2017
MCL
MTRSC
1/4
16N
11E
29
SE
 
2/7/2017
2017-002031
   
723257
Noah 355
2/2/2017
MCL
MTRSC
1/4
16N
11E
28
SW
 
2/7/2017
2017-002032
   
723258
Noah 356
2/2/2017
MCL
MTRSC
1/4
16N
11E
28
SE
 
2/7/2017
2017-002033
   
723259
Noah 357
2/2/2017
MCL
MTRSC
1/4
16N
11E
27
SW
 
2/7/2017
2017-002034
   
723260
Noah 358
2/2/2017
MCL
MTRSC
1/4
16N
11E
27
SE
 
2/7/2017
2017-002035
   
723261
Noah 359
2/2/2017
MCL
MTRSC
1/4
16N
11E
26
SW
 
2/7/2017
2017-002036
   
723262
Noah 360
2/2/2017
MCL
MTRSC
1/4
16N
9E
36
NE
 
2/7/2017
2017-002037
   
723263
Noah 361
2/2/2017
MCL
MTRSC
1/4
16N
10E
31
NW
 
2/7/2017
2017-002038
   
723264
Noah 362
2/2/2017
MCL
MTRSC
1/4
16N
10E
31
NE
 
2/7/2017
2017-002039
   
723265
Noah 363
2/2/2017
MCL
MTRSC
1/4
16N
10E
32
NW
 
2/7/2017
2017-002040
   
723266
Noah 364
2/2/2017
MCL
MTRSC
1/4
16N
10E
32
NE
 
2/7/2017
2017-002041
   
723267
Noah 365
2/2/2017
MCL
MTRSC
1/4
16N
10E
33
NW
 
2/7/2017
2017-002042
   
723268
Noah 366
2/2/2017
MCL
MTRSC
1/4
16N
10E
33
NE
 
2/7/2017
2017-002043
   
723269
Noah 367
2/2/2017
MCL
MTRSC
1/4
16N
10E
34
NW
 
2/7/2017
2017-002044
   
723270
Noah 368
2/2/2017
MCL
MTRSC
1/4
16N
10E
34
NE
 
2/7/2017
2017-002045
   
723271
Noah 369
2/2/2017
MCL
MTRSC
1/4
16N
10E
35
NW
 
2/7/2017
2017-002046
   
723272
Noah 370
2/2/2017
MCL
MTRSC
1/4
16N
10E
35
NE
 
2/7/2017
2017-002047
   
723273
Noah 371
2/2/2017
MCL
MTRSC
1/4
16N
10E
36
NW
 
2/7/2017
2017-002048
   
723274
Noah 372
2/2/2017
MCL
MTRSC
1/4
16N
10E
36
NE
 
2/7/2017
2017-002049
   



Page 27 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
723275
Noah 373
2/2/2017
MCL
MTRSC
1/4
16N
11E
31
NW
 
2/7/2017
2017-002050
   
723276
Noah 374
2/2/2017
MCL
MTRSC
1/4
16N
11E
31
NE
 
2/7/2017
2017-002051
   
723277
Noah 375
2/2/2017
MCL
MTRSC
1/4
16N
11E
32
NW
 
2/7/2017
2017-002052
   
723278
Noah 376
2/2/2017
MCL
MTRSC
1/4
16N
11E
32
NE
 
2/7/2017
2017-002053
   
723279
Noah 377
2/2/2017
MCL
MTRSC
1/4
16N
11E
33
NW
 
2/7/2017
2017-002054
   
723280
Noah 378
2/2/2017
MCL
MTRSC
1/4
16N
11E
33
NE
 
2/7/2017
2017-002055
   
723281
Noah 379
2/2/2017
MCL
MTRSC
1/4
16N
11E
34
NW
 
2/7/2017
2017-002056
   
723282
Noah 380
2/2/2017
MCL
MTRSC
1/4
16N
11E
34
NE
 
2/7/2017
2017-002057
   
723283
Noah 381
2/2/2017
MCL
MTRSC
1/4
16N
10E
31
SW
 
2/7/2017
2017-002058
   
723284
Noah 382
2/2/2017
MCL
MTRSC
1/4
16N
10E
31
SE
 
2/7/2017
2017-002059
   
723285
Noah 383
2/2/2017
MCL
MTRSC
1/4
16N
10E
32
SW
 
2/7/2017
2017-002060
   
723286
Noah 384
2/2/2017
MCL
MTRSC
1/4
16N
10E
32
SE
 
2/7/2017
2017-002061
   
723287
Noah 385
2/2/2017
MCL
MTRSC
1/4
16N
10E
33
SW
 
2/7/2017
2017-002062
   
723288
Noah 386
2/2/2017
MCL
MTRSC
1/4
16N
10E
33
SE
 
2/7/2017
2017-002063
   
723289
Noah 387
2/2/2017
MCL
MTRSC
1/4
16N
10E
34
SW
 
2/7/2017
2017-002064
   
723290
Noah 388
2/2/2017
MCL
MTRSC
1/4
16N
10E
34
SE
 
2/7/2017
2017-002065
   
723291
Noah 389
2/2/2017
MCL
MTRSC
1/4
16N
10E
35
SW
 
2/7/2017
2017-002066
   
723292
Noah 390
2/2/2017
MCL
MTRSC
1/4
16N
10E
35
SE
 
2/7/2017
2017-002067
   
723293
Noah 391
2/2/2017
MCL
MTRSC
1/4
16N
10E
36
SW
 
2/7/2017
2017-002068
   
723294
Noah 392
2/2/2017
MCL
MTRSC
1/4
16N
10E
36
SE
 
2/7/2017
2017-002069
   
723295
Noah 393
2/2/2017
MCL
MTRSC
1/4
16N
11E
31
SW
 
2/7/2017
2017-002070
   
723296
Noah 394
2/2/2017
MCL
MTRSC
1/4
16N
11E
31
SE
 
2/7/2017
2017-002071
   
723297
Noah 395
2/2/2017
MCL
MTRSC
1/4
16N
11E
32
SW
 
2/7/2017
2017-002072
   
723298
Noah 396
2/2/2017
MCL
MTRSC
1/4
16N
11E
32
SE
 
2/7/2017
2017-002073
   
723299
Noah 397
2/2/2017
MCL
MTRSC
1/4
16N
11E
33
SW
 
2/7/2017
2017-002074
   
723300
Noah 398
2/2/2017
MCL
MTRSC
1/4
16N
11E
33
SE
 
2/7/2017
2017-002075
   
723301
Noah 399
2/2/2017
MCL
MTRSC
1/4
16N
11E
34
SW
 
2/7/2017
2017-002076
   
723302
Noah 400
2/2/2017
MCL
MTRSC
1/4
15N
10E
6
NE
 
2/7/2017
2017-002077
   
723303
Noah 401
2/2/2017
MCL
MTRSC
1/4
15N
10E
5
NW
 
2/7/2017
2017-002078
   
723304
Noah 402
2/2/2017
MCL
MTRSC
1/4
15N
10E
5
NE
 
2/7/2017
2017-002079
   
723305
Noah 403
2/2/2017
MCL
MTRSC
1/4
15N
10E
4
NW
 
2/7/2017
2017-002080
   
723306
Noah 404
2/2/2017
MCL
MTRSC
1/4
15N
10E
4
NE
 
2/7/2017
2017-002081
   
723307
Noah 405
2/2/2017
MCL
MTRSC
1/4
15N
10E
3
NW
 
2/7/2017
2017-002082
   
723308
Noah 406
2/2/2017
MCL
MTRSC
1/4
15N
10E
3
NE
 
2/7/2017
2017-002083
   
723309
Noah 407
2/2/2017
MCL
MTRSC
1/4
15N
10E
2
NW
 
2/7/2017
2017-002084
   
723310
Noah 408
2/2/2017
MCL
MTRSC
1/4
15N
10E
2
NE
 
2/7/2017
2017-002085
   
723311
Noah 409
2/2/2017
MCL
MTRSC
1/4
15N
10E
1
NW
 
2/7/2017
2017-002086
   
723312
Noah 410
2/2/2017
MCL
MTRSC
1/4
15N
10E
1
NE
 
2/7/2017
2017-002087
   
723313
Noah 411
2/2/2017
MCL
MTRSC
1/4
15N
11E
6
NW
 
2/7/2017
2017-002088
   
723314
Noah 412
2/2/2017
MCL
MTRSC
1/4
15N
11E
6
NE
 
2/7/2017
2017-002089
   




Page 28 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
723315
Noah 413
2/2/2017
MCL
MTRSC
1/4
15N
11E
5
NW
 
2/7/2017
2017-002090
   
723316
Noah 414
2/2/2017
MCL
MTRSC
1/4
15N
11E
5
NE
 
2/7/2017
2017-002091
   
723317
Noah 415
2/2/2017
MCL
MTRSC
1/4
15N
11E
4
NW
 
2/7/2017
2017-002092
   
723318
Noah 416
2/2/2017
MCL
MTRSC
1/4
15N
10E
5
SE
 
2/7/2017
2017-002093
   
723319
Noah 417
2/2/2017
MCL
MTRSC
1/4
15N
10E
4
SW
 
2/7/2017
2017-002094
   
723320
Noah 418
2/2/2017
MCL
MTRSC
1/4
15N
10E
4
SE
 
2/7/2017
2017-002095
   
723321
Noah 419
2/2/2017
MCL
MTRSC
1/4
15N
10E
3
SW
 
2/7/2017
2017-002096
   
723322
Noah 420
2/2/2017
MCL
MTRSC
1/4
15N
10E
3
SE
 
2/7/2017
2017-002097
   
723323
Noah 421
2/2/2017
MCL
MTRSC
1/4
15N
10E
2
SW
 
2/7/2017
2017-002098
   
723324
Noah 422
2/2/2017
MCL
MTRSC
1/4
15N
10E
2
SE
 
2/7/2017
2017-002099
   
723325
Noah 423
2/2/2017
MCL
MTRSC
1/4
15N
10E
1
SW
 
2/7/2017
2017-002100
   
723326
Noah 424
2/2/2017
MCL
MTRSC
1/4
15N
10E
1
SE
 
2/7/2017
2017-002101
   
723327
Noah 425
2/2/2017
MCL
MTRSC
1/4
15N
11E
6
SW
 
2/7/2017
2017-002102
   
723328
Noah 426
2/2/2017
MCL
MTRSC
1/4
15N
11E
6
SE
 
2/7/2017
2017-002103
   
723329
Noah 427
2/2/2017
MCL
MTRSC
1/4
15N
11E
5
SW
 
2/7/2017
2017-002104
   
723330
Noah 428
2/2/2017
MCL
MTRSC
1/4
15N
10E
9
NE
 
2/7/2017
2017-002105
   
723331
Noah 429
2/2/2017
MCL
MTRSC
1/4
15N
10E
10
NW
 
2/7/2017
2017-002106
   
723332
Noah 430
2/2/2017
MCL
MTRSC
1/4
15N
10E
10
NE
 
2/7/2017
2017-002107
   
723333
Noah 431
2/2/2017
MCL
MTRSC
1/4
15N
10E
11
NW
 
2/7/2017
2017-002108
   
723334
Noah 432
2/2/2017
MCL
MTRSC
1/4
15N
10E
11
NE
 
2/7/2017
2017-002109
   
723335
Noah 433
2/2/2017
MCL
MTRSC
1/4
15N
10E
12
NW
 
2/7/2017
2017-002110
   
723336
Noah 434
2/2/2017
MCL
MTRSC
1/4
15N
10E
12
NE
 
2/7/2017
2017-002111
   
723337
Noah 435
2/2/2017
MCL
MTRSC
1/4
15N
11E
7
NW
 
2/7/2017
2017-002112
   
723338
Noah 436
2/2/2017
MCL
MTRSC
1/4
15N
10E
10
SW
 
2/7/2017
2017-002113
   
723339
Noah 437
2/2/2017
MCL
MTRSC
1/4
15N
10E
10
SE
 
2/7/2017
2017-002114
   
723340
Noah 438
2/2/2017
MCL
MTRSC
1/4
15N
10E
11
SW
 
2/7/2017
2017-002115
   
723341
Noah 439
2/2/2017
MCL
MTRSC
1/4
15N
10E
11
SE
 
2/7/2017
2017-002116
   
723342
Noah 440
2/2/2017
MCL
MTRSC
1/4
15N
10E
12
SW
 
2/7/2017
2017-002117
   
723343
Noah 441
2/2/2017
MCL
MTRSC
1/4
15N
10E
12
SE
 
2/7/2017
2017-002118
   
724985
Noah 442
7/30/2017
MCL
MTRSC
1/4
18N
10E
31
NW
 
8/10/2017
2017-012513
   
724986
Noah 443
7/30/2017
MCL
MTRSC
1/4
18N
10E
31
NE
 
8/10/2017
2017-012514
   
724987
Noah 444
7/30/2017
MCL
MTRSC
1/4
18N
10E
31
SW
 
8/10/2017
2017-012515
   
724988
Noah 445
7/30/2017
MCL
MTRSC
1/4
18N
10E
31
SE
 
8/10/2017
2017-012516
   
724989
Noah 446
7/30/2017
MCL
MTRSC
1/4
17N
10E
6
NW
 
8/10/2017
2017-012517
   
724990
Noah 447
7/30/2017
MCL
MTRSC
1/4
17N
10E
6
NE
 
8/10/2017
2017-012518
   
724991
Noah 448
7/30/2017
MCL
MTRSC
1/4
17N
10E
5
NW
 
8/10/2017
2017-012519
   
724992
Noah 449
7/30/2017
MCL
MTRSC
1/4
17N
10E
5
NE
 
8/10/2017
2017-012520
   
724993
Noah 450
7/30/2017
MCL
MTRSC
1/4
17N
10E
6
SW
 
8/10/2017
2017-012521
   
724994
Noah 451
7/30/2017
MCL
MTRSC
1/4
17N
10E
6
SE
 
8/10/2017
2017-012522
   
724995
Noah 452
7/30/2017
MCL
MTRSC
1/4
17N
10E
5
SW
 
8/10/2017
2017-012523
   



Page 29 of 30

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC
or     Traditional
1/4 or
1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment Document Number
724996
Noah 453
7/30/2017
MCL
MTRSC
1/4
17N
10E
5
SE
 
8/10/2017
2017-012524
   
724997
Noah 454
7/30/2017
MCL
MTRSC
1/4
17N
10E
7
NW
 
8/10/2017
2017-012525
   
724998
Noah 455
7/30/2017
MCL
MTRSC
1/4
17N
10E
7
NE
 
8/10/2017
2017-012526
   
724999
Noah 456
7/30/2017
MCL
MTRSC
1/4
17N
10E
8
NW
 
8/10/2017
2017-012527
   
725000
Noah 457
7/30/2017
MCL
MTRSC
1/4
17N
10E
8
NE
 
8/10/2017
2017-012528
   
725001
Noah 458
7/30/2017
MCL
MTRSC
1/4
17N
10E
9
NW
 
8/10/2017
2017-012529
   
725002
Noah 459
7/30/2017
MCL
MTRSC
1/4
17N
10E
9
NE
 
8/10/2017
2017-012530
   
725003
Noah 460
7/30/2017
MCL
MTRSC
1/4
17N
10E
7
SW
 
8/10/2017
2017-012531
   
725004
Noah 461
7/30/2017
MCL
MTRSC
1/4
17N
10E
7
SE
 
8/10/2017
2017-012532
   
725005
Noah 462
7/30/2017
MCL
MTRSC
1/4
17N
10E
8
SW
 
8/10/2017
2017-012533
   
725006
Noah 463
7/30/2017
MCL
MTRSC
1/4
17N
10E
8
SE
 
8/10/2017
2017-012534
   
725007
Noah 464
7/30/2017
MCL
MTRSC
1/4
17N
10E
9
SW
 
8/10/2017
2017-012535
   
725008
Noah 465
7/30/2017
MCL
MTRSC
1/4
17N
10E
9
SE
 
8/10/2017
2017-012536
   
725009
Noah 466
7/30/2017
MCL
MTRSC
1/4
17N
10E
18
NW
 
8/10/2017
2017-012537
   
725010
Noah 467
7/30/2017
MCL
MTRSC
1/4
17N
10E
18
NE
 
8/10/2017
2017-012538
   
725011
Noah 468
7/30/2017
MCL
MTRSC
1/4
17N
10E
17
NW
 
8/10/2017
2017-012539
   
725012
Noah 469
7/30/2017
MCL
MTRSC
1/4
17N
10E
17
NE
 
8/10/2017
2017-012540
   
725013
Noah 470
7/30/2017
MCL
MTRSC
1/4
17N
10E
16
NW
 
8/10/2017
2017-012541
   
725014
Noah 471
7/30/2017
MCL
MTRSC
1/4
17N
10E
16
NE
 
8/10/2017
2017-012542
   
725015
Noah 472
7/30/2017
MCL
MTRSC
1/4
17N
10E
15
NW
 
8/10/2017
2017-012543
   
725016
Noah 473
7/30/2017
MCL
MTRSC
1/4
17N
10E
15
NE
 
8/10/2017
2017-012544
   
725017
Noah 474
7/30/2017
MCL
MTRSC
1/4
17N
10E
18
SW
 
8/10/2017
2017-012545
   
725018
Noah 475
7/30/2017
MCL
MTRSC
1/4
17N
10E
18
SE
 
8/10/2017
2017-012546
   
725019
Noah 476
7/30/2017
MCL
MTRSC
1/4
17N
10E
17
SW
 
8/10/2017
2017-012547
   
725020
Noah 477
7/30/2017
MCL
MTRSC
1/4
17N
10E
17
SE
 
8/10/2017
2017-012548
   
725021
Noah 478
7/30/2017
MCL
MTRSC
1/4
17N
10E
16
SW
 
8/10/2017
2017-012549
   
725022
Noah 479
7/30/2017
MCL
MTRSC
1/4
17N
10E
16
SE
 
8/10/2017
2017-012550
   
725023
Noah 480
7/30/2017
MCL
MTRSC
1/4
17N
10E
15
SW
 
8/10/2017
2017-012551
   
725024
Noah 481
7/30/2017
MCL
MTRSC
1/4
17N
10E
15
SE
 
8/10/2017
2017-012552
   
725025
Noah 482
7/30/2017
MCL
MTRSC
1/4
17N
10E
14
SW
 
8/10/2017
2017-012553
   



NOTE:
DNR's Land Administration System (LAS) records are incomplete as of April 16,
2020 as to certain LAD 58-88 and 90-108 claims located on July 7, 2019.
Therefore, not all data is populated for these claims. LAS is also unclear as to
the status of certain of the LAD 58-88 and 90-108 claims. LAD 46-57 and 89 were
closed by DNR on December 31, 2019 and are therefore not listed here.

Page 30 of 30

--------------------------------------------------------------------------------



 
SCHEDULE II
 

 
[See attached.]








--------------------------------------------------------------------------------



Schedule II - Optioned State Claims
 
Copper River Meridian, Fairbanks Recording District, AK
 
 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MRTSC or
Traditional
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
614253
TOK 1
2/17/2010
MCL
Trad
 
16N
13E
9
NW
NW
3/1/2010
2010-002885
3/31/2010
2010-005089
614254
TOK 2
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
NW
SW
3/1/2010
2010-002886
   
614255
TOK 3
2/17/2010
MCL
Trad
 
16N
13E
9
NW
SE
3/1/2010
2010-002887
3/31/2010
2010-005090
614256
TOK 4
2/17/2010
MCL
Trad
 
16N
13E
9
NE
SW
3/1/2010
2010-002888
3/31/2010
2010-005091
614257
TOK 5
2/17/2010
MCL
MTRSC
1/4
16N
13E
8
SE
 
3/1/2010
2010-002889
   
614258
TOK 6
2/17/2010
MCL
MTRSC
1/4
16N
13E
9
SW
 
3/1/2010
2010-002890
   
614259
TOK 7
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
SE
NW
3/1/2010
2010-002891
   
614260
TOK 8
2/17/2010
MCL
Trad
 
16N
13E
9
SE
NE
3/1/2010
2010-002892
3/31/2010
2010-005092
614261
TOK 9
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
SE
SW
3/1/2010
2010-002893
   
614262
TOK 10
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
SE
SE
3/1/2010
2010-002894
   
614263
TOK 11
2/17/2010
MCL
Trad
 
16N
13E
10
SW
SW
3/1/2010
2010-002895
3/31/2010
2010-005093
614264
TOK 12
2/17/2010
MCL
Trad
 
16N
13E
10
SW
SE
3/1/2010
2010-002896
3/31/2010
2010-005094
614265
TOK 13
2/17/2010
MCL
MTRSC
1/4
16N
12E
13
NE
 
3/1/2010
2010-002897
   
614266
TOK 14
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
NW
 
3/1/2010
2010-002898
   
614267
TOK 15
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
NE
 
3/1/2010
2010-002899
   
614268
TOK 16
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
NW
 
3/1/2010
2010-002900
   
614269
TOK 17
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
NE
 
3/1/2010
2010-002901
   
614270
TOK 18
2/17/2010
MCL
MTRSC
1/4
16N
13E
16
NW
 
3/1/2010
2010-002902
   
614271
TOK 19
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
16
NE
NW
3/1/2010
2010-002903
   
614272
TOK 20
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
16
NE
NE
3/1/2010
2010-002904
   
614273
TOK 21
2/17/2010
MCL
Trad
 
16N
13E
15
NW
NW
3/1/2010
2010-002905
3/31/2010
2010-005095
614274
TOK 22
2/17/2010
MCL
Trad
 
16N
13E
16
NE
SW
3/1/2010
2010-002906
3/31/2010
2010-005096
614275
TOK 23
2/17/2010
MCL
Trad
 
16N
13E
16
NE
SE
3/1/2010
2010-002907
3/31/2010
2010-005097
614276
TOK 24
2/17/2010
MCL
Trad
 
16N
13E
15
NW
SW
3/1/2010
2010-002908
3/31/2010
2010-005098
614277
TOK 25
2/17/2010
MCL
MTRSC
1/4
16N
12E
14
SE
 
3/1/2010
2010-002909
   
614278
TOK 26
2/17/2010
MCL
MTRSC
1/4
16N
12E
13
SW
 
3/1/2010
2010-002910
   
614279
TOK 27
2/17/2010
MCL
MTRSC
1/4
16N
12E
13
SE
 
3/1/2010
2010-002911
   
614280
TOK 28
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
SW
 
3/1/2010
2010-002912
   
614281
TOK 29
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
SE
 
3/1/2010
2010-002913
   
614282
TOK 30
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
SW
 
3/1/2010
2010-002914
   
614283
TOK 31
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
SE
 
3/1/2010
2010-002915
   
614284
TOK 32
2/17/2010
MCL
MTRSC
1/4
16N
13E
16
SW
 
3/1/2010
2010-002916
   
614285
TOK 33
2/17/2010
MCL
Trad
 
16N
13E
16
SE
NW
3/1/2010
2010-002917
3/31/2010
2010-005099
614286
TOK 34
2/17/2010
MCL
Trad
 
16N
13E
16
SE
SW
3/1/2010
2010-002918
3/31/2010
2010-005100
614287
TOK 35
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
NW
 
3/1/2010
2010-002919
   



Page 1 of 5

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC or
Traditiona l
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
614288
TOK 36
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
NE
 
3/1/2010
2010-002920
   
614289
TOK 37
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
NW
 
3/1/2010
2010-002921
   
614290
TOK 38
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
NE
 
3/1/2010
2010-002922
   
614291
TOK 39
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
NW
 
3/1/2010
2010-002923
   
614292
TOK 40
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
NE
 
3/1/2010
2010-002924
   
614293
TOK 41
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
NW
 
3/1/2010
2010-002925
   
614294
TOK 42
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
NE
 
3/1/2010
2010-002926
   
614295
TOK 43
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
NW
NW
3/1/2010
2010-002927
   
614296
TOK 44
2/17/2010
MCL
Trad
 
16N
13E
21
NW
NE
3/1/2010
2010-002928
3/31/2010
2010-005101
614297
TOK 45
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
NW
SW
3/1/2010
2010-002929
   
614298
TOK 46
2/17/2010
MCL
Trad
 
16N
13E
21
NW
SE
3/1/2010
2010-002930
3/31/2010
2010-005102
614299
TOK 47
2/17/2010
MCL
MTRSC
1/4
16N
12E
22
SE
 
3/1/2010
2010-002931
   
614300
TOK 48
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
SW
 
3/1/2010
2010-002932
   
614301
TOK 49
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
SE
 
3/1/2010
2010-002933
   
614302
TOK 50
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
SW
 
3/1/2010
2010-002934
   
614303
TOK 51
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
SE
 
3/1/2010
2010-002935
   
614304
TOK 52
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
SW
 
3/1/2010
2010-002936
   
614305
TOK 53
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
SE
 
3/1/2010
2010-002937
   
614306
TOK 54
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
SW
 
3/1/2010
2010-002938
   
614307
TOK 55
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
SE
 
3/1/2010
2010-002939
   
614308
TOK 56
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
SW
NW
3/1/2010
2010-002940
   
614309
TOK 57
2/17/2010
MCL
Trad
 
16N
13E
21
SW
NE
3/1/2010
2010-002941
3/31/2010
2010-005103
614310
TOK 58
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
SW
SW
3/1/2010
2010-002942
   
614311
TOK 59
2/17/2010
MCL
Trad
 
16N
13E
21
SW
SE
3/1/2010
2010-002943
3/31/2010
2010-005104
614312
TOK 60
2/17/2010
MCL
Trad
 
16N
13E
21
SE
SW
3/1/2010
2010-002944
3/31/2010
2010-005105
614313
TOK 61
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
NW
 
3/1/2010
2010-002945
   
614314
TOK 62
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
NE
 
3/1/2010
2010-002946
   
614315
TOK 63
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
NW
 
3/1/2010
2010-002947
   
614316
TOK 64
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
NE
 
3/1/2010
2010-002948
   
614317
TOK 65
2/17/2010
MCL
MTRSC
1/4
16N
12E
25
NW
 
3/1/2010
2010-002949
   
614318
TOK 66
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
25
NE
NW
3/1/2010
2010-002950
   
614319
TOK 67
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
25
NE
NE
3/1/2010
2010-002951
   
614320
TOK 68
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
25
NE
SW
3/1/2010
2010-002952
   
614321
TOK 69
2/17/2010
MCL
Trad
 
16N
12E
25
NE
SE
3/1/2010
2010-002953
3/31/2010
2010-005106
614322
TOK 70
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
30
NW
NW
3/1/2010
2010-002954
   
614323
TOK 71
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
30
NW
NE
3/1/2010
2010-002955
   
614324
TOK 72
2/17/2010
MCL
Trad
 
16N
13E
30
NW
SW
3/1/2010
2010-002956
3/31/2010
2010-005107



Page 2 of 5

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC or
Traditiona l
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
614325
TOK 73
2/17/2010
MCL
Trad
 
16N
13E
30
NW
SE
3/1/2010
2010-002957
3/31/2010
2010-005108
614326
TOK 74
2/17/2010
MCL
MTRSC
1/4
16N
13E
30
NE
 
3/1/2010
2010-002958
   
614327
TOK 75
2/17/2010
MCL
MTRSC
1/4
16N
13E
29
NW
 
3/1/2010
2010-002959
   
614328
TOK 76
2/17/2010
MCL
MTRSC
1/4
16N
13E
29
NE
 
3/1/2010
2010-002960
   
614329
TOK 77
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
28
NW
NW
3/1/2010
2010-002961
   
614330
TOK 78
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
28
NW
NE
3/1/2010
2010-002962
   
614331
TOK 79
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
28
NW
SW
3/1/2010
2010-002963
   
614332
TOK 80
2/17/2010
MCL
Trad
 
16N
13E
28
NW
SE
3/1/2010
2010-002964
3/31/2010
2010-005109
614333
TOK 81
2/17/2010
MCL
Trad
 
16N
13E
28
NE
NW
3/1/2010
2010-002965
3/31/2010
2010-005110
614334
TOK 82
2/17/2010
MCL
Trad
 
16N
13E
28
NE
SW
3/1/2010
2010-002966
3/31/2010
2010-005111
614335
TOK 83
2/17/2010
MCL
MTRSC
1/4
16N
12E
28
SE
 
3/1/2010
2010-002967
   
614336
TOK 84
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
SW
 
3/1/2010
2010-002968
   
614337
TOK 85
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
SE
 
3/1/2010
2010-002969
   
614338
TOK 86
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
SW
 
3/1/2010
2010-002970
   
614339
TOK 87
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
SE
 
3/1/2010
2010-002971
   
614340
TOK 88
2/17/2010
MCL
MTRSC
1/4
16N
12E
25
SW
 
3/1/2010
2010-002972
   
614341
TOK 89
2/17/2010
MCL
Trad
 
16N
12E
25
SE
NW
3/1/2010
2010-002973
3/31/2010
2010-005112
614342
TOK 90
2/17/2010
MCL
Trad
 
16N
12E
25
SE
SW
3/1/2010
2010-002974
3/31/2010
2010-005113
614343
TOK 91
2/17/2010
MCL
Trad
 
16N
13E
29
SW
NW
3/1/2010
2010-002975
3/31/2010
2010-005114
614344
TOK 92
2/17/2010
MCL
Trad
 
16N
13E
29
SW
NE
3/1/2010
2010-002976
3/31/2010
2010-005115
614345
TOK 93
2/17/2010
MCL
Trad
 
16N
13E
29
SE
NW
3/1/2010
2010-002977
3/31/2010
2010-005116
614346
TOK 94
2/17/2010
MCL
Trad
 
16N
13E
29
SE
NE
3/1/2010
2010-002978
3/31/2010
2010-005117
614347
TOK 95
2/17/2010
MCL
Trad
 
16N
13E
28
SW
NW
3/1/2010
2010-002979
3/31/2010
2010-005118
614348
TOK 96
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
NW
 
3/1/2010
2010-002980
   
614349
TOK 97
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
NE
 
3/1/2010
2010-002981
   
614350
TOK 98
2/17/2010
MCL
MTRSC
1/4
16N
12E
34
NW
 
3/1/2010
2010-002982
   
614351
TOK 99
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
34
NE
NW
3/1/2010
2010-002983
   
614352
TOK 100
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
34
NE
NE
3/1/2010
2010-002984
   
614353
TOK 101
2/17/2010
MCL
Trad
 
16N
12E
34
NE
SW
3/1/2010
2010-002985
3/31/2010
2010-005119
614354
TOK 102
2/17/2010
MCL
Trad
 
16N
12E
34
NE
SE
3/1/2010
2010-002986
3/31/2010
2010-005120
614355
TOK 103
2/17/2010
MCL
Trad
 
16N
12E
35
NW
NW
3/1/2010
2010-002987
3/31/2010
2010-005121
614356
TOK 104
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
35
NW
NE
3/1/2010
2010-002988
   
614357
TOK 105
2/17/2010
MCL
Trad
 
16N
12E
35
NW
SE
3/1/2010
2010-002989
3/31/2010
2010-005122
614358
TOK 106
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
35
NE
NW
3/1/2010
2010-002990
   
614359
TOK 107
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
35
NE
NE
3/1/2010
2010-002991
   
614360
TOK 108
2/17/2010
MCL
Trad
 
16N
12E
35
NE
SW
3/1/2010
2010-002992
3/31/2010
2010-005123
614361
TOK 109
2/17/2010
MCL
Trad
 
16N
12E
35
NE
SE
3/1/2010
2010-002993
3/31/2010
2010-005124



Page 3 of 5

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC or
Traditiona l
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
614362
TOK 110
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
36
NW
NW
3/1/2010
2010-002994
   
614363
TOK 111
2/17/2010
MCL
Trad
 
16N
12E
36
NW
NE
3/1/2010
2010-002995
3/31/2010
2010-005125
614364
TOK 112
2/17/2010
MCL
Trad
 
16N
12E
36
NW
SW
3/1/2010
2010-002996
3/31/2010
2010-005126
614365
TOK 113
2/17/2010
MCL
Trad
 
16N
12E
36
NE
NW
3/1/2010
2010-002997
3/31/2010
2010-005127
614366
TOK 114
2/17/2010
MCL
MTRSC
1/4
16N
12E
32
SW
 
3/1/2010
2010-002998
   
614367
TOK 115
2/17/2010
MCL
MTRSC
1/4
16N
12E
32
SE
 
3/1/2010
2010-002999
   
614368
TOK 116
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
SW
 
3/1/2010
2010-003000
   
614369
TOK 117
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
SE
 
3/1/2010
2010-003001
   
614370
TOK 118
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
34
SW
NW
3/1/2010
2010-003002
   
614371
TOK 119
2/17/2010
MCL
Trad
 
16N
12E
34
SW
NE
3/1/2010
2010-003003
3/31/2010
2010-005128
614372
TOK 120
2/17/2010
MCL
Trad
 
16N
12E
34
SW
SW
3/1/2010
2010-003004
3/31/2010
2010-005129
614373
TOK 121
2/17/2010
MCL
Trad
 
16N
12E
34
SW
SE
3/1/2010
2010-003005
3/31/2010
2010-005130
614374
TOK 122
2/17/2010
MCL
Trad
 
16N
12E
34
SE
NW
3/1/2010
2010-003006
3/31/2010
2010-005131
715557
Eagle 141
8/22/2012
MCL
MTRSC
1/4
16N
12E
1
NE
 
9/27/2012
2012-019227
2/8/2013; 7/8/2020
2013-002169; 2020-009876-0
715567
Eagle 151
8/22/2012
MCL
MTRSC
1/4
16N
12E
1
SE
 
9/27/2012
2012-019237
   
715568
Eagle 152
8/22/2012
MCL
MTRSC
1/4
16N
13E
6
SW
 
9/27/2012
2012-019238
   
715569
Eagle 153
8/22/2012
MCL
MTRSC
1/4
16N
13E
6
SE
 
9/27/2012
2012-019239
   
715577
Eagle 161
8/22/2012
MCL
MTRSC
1/4
16N
12E
12
NE
 
9/27/2012
2012-019247
   
715578
Eagle 162
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
NW
 
9/27/2012
2012-019248
   
715579
Eagle 163
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
NE
 
9/27/2012
2012-019249
   
715580
Eagle 164
8/22/2012
MCL
MTRSC
1/4
16N
13E
8
NW
 
9/27/2012
2012-019250
   
715588
Eagle 172
8/22/2012
MCL
MTRSC
1/4
16N
12E
12
SE
 
9/27/2012
2012-019258
   
715589
Eagle 173
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
SW
 
9/27/2012
2012-019259
   
715590
Eagle 174
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
SE
 
9/27/2012
2012-019260
   
715591
Eagle 175
8/22/2012
MCL
MTRSC
1/4
16N
13E
8
SW
 
9/27/2012
2012-019261
   
715614
Eagle 198
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NW
NW
9/27/2012
2012-019284
2/8/2013; 7/8/2020
2013-002182; 2020-009877-0
715615
Eagle 199
8/22/2012
MCL
Trad
 
16N
13E
6
NW
NE
9/27/2012
2012-019285
   
715616
Eagle 200
8/22/2012
MCL
Trad
 
16N
13E
6
NE
NW
9/27/2012
2012-019286
   
715618
Eagle 202
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NW
SW
9/27/2012
2012-019288
   
715619
Eagle 203
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NW
SE
9/27/2012
2012-019289
   
715620
Eagle 204
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NE
SW
9/27/2012
2012-019290
   
715621
Eagle 205
8/22/2012
MCL
Trad
 
16N
13E
6
NE
SE
9/27/2012
2012-019291
   
715622
Eagle 206
8/22/2012
MCL
Trad
 
16N
13E
5
NW
SW
9/27/2012
2012-019292
   
715623
Eagle 207
8/22/2012
MCL
Trad
 
16N
13E
5
SW
NW
9/27/2012
2012-019293
   
715624
Eagle 208
8/22/2012
MCL
Trad
 
16N
13E
5
SW
NE
9/27/2012
2012-019294
   
715626
Eagle 210
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
5
SW
SW
9/27/2012
2012-019296
   
715627
Eagle 211
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
5
SW
SE
9/27/2012
2012-019297
   



Page 4 of 5

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC or
Traditiona l
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
715628
Eagle 212
8/22/2012
MCL
Trad
 
16N
13E
5
SE
SW
9/27/2012
2012-019298
   
715629
Eagle 213
8/22/2012
MCL
Trad
 
16N
13E
5
SE
SE
9/27/2012
2012-019299
   
715630
Eagle 214
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
NW
9/27/2012
2012-019300
   
715631
Eagle 215
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
NE
9/27/2012
2012-019301
   
715632
Eagle 216
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
SW
9/27/2012
2012-019302
   
715633
Eagle 217
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
SE
9/27/2012
2012-019303
   
715636
TOK 125
8/28/2012
MCL
Trad
 
16N
13E
21
NE
NW &
9/27/2012
2012-019306
   
715637
TOK 126
8/28/2012
MCL
Trad
 
16N
13E
28
SW
NE
9/27/2012
2012-019307
   
715638
TOK 127
8/28/2012
MCL
Trad
 
16N
13E
30
SE
NE
9/27/2012
2012-019308
   
715639
TOK 128
8/28/2012
MCL
Trad
 
16N
13E
30
SE
NW
9/27/2012
2012-019309
   
715640
TOK 129
8/28/2012
MCL
Trad
 
16N
13E
30
SW
NE
9/27/2012
2012-019310
   
715641
TOK 130
8/28/2012
MCL
Trad
 
16N
12E
25
SE
NE
9/27/2012
2012-019311
   
715642
TOK 131
8/28/2012
MCL
Trad
 
16N
12E
36
NW
SE
9/27/2012
2012-019312
   



Page 5 of 5

--------------------------------------------------------------------------------

SCHEDULE III


None.








--------------------------------------------------------------------------------

SCHEDULE 2.2(b)(vi)



1.
Miscellaneous Land Use Permit for Hardrock Exploration & Reclamation

o
Authorization Number: APMA F2019-2900

o
Issue Date: July 16, 2019

o
Expiration Date: December 31, 2023




2.
Temporary Water Use Permit

o
Authorization Number: TWUA F2019-091

o
Issue Date: August 12, 2019

o
Expiration Date: December 31, 2023




3.
Fish Habitat Permit

o
Authorization Number: FH19-III-0117

o
Issue Date: July 4, 2019

o
Expiration Date: December 31, 2023




--------------------------------------------------------------------------------

SCHEDULE 2.2(b)(vii)


None.







--------------------------------------------------------------------------------

SCHEDULE 2.2(b)(x)


None.







--------------------------------------------------------------------------------

SCHEDULE 2.8(c)






